                                                                              1
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 1 of 104 Page ID #:2891

   1                       UNITED STATES DISTRICT COURT

   2          CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

   3           HONORABLE ANDRÉ BIROTTE JR., U.S. DISTRICT JUDGE

   4

   5    THUNDER STUDIOS, INC.; RODRIC   )
        DAVID,                          )
   6                                    )
                        PLAINTIFFS,     )
   7                                    )
                  vs.                   ) No. CV 17-0871-AB
   8                                    )
        CHARIF KAZAL; TONY KAZAL;       )
   9    ADAM KAZAL; AND DOES 1 TO 100, )
        INCLUSIVE,                      )
  10                                    )
                       DEFENDANTS.      )
  11    ________________________________)

  12

  13

  14                  REPORTER'S TRANSCRIPT OF PROCEEDINGS

  15                        TUESDAY, DECEMBER 4, 2018

  16                                  9:20 A.M.

  17                          LOS ANGELES, CALIFORNIA

  18                    Day 1 of Jury Trial, A.M. Session

  19

  20

  21

  22    ____________________________________________________________

  23                   CHIA MEI JUI, CSR 3287, CCRR, FCRR
                         FEDERAL OFFICIAL COURT REPORTER
  24                    350 WEST FIRST STREET, ROOM 4311
                          LOS ANGELES, CALIFORNIA 90012
  25                            cmjui.csr@gmail.com


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              2
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 2 of 104 Page ID #:2892

   1    APPEARANCES OF COUNSEL:

   2    FOR THE PLAINTIFFS:

   3             LAW OFFICES OF SETH W. WIENER
                 BY: SETH W. WIENER, ATTORNEY AT LAW
   4             609 KARINA COURT
                 SAN RAMON, CALIFORNIA 94582
   5             (925) 487-5607

   6                  -and-

   7             SYVERSON, LESOWITZ & GEBELIN
                 BY: STEVEN GEBELIN, ATTORNEY AT LAW
   8             8383 WILSHIRE BOULEVARD, SUITE 520
                 BEVERLY HILLS, CALIFORNIA 90211
   9             (310) 341-3072

  10
        FOR THE DEFENDANTS:
  11
                 THE TAYLOR LAW FIRM
  12             BY: BENJAMIN TAYLOR, ATTORNEY AT LAW
                 AND DIANE BANI-ESRAILI, ATTORNEY AT LAW
  13             1880 CENTURY PARK EAST, SUITE 714
                 LOS ANGELES, CALIFORNIA 90067
  14             (310) 201-7600

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              3
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 3 of 104 Page ID #:2893

   1          LOS ANGELES, CALIFORNIA; TUESDAY, DECEMBER 4, 2018

   2                                  9:20 A.M.

   3                                   - - -

   4                THE CLERK:    Calling CV 17-0871-AB, Thunder

   5    Studios, Inc., versus Charif Kazal, et al., jury trial,

   6    Day 1.

   7                Counsel, please step forward and state your

   8    appearances.

   9                MR. WIENER:    Good morning, Your Honor.

  10    Seth Wiener for plaintiffs, Rodric David, and Thunder

  11    Studios, Inc.

  12                THE COURT:    All right.    Good morning.

  13                MR. GEBELIN:    Good morning, Your Honor.

  14    Steven Gebelin, also on behalf of plaintiffs.

  15                THE COURT:    All right.    Good morning.

  16                MR. TAYLOR:    Good morning, Your Honor.

  17    Benjamin Taylor on behalf of defendants Charif Kazal,

  18    Adam Kazal and Tony Kazal; and Mr. Charif Kazal is present

  19    in court.

  20                THE COURT:    Good morning.

  21                MS. BANI-ESRAILI:     Good morning, Your Honor.

  22    Diane Bani-Esraili for the defendants.

  23                THE COURT:    All right.    Good morning.

  24                So we're here all ready for -- I assume all the

  25    parties are here ready for trial.         So couple things I want


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              4
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 4 of 104 Page ID #:2894

   1    to just talk with you about briefly before we bring the jury

   2    up.   Let me just get my notes here.

   3                First off, I thought the last time we were here I

   4    asked the parties to try to work, meet and confer with

   5    respect to the special verdict form.        I have not seen

   6    anything filed in the docket.       Wondering if the parties have

   7    met, discussed this at all.

   8                So who would like to be heard, Mr. Wiener or --

   9    what discussions, if any, have happened -- or Mr. Taylor?

  10                MR. TAYLOR:    Sure, Your Honor.     Should I speak

  11    from the lectern?

  12                THE COURT:    Why don't you do so just so the

  13    court reporter can hear us.

  14                MR. TAYLOR:    Absolutely.

  15                Well, when we were here last month, there was some

  16    discussion about the verdict form.        In the ensuing weeks, we

  17    had an opportunity to discuss it and reflect further.           I

  18    think the initial concern was with respect to -- at least

  19    Your Honor's concern was with respect to the way that the

  20    copyright portion of the verdict form was laid out; and then

  21    we had some disagreement about the way the damages were laid

  22    out in the stalking part of the verdict form, if memory

  23    serves.   We did file that jointly, but there was some

  24    reservation about that part.

  25                In the ensuing weeks, on further reflection from


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              5
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 5 of 104 Page ID #:2895

   1    our side, we added a few proposed interrogatories to the

   2    stalking claim, and we weren't able to reach any agreement,

   3    which is why I think we didn't submit a further joint

   4    proposed verdict form because we don't have -- we don't

   5    agreement on those issues.

   6                THE COURT:    Okay.   So then how do you propose we

   7    proceed, then, because all I have is what the joint verdict

   8    form was, which I think could be wrong, but it seems very

   9    confusing, and I worry that the jurors are going to have a

  10    tough time with this.

  11                Is this what you all have -- is the joint verdict

  12    form the last item in which both sides have agreed?

  13                MR. TAYLOR:    I'm not sure I understand the

  14    question.    The form we filed before the final pretrial

  15    status conference was not fully agreed upon.          There was a

  16    section that I believe we bracketed because we weren't in

  17    agreement and Your Honor said, well, you've got to iron out

  18    a final form and resubmit it, and we weren't able to do

  19    that.   I think that's where we're at.

  20                THE COURT:    I'm sorry.    I misunderstood.     So

  21    you're saying Questions 9 through 14 were the areas where

  22    neither -- where the parties were not in agreement.           But I

  23    guess Questions 1 and 2, with respect to the photographs,

  24    the parties were in agreement?

  25                MR. TAYLOR:    Well, Mr. Wiener can correct me if I


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              6
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 6 of 104 Page ID #:2896

   1    am wrong, but I believe the copyright portion of the verdict

   2    form ended up remaining unchanged.        And counsel showed me

   3    where he got it from because I think Your Honor expressed

   4    that you hadn't seen it done quite that way --

   5                THE COURT:    Right.    And you got it from the case

   6    -- if my memory serves me -- the Quinn Emanuel case.           I

   7    can't remember the case, Barnes --

   8                MR. TAYLOR:    No, Bratz.

   9                THE COURT:    Bratz.

  10                MR. TAYLOR:    Right.   And we were okay with that,

  11    but while we were revisiting the verdict form, I realized it

  12    would be probably good to have some interrogatories because

  13    the stalking claim includes really a lot of different

  14    components.

  15                THE COURT:    Right.

  16                MR. TAYLOR:    And so I wanted to try to see if we

  17    could include some interrogatories there because it was --

  18    as it was, it was very general, and then there was

  19    disagreement about the inclusion of punitive damages, I

  20    believe.

  21                Anyway -- so I'm not sure how Your Honor would

  22    proceed under these circumstances.        I think we could

  23    probably reach an agreement, but we haven't been able to do

  24    that yet.

  25                THE COURT:    All right.    So what I will do is


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              7
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 7 of 104 Page ID #:2897

   1    probably this evening or -- that's the other thing.           I will

   2    discuss the matter with you all either this evening or on

   3    Thursday, which leads me to the next issue.

   4                I don't know if you all are aware, the president

   5    has declared a national day of mourning tomorrow.          I checked

   6    with our chief judge.      The courtroom is closed.      So I

   7    couldn't even -- if I wanted to have the trial tomorrow, I

   8    could not do so because no staff will be here.

   9                So we're going to be dark tomorrow.        So that's the

  10    other thing I wanted to discuss with you.         Just to the

  11    extent you didn't know, we'll be dark tomorrow.          So to the

  12    extent you have any witness issues, let them know they

  13    aren't going to be here tomorrow.

  14                The hope is this morning we will get our jury

  15    picked hopefully by noon, if not before noon, and then begin

  16    with testimony, go till about 4:30 or 5:00 P.M. this

  17    afternoon and then resume on Thursday at 9:00 A.M.

  18                The other thing I wanted to talk with you all

  19    about is with respect to the exhibits.         I noticed you filed

  20    something indicating that the parties have agreed -- I'm

  21    sorry.   My computer is going a little slow here.         I thought

  22    you filed something to the effect that the parties have

  23    agreed to the admissibility of all the exhibits.

  24                Is that correct, Mr. Taylor?

  25                MR. TAYLOR:    We filed a stipulation, yeah.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              8
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 8 of 104 Page ID #:2898

   1                THE COURT:    All right.    So then just so I

   2    understand, how will that play out at trial?          Are you going

   3    to have a witness talk about an exhibit, lay a foundation,

   4    and just move it into evidence?        Or are you just going to

   5    move all the exhibits into evidence and -- I am trying to

   6    understand, sort of, how you all envision that working.

   7                MR. TAYLOR:    Well, I think the stipulation was to

   8    avoid having to spend a lot of time authenticating every

   9    document, but in terms of the reservation of right to object

  10    to the contents or to the witness's --

  11                THE COURT:    The foundation --

  12                MR. TAYLOR:    -- the foundation, I think it's

  13    without prejudice to our rights to object to it.

  14                THE COURT:    Okay.

  15                MR. TAYLOR:    But I actually am glad Your Honor

  16    raised that because I don't think we were a hundred percent

  17    clear on how the Court would like us to handle these

  18    exhibits.

  19                The idea was to just to try to maybe save a little

  20    bit of time because I know Your Honor imposed very clear

  21    time limitations, and I don't think, given the number of

  22    witnesses and issues we have to talk about, that we want to

  23    consume a lot of time with authenticating all the exhibits.

  24                THE COURT:    Well, I guess it's difficult for me to

  25    answer your question specifically because I wasn't sure what


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                              9
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 9 of 104 Page ID #:2899

   1    you all meant.     I just saw the stipulation that says -- hold

   2    on.   I'm just trying to find it here.

   3                MR. GEBELIN:    Document 168, Your Honor.

   4                THE COURT:    So 168.   So it says -- the stipulation

   5    re admissibility, it says, "We stipulate to the authenticity

   6    and admissibility of all the exhibits listed in the exhibit

   7    in the second amended exhibit list."

   8                So when I read it, I was like, okay.        Does this

   9    mean -- that's why I am asking you the question.          Does this

  10    mean it all comes in?      Does this mean -- I have not had a

  11    trial -- I mean, I have only been here four years, but I

  12    haven't had a trial where the parties have agreed out the

  13    gate as to what has been stated in this stipulation, the

  14    authenticity and admissibility of all the exhibits.

  15                Is it your contention that you would still go

  16    through the trial, have a witness take a look at it, have

  17    them lay the foundation, and then say, I seek to have this

  18    exhibit introduced, and there would be no objection to it,

  19    or are both sides reserving the right to object to these

  20    exhibits?

  21                Maybe this will be a simpler question:        What was

  22    the purpose of this stipulation?

  23                MR. TAYLOR:    Well, I think -- I can only speak for

  24    myself, Your Honor.      But I think in reviewing the Court's

  25    pretrial order, the Court certainly encourages, as I


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             10
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 10 of 104 Page ID #:2900

    1   understood it, the parties to stipulate to as much in

    2   advance as possible, including with respect to the

    3   authenticity and admissibility of exhibits.

    4               But it certainly -- I don't think it was our

    5   intention, at least speaking for our side, that every

    6   exhibit necessarily comes in without -- and its contents

    7   without some nexus to some foundational support for it or

    8   some testimony about its --

    9               THE COURT:    So from your perspective, you have a

   10   witness testify, you lay the foundation, introduce the

   11   exhibit, show the witness the exhibit, and then ask that it

   12   be admitted?

   13               Is that a fair statement?

   14               MR. TAYLOR:    I think that's fair.

   15               THE COURT:    Okay.   Let me ask from the plaintiffs'

   16   side.    What is your position?

   17               And you need to rise, Counsel.       We are in federal

   18   court.

   19               MR. WIENER:    I apologize, Your Honor.

   20               THE COURT:    Just so you all know, the lectern does

   21   go up and down.     We have a lot of advanced technology in

   22   this courtroom.

   23               MR. WIENER:    Thank you, Your Honor.

   24               It's our position that the stipulation is intended

   25   to avoid any objections as to admissibility and


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             11
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 11 of 104 Page ID #:2901

    1   authenticity.     Any exhibit should still be -- their content

    2   does need to be introduced through a witness.          But it was

    3   the plaintiffs' intent to avoid disputing the authenticity

    4   of, for example, newspaper articles, orders from the federal

    5   court of Australia and to streamline the trial in that

    6   manner.

    7               THE COURT:    Okay.   So then, Mr. Taylor, what's

    8   your -- after hearing that -- I am just using his example.

    9               He was talking about orders from the federal court

   10   of Australia.     I don't know what witness is going to testify

   11   to that, but are you reserving your right to object if a

   12   witness who may not necessarily know the contents of the

   13   order testifies about the order?

   14               MR. TAYLOR:    Right.    We are, Your Honor, because,

   15   again, even if we would stipulate to the authenticity of a

   16   photocopy of a Court order, that doesn't mean there is any

   17   witness who can testify to that being the order, that being

   18   what it said, having its import come into the record.

   19               There still has to be a witness who can testify to

   20   what the document means.       Otherwise, it just comes in and

   21   then -- I'm sorry -- how does it get in front of the jury?

   22               THE COURT:    Well, again, I think that's

   23   inconsistent, though, with a stipulation to the authenticity

   24   and the admissibility of all the exhibits in the second

   25   amended joint witness list.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             12
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 12 of 104 Page ID #:2902

    1               I mean, at least that's why I raise the question

    2   because, when I read that, that suggests to me that -- using

    3   this Court order because I think I raised this issue at the

    4   pretrial hearing.      I'm like, look.    How are we going to deal

    5   with these foreign documents?        Maybe this was in response.

    6   But that suggests to me, then -- that means any witness

    7   arguably could say, yeah, I read this.         This is a federal

    8   Court order from Australia, and it says X, Y, and Z.

    9               So I don't know how you all are going to deal with

   10   this, but at least, when I read this stipulation, it

   11   suggests that the authenticity and admissibility of all the

   12   exhibits the parties have agreed will come in.

   13               And so one of the reasons why I raise the question

   14   is I want to confirm that and, B, wanted to find out are the

   15   parties intending to try to admit exhibits without any

   16   testimony regarding that exhibit?        Which is something that I

   17   have a lot of heartburn about, but I wanted to talk with you

   18   all about before the jury gets here in that regard.

   19               So as it relates to the first point, I think you

   20   all probably need to talk to make sure whether or not there

   21   is a meeting of the minds as to this because, as I read the

   22   stipulation, Joe Blow witness can get up here and say -- be

   23   shown this Court order from Australia and say, I see it.

   24   It's a Court order from Australia.        He may not have been in

   25   Australia at the time, but he may know about it for whatever


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             13
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 13 of 104 Page ID #:2903

    1   reason, and then it comes in.        At least that's how I read

    2   the stipulation.     So that's one issue.

    3               The second issue is do the parties intend to

    4   introduce any exhibits that will not be discussed by a

    5   witness in this trial?

    6               And what's your response to that question,

    7   Mr. Taylor?

    8               MR. TAYLOR:    With respect to the latter question,

    9   Your Honor, I can only speak for ourselves, that that's not

   10   our intention.

   11               THE COURT:    Okay.

   12               MR. TAYLOR:    Because I don't know how you do that.

   13   I don't think we can just hand a book of exhibits to the

   14   jury and say, here are the exhibits.         Figure them out.

   15               THE COURT:    I agree.

   16               MR. TAYLOR:    That wasn't my intention.

   17               THE COURT:    Okay.   Mr. Wiener, is that also your

   18   intention?

   19               MR. WIENER:    I'm in agreement with Mr. Taylor as

   20   to the latter question, Your Honor.

   21               THE COURT:    All right.    So there is an agreement

   22   as it relates to the latter portion, which is good news to

   23   the Court.

   24               So as to the former question, I think you all are

   25   going to need to meet and confer because -- well, let me


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             14
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 14 of 104 Page ID #:2904

    1   just tell you this:      As I read the stipulation, the exhibits

    2   are coming in.     If there is some change in that, then you

    3   all need to let me know.       But as I read the stipulation, the

    4   exhibits are supposed to be -- are coming in because you

    5   agreed to the authenticity and admissibility of the

    6   exhibits.    So I'll leave that to you all to figure out how

    7   you wish to proceed before this jury comes in.

    8               I guess the last area I wanted to talk with you

    9   about is with respect to jury selection.         I don't know if we

   10   talked about this before the trial, but I seat -- I do all

   11   the voir dire.

   12               I have not received any proposed questions from

   13   either side.     I seat 16 jurors.     We go through the entire

   14   voir dire and the questions that I ask the jurors of all 16.

   15   I will ask the parties to approach at sidebar to discuss any

   16   challenges for cause.      You can use challenges for cause on

   17   the entire panel of 16.       We'll discuss and debate those.

   18               Afterwards, after we're done with the challenges

   19   for cause -- well, if there are jurors that are removed for

   20   cause, I will then reseat -- I will shuffle the deck, so to

   21   speak, so that the -- if the challenges for cause out of the

   22   first eight jurors, then Jurors 9 through 16 will fill in

   23   the seats of the first eight, and then we will refill the

   24   Seats 9 through 16.      We'll go through it again, and then

   25   once we're done with challenges for cause, then you can


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             15
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 15 of 104 Page ID #:2905

    1   exercise your peremptories as to the first eight.           You each

    2   have three peremptories -- okay? -- as to the first eight.

    3               As you exercise your peremptory for the first

    4   eight, then the remaining, 9 through 16, will fill those

    5   seats.    So you always know who your jurors are.

    6               Once you have exercised your peremptories, we will

    7   go with the first eight jurors, and they will be our jurors

    8   for the trial.

    9               Does that make sense to either side?

   10               Mr. Taylor?

   11               MR. TAYLOR:    It makes sense to me.      Just one

   12   question to clarify, Your Honor.        You've got 1 through 8 and

   13   9 through 16.     As challenges are exercised with respect to

   14   anyone sitting in the first eight seats, are they filled in

   15   order starting from -- starting with Number 9 and then

   16   everyone moves over one --

   17               THE COURT:    Correct.

   18               MR. TAYLOR:    -- so you know who is coming in

   19   next from --

   20               THE COURT:    Exactly.    So the point of it all is

   21   that you'll know -- 1 through 8 is in the top row.            1 is

   22   closest to me.     8 to the end, 9 through 16.       If you

   23   challenge Number 6, then, Number 9 will go into 6's seat and

   24   we will continue on until you are done with the

   25   peremptories.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             16
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 16 of 104 Page ID #:2906

    1               MR. TAYLOR:    Thank you for clarifying.

    2               THE COURT:    Do you have any questions, Mr. Wiener?

    3               MR. WIENER:    No, Your Honor.

    4               THE COURT:    Okay.   Is there anything else that we

    5   need to discuss before we bring the jury up?

    6               Mr. Taylor.

    7               MR. TAYLOR:    Yes, Your Honor, just one thing with

    8   respect to the scheduling issue that the Court mentioned.

    9               We got a notice late last evening about

   10   tomorrow's, sort of, impromptu federal holiday.           With

   11   respect to witnesses, I'm not terribly concerned, but I

   12   personally have a scheduling issue with respect to Friday

   13   afternoon, and I didn't mention this at the final

   14   pretrial --

   15               THE COURT:    Let me stop you there because we don't

   16   have court on Friday.      I have my civil calendar and criminal

   17   calendar on Friday.      So that should not be an issue.

   18               MR. TAYLOR:    Your Honor, I bring it up just

   19   because -- and I am glad to hear that -- because, at the

   20   final pretrial Your Honor said that, if we've gone Tuesday

   21   through Thursday, then if I need to squeeze it in Friday

   22   morning or clear my calendar for Friday, I will.           So I just

   23   bring it up because I have an issue Friday afternoon but --

   24               THE COURT:    Friday afternoon.

   25               MR. TAYLOR:    Not a problem then.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             17
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 17 of 104 Page ID #:2907

    1               THE COURT:    Let me ask you this question.       The one

    2   caveat to the not being in court on Friday -- and I don't

    3   know what the pace of the trial will be -- if for some

    4   reason the jury begins deliberating Thursday afternoon, I

    5   would ask them to come back Friday morning to begin

    6   deliberations.

    7               Is that going to cause a challenge for you?

    8               MR. TAYLOR:    Only inasmuch as I can't be here

    9   after 3:00 o'clock on Friday.

   10               THE COURT:    Okay.   So if they deliberate and we

   11   excuse them at 3:00 on Friday, would that -- or 2:00 o'clock

   12   on Friday --

   13               MR. TAYLOR:    That's fine.     I think it's unlikely

   14   because I don't see us getting through everything by

   15   Thursday, but that would be fine.        Yeah, that's fine.

   16               THE COURT:    And so just so we're clear again.

   17   Today we'll have trial; we're dark tomorrow; Thursday we'll

   18   have trial; I have my calendar on Friday; Monday we resume

   19   trial -- okay? -- and then continue on until we're done.

   20   All right?

   21               Does that cause any scheduling challenges for

   22   either side?

   23               MR. GEBELIN:    That's fine, Your Honor.

   24               MR. TAYLOR:    The only issue I would raise with

   25   respect to that, Your Honor -- and I'm sorry -- is that my


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             18
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 18 of 104 Page ID #:2908

    1   client's flown in here to be here from Australia, and I have

    2   to talk to him.

    3               Obviously, we're just discussing scheduling now,

    4   but I don't know the extent to which he can stay into next

    5   week.    I can talk to him, and we can try to make that

    6   happen.    But since we're the defense, I expect he would be

    7   called only in our case or primarily in our case, and I

    8   don't know when that's going to happen because I don't know

    9   how long it's going to take to get there.          So I would just

   10   raise that as an issue that I need to speak to my client

   11   about.

   12               THE COURT:    Right.   And I would encourage you to

   13   do so.    But just so we're clear, we're not continuing this

   14   trial because your client can't be here.         So if we need to

   15   call him out of order on Thursday, then that's what we're

   16   going to have to do.

   17               MR. TAYLOR:    That's what I am getting at, just to

   18   find out how much flexibility we have, but I will talk to

   19   him about the scheduling issue.

   20               THE COURT:    If we need to call him out of order,

   21   we'll do that, but I need to proceed.         I've got another

   22   criminal trial set for next Tuesday that I need to begin.

   23               MR. TAYLOR:    Understood.

   24               THE COURT:    All right.

   25               And you all know what the time limits are.         I have


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             19
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 19 of 104 Page ID #:2909

    1   my chess clock -- will be ready to go once you begin.

    2   Again, just as a reminder, apart from the -- I think I gave

    3   each side eight hours.      Whenever you are up at the lectern,

    4   the clock is running against you and vice versa and so --

    5   and I will let you know at the end of each day how much time

    6   each side has.     All right?

    7               MR. WIENER:    Sure, Your Honor.     I believe the

    8   Court had allotted seven hours for each side.          And then one

    9   point I want to clarify is both sides are reading deposition

   10   transcripts.     I would propose that we split that time

   11   equally if that's possible.

   12               THE COURT:    That's fine.    That's fine.

   13               Do you have any objection to that, Mr. Taylor?

   14               MR. TAYLOR:    That's fine.

   15               THE COURT:    All right.    Okay.   Is there anything

   16   further we need to discuss before we bring the jury out?

   17               MR. TAYLOR:    I don't think so, Your Honor.

   18               MR. WIENER:    No, Your Honor.

   19               THE COURT:    Okay.   So then the courtroom clerk is

   20   going to check downstairs to make sure the jurors are ready.

   21   Once they're ready, we'll bring them up and we'll begin with

   22   the voir dire.     I will print out in the meantime just copies

   23   of the general questions, and I have come up with some

   24   specific questions to ask the jurors with respect to this

   25   case.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             20
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 20 of 104 Page ID #:2910

    1               One that just comes to mind is whether or not any

    2   of the jurors have heard of the Websites at issue in this

    3   case, things of that nature.       I also do allow -- after I've

    4   asked questions, I'll bring the parties to the side to see

    5   if there are any questions that either side wishes the Court

    6   to ask the jurors.      All right?

    7               MR. TAYLOR:    Very well.    Thank you, Your Honor.

    8               THE COURT:    All right.    Thank you all.

    9               THE CLERK:    All rise.    This court is in recess.

   10         (Recess taken 9:40 A.M. to 9:52 A.M.)

   11               THE COURT:    All right.    There are a couple of

   12   other matters that you all raised that we need to discuss.

   13   I believe there are some concerns about the opening jury

   14   instructions.     One that pop -- that I was made aware of was

   15   the plaintiffs -- in opening Jury Instruction Number 4,

   16   plaintiffs Thunder Studios and Rodric David claim ownership

   17   of copyrights and seek damages.

   18               I understand there is an issue with respect to

   19   that instruction; is that correct?

   20               MR. WIENER:    Yes, Your Honor.     There is no

   21   issues -- I apologize.      I will get this correct by the --

   22   sooner rather than later.

   23               I believe the parties are in agreement.         It's only

   24   Thunder Studios that's asserting the copyright infringement

   25   claim and other claims as to multiple work; so it's just a


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             21
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 21 of 104 Page ID #:2911

    1   matter of deleting Rodric David from that claim and having

    2   it reflect that there's multiple copyright images at issue.

    3               THE COURT:    Okay.   So, then, if that's the case,

    4   the joint statement of the case, Docket 157, says,

    5   "plaintiffs" -- in plural -- "contend that defendants

    6   infringed on their copyright."        That's why I changed the

    7   instruction because the joint statement of the case says

    8   "plaintiffs," plural, but it's really only supposed to be

    9   "Plaintiff Thunder Studios"; correct?

   10               MR. WIENER:    Correct, Your Honor, and I

   11   apologize --

   12               THE COURT:    So then I'm going to -- because I give

   13   the statement of the case to the jurors during voir dire.

   14   And if that's incorrect, we need to make that change.            So

   15   let me make sure I understand.

   16               So it's, "Plaintiff Thunder Studios contends that

   17   defendants infringed on their copyright"?

   18               MR. WIENER:    "Infringed on its copyrights,"

   19   correct, Your Honor.

   20               THE COURT:    Let me make this change here.

   21               And then is it Plaintiff Rodric David who alleges

   22   that the defendants are liable for stalking -- or is it both

   23   plaintiffs?

   24               MR. WIENER:    It's only Mr. David, Your Honor.

   25               THE COURT:    All right.    So the statement of the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             22
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 22 of 104 Page ID #:2912

    1   case has something different.        The statement of the case

    2   says, "Further plaintiffs" -- plural -- "allege that

    3   defendants are liable for stalking by organizing protests."

    4   That's incorrect?

    5               MR. WIENER:    That's incorrect.

    6               THE COURT:    All right.    So it should be changed to

    7   say, "Further, Plaintiff Rodric David alleges that

    8   defendants are liable for stalking by organizing protests,"

    9   et cetera, et cetera.

   10               MR. WIENER:    Correct, Your Honor.

   11               THE COURT:    Okay.   So I am going to change the

   12   statement of the case.      We now need to change the jury

   13   instructions to reflect that as well.         And then were there

   14   any other changes, comments with respect to the jury

   15   instructions?

   16               MR. WIENER:    Not that I am aware of, Your Honor.

   17               THE COURT:    Mr. Taylor, did you have a chance to

   18   look at the jury instructions?

   19               MR. TAYLOR:    Yes, I did, Your Honor.      I don't

   20   think we have any further changes other than --

   21               THE COURT:    Other than -- so just -- I'm sorry to

   22   interrupt.    So I am clear, Thunder Studios is making claims

   23   against all defendants for copyright?

   24               MR. TAYLOR:    Right.

   25               MR. WIENER:    Right.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             23
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 23 of 104 Page ID #:2913

    1               THE COURT:    Rodric David is making claims against

    2   all the defendants for stalking?

    3               MR. WIENER:    Correct.

    4               THE COURT:    Okay.   All right.    Let's see if we can

    5   get all this down.

    6               Okay.   Were there any -- no other changes,

    7   comments at all with respect to the preliminary

    8   instructions?

    9               MR. WIENER:    No, Your Honor.

   10               THE COURT:    Mr. Taylor?

   11               MR. TAYLOR:    Not to my knowledge, Your Honor.

   12               THE COURT:    Okay.   We're editing the jury

   13   instructions.     If you wouldn't mind, take a few moments to

   14   look at -- I believe -- my courtroom deputy, if she has it,

   15   she has already given you a copy of the PowerPoint that I

   16   give to the jurors that lay out some of the questions.

   17               Mr. Wiener, I think you have that --

   18               MR. WIENER:    Yeah, I do.

   19               THE COURT:    Take a few moments to look at it now.

   20   I think they are relatively harmless -- or I shouldn't say

   21   not harmless -- but they get to the issues at hand here.

   22               I tried to be specific as to whether or not, you

   23   know, people had any experience in copyright, intellectual

   24   property, patent law, anyone ever being accused of

   25   infringement, any people that have a connection to the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             24
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 24 of 104 Page ID #:2914

    1   entertainment industry, registering copyrights, and whether

    2   or not they've heard or visited Thunder Studios or the Kazal

    3   Family Story websites; and then I do ask the question about

    4   victim of stalking or ever been accused of stalking someone

    5   else.    That's what I tried to tailor as it relates to this

    6   case.

    7               I just want to give you all a sense of what I was

    8   thinking as it relates to the groups questions.           Obviously,

    9   during the course of the voir dire, if something comes up at

   10   sidebar, I will have you approach, and we can discuss any

   11   other questions that you may want me to ask the jurors.            All

   12   right.

   13               Any questions with respect to that?        Or anything

   14   else we've talked about this morning?

   15               Mr. Taylor.

   16               MR. TAYLOR:    Yes.   Just one other issue that I was

   17   unclear on after Your Honor left the bench the first time.

   18   Your Honor said eight hours per side questioning from the

   19   lectern.    Counsel said seven.      I wasn't sure from the

   20   beginning if we had said seven or eight at the beginning.            I

   21   want to be clear exactly before we start on how much time --

   22               THE COURT:    Perhaps in the holiday season I was

   23   being overly gracious.      I thought it was eight, but in fact

   24   it is seven hours per side that I gave each side.

   25               MR. TAYLOR:    Just to be clear.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             25
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 25 of 104 Page ID #:2915

    1               THE COURT:    Yes.

    2               MR. TAYLOR:    Very good.    Thank you.

    3               THE COURT:    All right.    Okay.   So if there is

    4   nothing further, we'll take a brief recess.          I'm going to

    5   just try to get the editing of the jury instructions done.

    6   I will print copies to both of you, and then we'll bring the

    7   jurors in, and we'll begin the voir dire process.           All

    8   right?    Thank you.

    9               THE CLERK:    All rise.    This court is in recess.

   10         (Recess taken 9:59 A.M. to 10:13 A.M.)

   11         (The following was heard in open court in the presence

   12          of the prospective jurors.)

   13               THE CLERK:    Calling CV 17-0871-AB, Thunder

   14   Studios, Inc., versus Charif Kazal, et al.

   15               THE COURT:    Welcome to Courtroom 7B.      We are

   16   honored to have you here, and we want to thank you in

   17   advance for the time and attention that you are going to

   18   give to this case.

   19               You're here today because we are beginning the

   20   process to try to pick a jury in a civil matter, and the

   21   name of the matter is Thunder Studios versus Charif Kazal,

   22   Tony Kazal, and Adam Kazal.

   23               I will ask just preliminarily just based on the

   24   name of the case alone, is there anyone in the audience that

   25   has heard anything about the case at all and, if so, please


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             26
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 26 of 104 Page ID #:2916

    1   raise your hand.     Okay.    I see no hands.

    2               Also, I will ask just as a little test:         How many

    3   people out in the audience have either a mobile cell phone

    4   or some sort of smartphone device?         If you could show with a

    5   show of hands, please.       Okay, good.    So what I would ask you

    6   respectfully is to please power down those phones or put

    7   them on airplane mode.       I ask you that for a couple of

    8   reasons:    One, we want to make sure we have your undivided

    9   attention as we proceed in picking a jury and secondly the

   10   reality of it is that in this room, the cell phone reception

   11   is pretty bad, and your batteries will probably drain out

   12   before lunch time if you keep your phones on.

   13               So as I mentioned to you at the beginning, this is

   14   a very important process in our judicial system; it is the

   15   process known as voir dire.       This right goes back to the

   16   Declaration of Independence.       As you will see on the screen

   17   before you, the history of the present king of Great Britain

   18   is a history of repeated injuries and usurpations for

   19   depriving us in many cases of the benefit of trial by jury.

   20   This is back in 1776.      The Seventh Amendment of the our

   21   Constitution indicates that in suits of common law where the

   22   value in controversy shall exceed $20, a trial by jury shall

   23   be reserved; and I think Thomas Jefferson said it best when

   24   he said that he considered a trial by jury as the only

   25   anchor yet imagined by man by which a government can be held


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             27
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 27 of 104 Page ID #:2917

    1   to the principles of its constitution.

    2               And so I can't express to you how important it is

    3   in this country to have a jury system and how important your

    4   role is in that process.       My family came over to this

    5   country from the island of Haiti in the West Indies, and in

    6   that country, the form of government was ruled by a

    7   dictator.    There was an infamous police force known as the

    8   Tonton Macoute, and they would literally roust you up in the

    9   middle of the night, put you in jail, and sometimes you'd

   10   never be seen again.      Civil matters were decided, quite

   11   frankly, via street justice, and we don't have that here in

   12   this great country, and I think it's what separates us from

   13   the rest of the world.

   14               And, again, I want to emphasize how important it

   15   is -- your role is in spending the time out of your day to

   16   come down and help decide important matters like this.            Jury

   17   duty is an obligation and a duty, and as I said earlier, it

   18   is one of the things that separates us and makes us have

   19   what I would consider the best justice system in the world.

   20               Now, as relates to the trial:       The estimate of --

   21   the estimate of this trial is about four days, okay?           That's

   22   an estimate, not a promise, all right?         We're beginning

   23   today.    We will not have court tomorrow if you are selected

   24   on this jury.     You may or may not know the president has

   25   declared a national day of mourning for the passing of


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             28
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 28 of 104 Page ID #:2918

    1   George H. W. Bush; so the court is closed.          We will resume

    2   trial on Thursday.      On Friday we don't have session because

    3   I have my other calendar.       I have civil cases and criminal

    4   cases that I typically deal with on Fridays.          We hope that

    5   the matter will end next Monday.        There is one important

    6   caveat to that, is that if for some reason the trial moved

    7   at a faster pace -- I don't think that's the case, but I let

    8   jurors know just in case -- if the trial were to move at a

    9   faster pace and let's say you were to begin your

   10   deliberations on Thursday evening, you would be expected to

   11   come back on Friday to continue your deliberations because

   12   you would be in the jury room, I could handle my calendar,

   13   and if you had questions and a verdict we could deal with

   14   those.    But if we go at the pace that we anticipate where

   15   there is testimony that is continuing, we will end on

   16   Thursday and resume back on Monday.

   17               A typical trial day is I will have you come in at

   18   9:00 A.M., we'll go till about 12 noon, we'll take a

   19   one-hour recess for lunch, have you come back, and we'll go

   20   till about 4:30 or 5:00 o'clock.        I do this because I want

   21   to try to maximize as much trial time as possible because I

   22   know we're asking individuals to take time out of their work

   23   and their personal lives to be here so I want to give you --

   24   I want to maximize the time so that you get as much

   25   testimony as possible.      So, as I said, we hope that it will


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             29
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 29 of 104 Page ID #:2919

    1   be the last day on next Monday.

    2               How the jury selection process begins is follows:

    3   It is known as voir dire, and voir dire is actually a French

    4   word that literally says to see the words or other words, to

    5   speak the truth.     We will ask some individuals questions of

    6   you all; we'll ask questions of the group.          It is important

    7   that you are honest with us as we go through this process

    8   because both sides want to make sure they have as much

    9   information as possible about you and as they go through the

   10   process of selecting a juror.        The questions are not

   11   designed to embarrass but, again, it is just to try to find

   12   a fair and impartial juror for this case.          If for some

   13   reason there is a question that you feel uncomfortable

   14   answering in open session, we have a semiprivate option

   15   where I will ask you to come approach at sidebar, I'll press

   16   this button here, the white noise will come on so that we

   17   can have a semiprivate conversation off to the side.           Again,

   18   the purpose of the voir dire is not to pry, it's really to

   19   pick a fair and impartial juror in this case.

   20               Now, I suspect that once you received your juror

   21   summons, after jumping up and down in elation for the fact

   22   that you were coming downtown, you probably went on the

   23   Internet and began to search where you could park,

   24   restaurants to go in town, and perhaps, just perhaps, you

   25   may have seen some articles such as these on the screen.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             30
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 30 of 104 Page ID #:2920

    1   And I am joking of course, but I recognize, look, we're

    2   asking a lot of you to come down to court here out of your

    3   lives, but it is important.       I know you have got other

    4   things going on in your life.        I recognize it is a financial

    5   hardship at times, but as I mentioned earlier, this is

    6   vitally important to our justice system.         We need good

    7   people like you to help decide important matters like this.

    8   And just think that if you are selected on this jury, you

    9   may join an illustrious group of other individuals who have

   10   come before various jury panels throughout our country.

   11               Let me introduce you now to some of the very

   12   important people in this courtroom that you will engage with

   13   through this process.      You all have met our courtroom clerk.

   14   She is the keeper of the house; she runs this courtroom; she

   15   is the boss.     She keeps the minutes of the trial.        She marks

   16   all the exhibits.      She will apologize for delays that happen

   17   at times.    She will swear you in as jurors, and she will

   18   deal with any and all issues that you may have during the

   19   course of this trial.

   20               Perhaps someone who is equally important and

   21   probably has the hardest job in this court is our

   22   court reporter who is seated to my left.         She has the

   23   challenge of transcribing everything that is said in this

   24   courtroom.    I actually have a screen here that relays in

   25   real time every word that is stated during the proceedings,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             31
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 31 of 104 Page ID #:2921

    1   and so even when you are answering questions during the

    2   voir dire process, she will be transcribing them in real

    3   time.    So it is important when you are answering the

    4   questions to make sure you give verbal answers because she

    5   cannot type down nods or shakings of the head.          So please

    6   keep that in mind as you are going through the voir dire

    7   process.

    8               We will be calling some names very shortly, and I

    9   will ask you all to be seated in the box.          So we're going to

   10   call 16 names.     The first person will be seated at the top

   11   row closest to me, and we'll go one through 8 and then 9

   12   through 16 will be the bottom row.

   13               If you are not the original 16 that are called,

   14   please, please, please, pay attention to the questions,

   15   don't check out.     Make a mental note of what you might

   16   respond because you may be called up, and it will make it

   17   more efficient if you already have in your mind how you

   18   would respond to those questions.

   19               An order that I have given the parties before you

   20   walked in is that they cannot speak to you outside of this

   21   courtroom.    So, for example, if we take a break during the

   22   voir dire process and you happen to see any of the lawyers

   23   or the parties in the hallway, they will walk by you as if

   24   they don't know who you are or not even acknowledge your

   25   presence.    They're not being rude, they're simply abiding by


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             32
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 32 of 104 Page ID #:2922

    1   this Court's orders because it's important that you as

    2   jurors decide this case based only on the evidence that you

    3   hear inside this courtroom and not based on any interactions

    4   that take place outside of the courtroom.

    5               At this time I am going to ask the parties to

    6   introduce themselves.

    7               So Mr. Wiener, if you would rise and please

    8   introduce yourself and your client.

    9               MR. WIENER:    Yes, Your Honor.     I'm Seth Wiener.

   10   I'm the attorney for the plaintiffs, Thunder Studios, Inc.,

   11   and with me to my left is Rodric David, who is the chief

   12   executive officer of Thunder Studios, Inc., and my

   13   co-counsel, Steven Gebelin.

   14               THE COURT:    Thank you, Counsel.

   15               Let's have the parties and the attorneys for the

   16   defense please introduce themselves.

   17               MR. TAYLOR:    Good morning, everyone.      My name is

   18   Benjamin Taylor, and I am counsel for the defendants in this

   19   case.    With me is my associate Diane Bani-Esraili and

   20   Mr. Charif Kazal.      The defendants in this case are Charif

   21   Kazal, Tony Kazal, and Adam Kazal.

   22               THE COURT:    Thank you, Counsel.

   23               So in a civil case, how a civil case starts is via

   24   the Complaint, and the Complaint is the way the case begins.

   25   It's not evidence.      The defendants have denied all the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             33
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 33 of 104 Page ID #:2923

    1   claims in this case, and you are not to presume by virtue of

    2   the fact that a Complaint has been filed that the other side

    3   is liable.    I am going to read to you a statement of the

    4   case just to give you a background of what this case is

    5   about.

    6                           "Plaintiff Thunder Studios contends

    7               that the defendants infringed on its copyright

    8               by posting photos onto a Website and social

    9               media pages.    Further, plaintiff Rodric David

   10               alleges that defendants are liable for

   11               stalking by organizing protests featuring

   12               protestors holding signs, hanging banners,

   13               driving a van with signage around, chanting

   14               slogans in Australia and around plaintiff

   15               Rodric David's neighborhood and place of work,

   16               which is Thunder Studios.       Also sending emails

   17               to plaintiff Rodric David and making postings

   18               concerning plaintiff Rodric David.

   19                           "Defendants deny that they actually

   20               posted any copyrighted material anywhere

   21               online.    Defendants admit that Adam Kazal,

   22               acting on his own and without instruction

   23               from, or knowledge of, the other defendants,

   24               requested that an investigator in California

   25               organize protests in Rodric David's


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             34
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 34 of 104 Page ID #:2924

    1               neighborhood and outside Thunder Studios but

    2               deny any liability for civil stalking arising

    3               from those protests."

    4               Now, I am going to read to you the names of

    5   potential witnesses in this case to see if any of you may

    6   recognize any of those names.        We have Rodric David,

    7   Matthew Price, Paul Kolesa, Elizabeth David,

    8   Michael Hammond, Charif Kazal, Adam Kazal, Tony Kazal,

    9   Joe Dabab, Israel Lacey, Jamie Brown, Mark Woodward,

   10   Jean Ghalo, Adam Swart, and Antonello Parlata.

   11               Does anyone have or know any of the names that

   12   were mentioned or have any relation or connection with any

   13   of the court staff or the parties that have been introduced

   14   this morning?     If so, please raise your hand.

   15               Great, I don't see any hands.

   16               So at this point, we're going to swear the jurors

   17   in and call our first 16 names.

   18               THE CLERK:    Please stand and raise your right

   19   hand.

   20               Ladies and gentlemen, do you solemnly swear that

   21   you will make true answers to such questions as may be put

   22   to you touching upon your qualifications to serve as jurors

   23   upon the trial of the cause now before this Court so help

   24   you God?

   25         (All prospective jurors answer in the affirmative.)


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             35
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 35 of 104 Page ID #:2925

    1               THE CLERK:    Thank you.    Please be seated.

    2               Kim, Julie, please have a seat in Jury Seat

    3   Number 1; Brown, Claudia, please have a seat in Jury Seat

    4   Number 2; Cross, Kaley, please have a seat in Jury Seat

    5   Number 3; Ravago, Raul, Jury Seat Number 4; Regala, Joseph,

    6   Jury Seat Number 5; Elakabawi, Sharif, Jury Seat Number 6;

    7   Clark, John, Jury Seat Number 7; Corado Perez, Edgard, Jury

    8   Seat Number 8; Rosales, Luis, Jury Seat Number 9; Lu, Judy,

    9   Jury Seat Number Ten; Barela, Jonathan, Jury Seat Number 11;

   10   Maaske, Neil, Jury Seat Number 12; Kaddo, Emily, Jury Seat

   11   Number 13; Bacolod, Michael, Jury Seat Number 14; Boe, Paul,

   12   Jury Seat Number 15; Teroganesyan, Sona, Jury Seat Number

   13   16.

   14               THE COURT:    All right.    So we're going to have a

   15   microphone presented to you all, and there should be just --

   16   if you can confirm for me -- there are screens in front of

   17   you that should have a series of general questions.           Is that

   18   up in the jury box?      All right.    Great.

   19               When I talk about -- when we ask about area of

   20   residence, I don't need your specific address.          South Bay,

   21   Redondo Beach, Ventura, Santa Clarita, that will suffice.

   22   So I just want to make sure you don't feel that you need to

   23   give a specific address.       And so with that, why don't we

   24   start.

   25               Good morning, Ms. Kim.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             36
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 36 of 104 Page ID #:2926

    1               PROSPECTIVE JUROR:     Good morning.

    2               THE COURT:    All right.    So if you could answer the

    3   questions on the screen, we'd appreciate it.

    4               PROSPECTIVE JUROR:     I live in Calabasas.      I work

    5   for a biopharmaceutical company.        I am married.     The next

    6   question, my spouse's occupation?

    7               THE COURT:    Correct.

    8               PROSPECTIVE JUROR:     My spouse works for a bank.         I

    9   don't have any adult children; I have smaller children.            I

   10   have been on jury service before for a civil trial in state

   11   court.    Yes, it did reach a verdict, and it was a case about

   12   personal injury.

   13               THE COURT:    Great.   All right.    I have a couple of

   14   follow-up questions.      First off, I hope that you and your

   15   family weren't too impacted by the fires in Calabasas.

   16               PROSPECTIVE JUROR:     We did have to evacuate, but

   17   we had a good place to go so it was --

   18               THE COURT:    Okay.    Good.   I went to school out at

   19   Pepperdine, and I know a lot of the folks who were,

   20   unfortunately, pretty badly impacted, but I am glad to hear

   21   that that was not the case with you.

   22               If you wouldn't mind telling me little more about

   23   what do you do at the biotechnology company.

   24               PROSPECTIVE JUROR:     I work in our commercial sales

   25   department managing some of the partnerships, projects that


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             37
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 37 of 104 Page ID #:2927

    1   we do.

    2               THE COURT:    And what type of projects does the

    3   company do?

    4               PROSPECTIVE JUROR:     Well, in my department, the

    5   kinds of projects we run are typically disease state

    6   projects or technology projects that help support the

    7   therapeutic areas for the drugs that we produce and the

    8   products that we sell.

    9               THE COURT:    And you said that your spouse works at

   10   a bank.

   11               PROSPECTIVE JUROR:     Yes, he does.

   12               THE COURT:    What does your spouse do at the bank?

   13               PROSPECTIVE JUROR:     He is the head of corporate

   14   lending.

   15               THE COURT:    All right.    And you said it was a

   16   prior civil case.

   17               How long ago was that?

   18               PROSPECTIVE JUROR:     Probably about seven years

   19   ago.

   20               THE COURT:    And is there anything about that

   21   experience that would make it difficult for you to be fair

   22   and impartial to either side in this case?

   23               PROSPECTIVE JUROR:     Hopefully not.

   24               THE COURT:    Good.   You may have -- well,

   25   presumably, by serving on a jury, the judge gave you


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             38
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 38 of 104 Page ID #:2928

    1   instructions on the law as it relates to that case.           The

    2   instructions you receive here may be similar or they may be

    3   different.    If you are selected on a jury on this case, will

    4   you abide simply by the instructions that I give you in this

    5   case and ignore anything that you may have heard in your

    6   prior case?

    7               PROSPECTIVE JUROR:     Yes.

    8               THE COURT:    Good.   Thank you.

    9               Let's, if we could, switch over to Miss Brown.

   10               Good morning.

   11               PROSPECTIVE JUROR:     Good morning.

   12               THE COURT:    If you could answer the questions

   13   please.

   14               PROSPECTIVE JUROR:     I live in Santa Monica.       I

   15   work in marketing for a toy company.         I am married.    My

   16   husband is an attorney.       I have young children and no prior

   17   jury service.

   18               THE COURT:    Okay.   So I assume this is a busy

   19   season at your work given -- you said you work at a toy

   20   company?

   21               PROSPECTIVE JUROR:     It's always a busy season.

   22               THE COURT:    I have young kids too, and I always

   23   feel like I'm contributing to the stocks of toy companies.

   24               PROSPECTIVE JUROR:     Thank you.

   25               THE COURT:    What do you do at the toy company, if


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             39
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 39 of 104 Page ID #:2929

    1   you don't mind me asking?

    2               PROSPECTIVE JUROR:     A senior brand manager there

    3   so I kind of work with our design team, our packaging team,

    4   and also communicate with our Hong Kong team, just kind of

    5   making sure that every item is being produced on time as

    6   well as approving new concepts for the coming years.

    7               THE COURT:    And your husband is an attorney.

    8               Do you know the nature of his practice?

    9               PROSPECTIVE JUROR:     Civil but he is not practicing

   10   at the moment.

   11               THE COURT:    Okay.    And did he do transactional

   12   work, or did he do trial work at all?         Do you know?

   13               PROSPECTIVE JUROR:     I'm not sure.

   14               THE COURT:    Okay.    The reason why I ask, I'm

   15   just -- I'm curious as to whether or not any conversations

   16   or any insights he may have shared with you might impact

   17   your ability to be fair and impartial to either side in this

   18   case.

   19               PROSPECTIVE JUROR:     No.

   20               THE COURT:    Great.   Thank you very much.

   21               Is it Miss Cross?

   22               PROSPECTIVE JUROR:     Yes.

   23               THE COURT:    Good morning.

   24               THE WITNESS:    Good morning.

   25               THE COURT:    Go ahead.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             40
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 40 of 104 Page ID #:2930

    1               PROSPECTIVE JUROR:     I reside in Mid-City.      I am a

    2   gymnastics instructor, and I manage and I am also an artist.

    3   I have a boyfriend who is an actor and works at a

    4   distillery.     I have no children, and I have no prior jury

    5   service.

    6               THE COURT:    Okay.   Great.    Thank you.

    7               Mr. Ravago.

    8               PROSPECTIVE JUROR:     Yes, sir.    Good morning.

    9               THE COURT:    Good morning.

   10               PROSPECTIVE JUROR:     I live in Lancaster.      My

   11   occupation is I work for Lockheed Martin Aircraft.           I am

   12   married.    I have three adult children, and I have served on

   13   two criminal trials about 15, 20 years ago.

   14               THE COURT:    And what is your spouse -- does your

   15   spouse work outside of the home?

   16               PROSPECTIVE JUROR:     Yes, she works part-time, and

   17   she works out in Lancaster also.

   18               THE COURT:    And what does she do?

   19               PROSPECTIVE JUROR:     She is -- her company -- I

   20   guess she works for a private company that's hands-on that

   21   gives people -- when they have infractions in traffic or

   22   anything like that, they do community work to reduce their

   23   fines and stuff like that.

   24               THE COURT:    What does she do there?      Does she work

   25   on the administrative side of that?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             41
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 41 of 104 Page ID #:2931

    1               PROSPECTIVE JUROR:     Yes.

    2               THE COURT:    And you said you have three adult

    3   children.    What are their occupations if they are working?

    4               PROSPECTIVE JUROR:     One works for Spectrum.       He is

    5   currently about to -- looks like about to get hired for

    6   LAPD.    I have a daughter that is an EMT for AMR out in

    7   Lancaster, and I have my youngest playing -- college student

    8   at COC playing baseball.

    9               THE COURT:    Great.

   10               Now, you mentioned that you served on a jury in a

   11   criminal case.     How long ago -- did you say it was two

   12   times?

   13               PROSPECTIVE JUROR:     Twice, yes.     I think 15 and 20

   14   years ago, something like that.

   15               THE COURT:    Now, I don't know if you have any

   16   specific memory of those cases, but do you recall what the

   17   charges were in those cases?

   18               PROSPECTIVE JUROR:     Yes.   One was a molestation,

   19   death of an infant, and another was a kidnapping, robbery,

   20   murder of a young female.

   21               THE COURT:    And do you know -- do you recall

   22   whether or not verdicts were reached in those cases?

   23               PROSPECTIVE JUROR:     The verdicts were reached, but

   24   I had to be dismissed before they were reached.

   25               THE COURT:    So, did you actually go and deliberate


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             42
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 42 of 104 Page ID #:2932

    1   with the jurors or --

    2               PROSPECTIVE JUROR:      No.    No.   I think the first

    3   one, I think he pleaded, and then the second one I had to be

    4   dismissed because I wasn't going to get paid after six weeks

    5   through Lockheed Martin.

    6               THE COURT:    Got it.    All right.

    7               Did you receive any instructions from the judge in

    8   that second case -- or in either case?

    9               PROSPECTIVE JUROR:      Yes.

   10               THE COURT:    Okay.    Now, you may or may not know in

   11   criminal cases, the burden of proof is very different than

   12   in civil cases.

   13               THE WITNESS:    Yes.

   14               THE COURT:    In criminal cases the burden of proof

   15   is beyond a reasonable doubt.        In a civil case, it's what's

   16   called a preponderance of the evidence, and if you all are

   17   selected, I will explain to you what that means, but as it

   18   relates to you Mr. Ravago, if you are picked and selected on

   19   this jury, will you be able to set aside those instructions,

   20   specifically about the burden of proof, in your prior

   21   criminal case and listen and abide by the instructions in

   22   this case as relates to the burden of proof?

   23               PROSPECTIVE JUROR:      Yes, sir.

   24               THE COURT:    Great.    Thank you.

   25               Let's move on, if we could, to Mr. Regala.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             43
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 43 of 104 Page ID #:2933

    1               PROSPECTIVE JUROR:      Hello.

    2               THE COURT:    Good morning.      Go ahead, sir.

    3               THE WITNESS:    Residence, Norwalk.      Occupation, I

    4   work for LADWP.     Married.    No children.    I served -- I was

    5   an alternate on a criminal case, and they did reach a

    6   verdict, which I was not a part of.

    7               THE COURT:    Okay.   Let me ask you.     LADWP, can you

    8   help me with my rates?      No, I'm just kidding.

    9               What do you do at LADWP?

   10               PROSPECTIVE JUROR:      I work with businesses to help

   11   them become energy efficient.        If they have a project that

   12   they want to implement to reduce their energy, our

   13   department incentivizes it, and I help them through the

   14   process.

   15               THE COURT:    Thank you.

   16               You said you are married.        Does your spouse work

   17   outside of the home?

   18               PROSPECTIVE JUROR:      Yes.

   19               THE COURT:    And what does your spouse do?

   20               PROSPECTIVE JUROR:      She's a manager at an avionics

   21   company.    She makes sure that the inflight entertainment

   22   screens on an airplane work.

   23               THE COURT:    Got it.    All right.

   24               And you said you were an alternate so you never

   25   actually went into the jury deliberation room; correct?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             44
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 44 of 104 Page ID #:2934

    1               PROSPECTIVE JUROR:     Correct.

    2               THE COURT:    Did you receive instructions from the

    3   judge?    Presumably, you did before the jury went in to

    4   deliberate.

    5               PROSPECTIVE JUROR:     Yes.

    6               THE COURT:    And how long ago was this?

    7               PROSPECTIVE JUROR:     Four, five years ago.

    8               THE COURT:    And what kind of case was it?

    9               PROSPECTIVE JUROR:     If I remember correctly,

   10   extortion.

   11               THE COURT:    And as I mentioned earlier to

   12   Mr. Ravago, the burden of proof in a criminal case is

   13   different than in a civil case.        If you are selected on this

   14   jury, will you be able to abide by the instructions that I

   15   give you generally but specifically as to the burden of

   16   proof in this case?

   17               PROSPECTIVE JUROR:     Yes.

   18               THE COURT:    Great.   Thank you, sir.     All right.

   19               Let me see, Mr. Elakabawi?

   20               PROSPECTIVE JUROR:     Yes.

   21               THE COURT:    Was that close enough?

   22               PROSPECTIVE JUROR:     Perfect.

   23               THE COURT:    All right.    Great.

   24               If you could answer the questions.        Good morning,

   25   sir.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             45
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 45 of 104 Page ID #:2935

    1               PROSPECTIVE JUROR:     Good morning.     I live in the

    2   South Bay.    I do anesthesia for Kaiser.        I am single, no

    3   significant other, no children.        Jury service, the last one

    4   was a criminal case down the street, maybe in 2013, and I

    5   was an alternate.

    6               THE COURT:    Do you recall what kind of case it

    7   was?

    8               PROSPECTIVE JUROR:     Criminal.     I think it was

    9   murder or alleged murder.

   10               THE COURT:    And do you know if a verdict was

   11   reached?    I know you were an alternate so you were excused

   12   before the deliberations, but did you ever find out if a

   13   verdict was reached?

   14               PROSPECTIVE JUROR:     It was not guilty.

   15               THE COURT:    So the same -- I would say the same

   16   thing to you.     The burden of proof is different in a civil

   17   case.    If you are selected on this jury, will you be able to

   18   abide by the instructions and set aside the instructions

   19   that you heard in that prior criminal case?

   20               PROSPECTIVE JUROR:     Yes.

   21               THE COURT:    All right.    Great.    Thank you, sir.

   22               Mr. Clark, good morning.

   23               PROSPECTIVE JUROR:     Good morning.     I live in

   24   Lompoc.    Occupation, sales and service of automated

   25   equipment.    Married, three minor children.        Never been on a


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             46
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 46 of 104 Page ID #:2936

    1   jury service.

    2               THE COURT:    Does your spouse work outside the

    3   home?

    4               PROSPECTIVE JUROR:     Yes, sorry.     She's a teacher.

    5               THE COURT:    What grade, if you don't mind me

    6   asking?

    7               PROSPECTIVE JUROR:     Currently, elementary.

    8               THE COURT:    Okay.    Great.   Thank you.    All right.

    9               Is it Mr. Corado Perez?

   10               PROSPECTIVE JUROR:     Yes, sir.

   11               THE COURT:    Good morning, sir.

   12               PROSPECTIVE JUROR:     Good morning.     I live in

   13   Alhambra.    I work for a cable company.       I am single.    I have

   14   one kid.    He's a teenager, and this is my first jury

   15   service.

   16               THE COURT:    Great.   Okay.

   17               So now if we could pass the microphone down to

   18   Mr. -- is it Rosales?

   19               PROSPECTIVE JUROR:     Yes.

   20               THE COURT:    Great.   We'll get it to you.

   21               Good morning, sir.

   22               PROSPECTIVE JUROR:     Good morning, Your Honor.       I

   23   live in Palmdale.      I am a fire fighter for the U.S. Forest

   24   Service.    I am single.    I have no kids, and I have no prior

   25   jury service.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             47
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 47 of 104 Page ID #:2937

    1               THE COURT:    So I assume you were busy the last

    2   couple weeks.

    3               PROSPECTIVE JUROR:     Very busy.

    4               THE COURT:    Thank you for your service.       We

    5   appreciate that.

    6               Okay.   Miss Lu.    Good morning.

    7               PROSPECTIVE JUROR:     Good morning.     I live in

    8   San Gabriel Valley.      I'm in sales in logistics.       Single, no

    9   children.    No prior jury service.

   10               THE COURT:    Okay.   Great.    Thank you.

   11               Mr. Barela, good morning.

   12               PROSPECTIVE JUROR:     Good morning, Your Honor.       I

   13   live in Atascadero, California.        I am a psychiatric

   14   technician at the state hospital.        I am married.     My wife is

   15   currently unemployed.      She's going to school for nursing.

   16   We have two minor children and no prior jury service.

   17               THE COURT:    If you don't mind me asking, tell

   18   me -- you said you are a psychiatric technician at a state

   19   hospital.    What does that mean exactly?

   20               PROSPECTIVE JUROR:     The type of -- we call them

   21   "patients" that we have are either coming from county jail

   22   or from prison either for treatment, some are incompetent to

   23   stand trial, and some are there for their parole.

   24               THE COURT:    And what are your responsibilities at

   25   the facility?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             48
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 48 of 104 Page ID #:2938

    1               PROSPECTIVE JUROR:      To take care of their care on

    2   the unit 24/7, behaviorally and medically.

    3               THE COURT:    Thank you, sir.     All right.

    4               Is it Mr. Maaske?

    5               PROSPECTIVE JUROR:      Maaske.

    6               THE COURT:    Maaske.    Good morning.

    7               PROSPECTIVE JUROR:      Good morning.    I live in

    8   La Verne.    I don't work.     I am a retired U.S. Marine.        I'm

    9   married.    My wife, she's a court reporter.        My two adult

   10   children are both college students and no prior service.

   11               THE COURT:    All right.    Thank you for your

   12   service.    How long ago you did retire?

   13               PROSPECTIVE JUROR:      Three years ago.

   14               THE COURT:    All right.    Good for you.     Okay.

   15               Well, let me ask you.      You said your wife is a

   16   court reporter, and so I am just curious.          Has she shared

   17   any war stories about the good and bad of the lawyers that

   18   have appeared in her courtroom?        I suspect she probably

   19   never said anything negative about any judge, but let's put

   20   that to the side, but any war stories about her life as a

   21   court reporter?

   22               PROSPECTIVE JUROR:      Nothing major.    I mean, people

   23   she likes to work with, people she doesn't.          That's really

   24   about it.

   25               THE COURT:    Okay.   And if you were picked on this


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             49
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 49 of 104 Page ID #:2939

    1   jury, one of the instructions is not to discuss the matter

    2   with anyone else until you have to deliberate, and so will

    3   there be a burning desire or pressure from your wife

    4   perhaps, be like tell me what this case is about.           Who is

    5   the judge?

    6               PROSPECTIVE JUROR:     No.   I think she knows.

    7               THE COURT:    Okay.   And where is she a

    8   court reporter?

    9               PROSPECTIVE JUROR:     She's independent.      So I know

   10   she's working down here today.        She works mostly L.A., but I

   11   know sometimes Orange County, sometimes -- it just depends.

   12   So she's independent.

   13               THE COURT:    Okay.   Great.    All right.    Well, thank

   14   you, appreciate it.      All right.

   15               Is it Miss Kaddo or Kaddo?

   16               PROSPECTIVE JUROR:     Kaddo (pronouncing).

   17               THE COURT:    Miss Kaddo, good morning.

   18               PROSPECTIVE JUROR:     Good morning.

   19               THE COURT:    Go ahead.

   20               PROSPECTIVE JUROR:     I live in West Hollywood.       I

   21   am a payroll and benefits administrator.         I am single, no

   22   children, and I have served on a civil and criminal case.

   23   The criminal was a bank robbery, and we did reach a verdict

   24   in that case.     The civil case, I believe, was a

   25   slip-and-fall, but they settled before we went to


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             50
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 50 of 104 Page ID #:2940

    1   deliberation.

    2               THE COURT:    How long ago were those cases?

    3               PROSPECTIVE JUROR:     Four and five years ago.

    4               THE COURT:    The bank robbery was about four years

    5   ago?

    6               PROSPECTIVE JUROR:     Four, yeah.

    7               THE COURT:    Can I assume -- well, I will ask.        Was

    8   that in federal court here in this vicinity?

    9               PROSPECTIVE JUROR:     No.

   10               THE COURT:    It was not.     Okay.

   11               And the slip-and-fall, that was in state court?

   12               THE WITNESS:    Yes, correct.

   13               THE COURT:    I will say the same thing I have said

   14   earlier about A, in a criminal case, the burden of proof is

   15   vastly different than in a civil case and, B, you have

   16   served on a civil case although it settled, and I don't know

   17   if you got to the instruction phase or not, but the question

   18   I ask all jurors:      Will they be able to set aside any

   19   instructions that they may have heard in other cases and

   20   listen to and abide by the instructions in this case if you

   21   are selected as a juror.

   22               PROSPECTIVE JUROR:     Yes, of course.

   23               THE COURT:    All right.     Great.   Thank you.

   24               Is it Bacolod?

   25               PROSPECTIVE JUROR:     Yes.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             51
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 51 of 104 Page ID #:2941

    1               THE COURT:    All right.    Good morning.

    2               PROSPECTIVE JUROR:     Good morning.     So I reside in

    3   Lakewood.    I am a maintenance coordinator for a Korean

    4   company.    I am single.    There is no significant other.        No

    5   children and no prior jury service.

    6               THE COURT:    All right.    Thank you.

    7               Is Mr. Boe?

    8               PROSPECTIVE JUROR:     Yeah, that's right.

    9               THE COURT:    Good morning, sir.

   10               PROSPECTIVE JUROR:     Good morning.     I live in

   11   Long Beach.     I am retired, used to work for a bank for many

   12   years.    I am married.    My wife is the I.T project manager

   13   for Experian.     I've got two adult children.       My daughter

   14   works for Starbucks, and my son just graduated from

   15   Cal State Fullerton with a degree in computer engineering.

   16   He is still looking for work.

   17               THE COURT:    Well, congratulations on having two

   18   kids that are getting out of school and working.

   19               PROSPECTIVE JUROR:     Right.

   20               I have had some jury experience, criminal, at the

   21   Bellflower Court.      I think one case was a theft case and the

   22   other was about drugs.      It's been a long time.      I can't

   23   remember when they were.

   24               THE COURT:    And that's the extent of your jury

   25   experience?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             52
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 52 of 104 Page ID #:2942

    1               PROSPECTIVE JUROR:     Yes.

    2               THE COURT:    All right.    And I will ask you the

    3   same questions I have asked the others.         The burden of proof

    4   is very different in a civil case.        It's a preponderance of

    5   the evidence, and I will explain that to you if you are

    6   selected.    Will you be able to understand and abide by the

    7   rules in this case and put aside any instructions you may

    8   have heard in your prior case?

    9               PROSPECTIVE JUROR:     I think I probably have

   10   forgotten all those rules.

   11               THE COURT:    Okay.   Good.   Thank you, sir.

   12               And last but not least, at least for now,

   13   Miss Teroganesyan.

   14               PROSPECTIVE JUROR:     Yes.

   15               THE COURT:    Good morning.

   16               PROSPECTIVE JUROR:     Good morning.

   17               THE COURT:    Go ahead, please.

   18               PROSPECTIVE JUROR:     I live in Northridge.

   19   Occupation is senior business analyst for a healthcare

   20   company.    Single, no children.      No prior jury service.

   21               THE COURT:    All right.    Okay.

   22               So I am going to ask you now as a group questions.

   23   If any one has a response to those questions, please raise

   24   their hand.     We'll get the microphone to you and, again, I

   25   will remind you if for any reason there is a question that


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             53
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 53 of 104 Page ID #:2943

    1   you don't feel comfortable discussing in open court, just

    2   let me know I'd like to approach, and then we'll go to the

    3   sidebar here, and we'll have further discussion.

    4               So the first set of questions are somewhat

    5   foundational.     Does everyone here understand that the

    6   parties must prove their claims or defense by what's known

    7   as a preponderance of the evidence?         I will explain to you

    8   what that is if you are selected, but the gist of the

    9   question is understanding that the plaintiff in this case

   10   must prove their claim by a preponderance of the evidence.

   11   Does anyone have an issue with that, or does anyone think

   12   that the burden should be on the other side, on the defense,

   13   because there is a claim filed against them that they have

   14   to somehow prove something?

   15               Does anyone here think that simply because a claim

   16   has been filed that the other side is automatically liable?

   17   All right.    No hands.

   18               Has anyone ever been a party to a lawsuit?         All

   19   right.    This is a non-litigious group I see.        All right.

   20               Have you, close friends, or relatives ever filed a

   21   claim or lawsuit of any kind?        All right.

   22               Let's get the microphone; who has the microphone?

   23               Miss -- let's start with Mr. Clark.

   24               PROSPECTIVE JUROR:     Yeah.    We have rental

   25   property, and from time to time I have to file claims,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             54
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 54 of 104 Page ID #:2944

    1   unfortunately.

    2               THE COURT:    Eviction claims, I assume.

    3               PROSPECTIVE JUROR:     Yeah.

    4               THE COURT:    And have you had to appear in court

    5   and/or testify in court?

    6               PROSPECTIVE JUROR:     Yes.

    7               THE COURT:    To both?

    8               PROSPECTIVE JUROR:     Yes.

    9               THE COURT:    And I assume that's mostly in state

   10   court.

   11               PROSPECTIVE JUROR:     Actually, it was county.

   12               THE COURT:    In the county.     That's right.    All

   13   right.

   14               Is there anything about that experience, the fact

   15   that you have been a litigant, that would make it difficult

   16   for you to be fair and impartial to either side in this

   17   case?

   18               PROSPECTIVE JUROR:     Not that I am aware of.

   19               THE COURT:    Okay.   All right.

   20               Who else had their hands up?

   21               All right.    Okay.   Sir, Mr. Elakabawi?

   22               PROSPECTIVE JUROR:     Yes.

   23               THE COURT:    Yes.

   24               PROSPECTIVE JUROR:     I own a property I rented.

   25   The guy was a squatter so it's the same situation.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             55
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 55 of 104 Page ID #:2945

    1               THE COURT:    Okay.   And did you ultimately have to

    2   go to court and testify?

    3               PROSPECTIVE JUROR:     Yeah.

    4               THE COURT:    Anything about that experience that

    5   would make it difficult?       I mean, it's not really related to

    6   what we're dealing with here but just in the experience of

    7   being a litigant in a judicial case that would make it

    8   difficult for you to be fair and impartial to either side?

    9               PROSPECTIVE JUROR:     No.

   10               THE COURT:    Thank you.     Anyone else?

   11               Mr. Ravago.

   12               PROSPECTIVE JUROR:     My son was assaulted back in

   13   January at a friend's home by a couple people that weren't

   14   invited to the home so he's going through a lawsuit right

   15   now.

   16               THE COURT:    Is he going through a civil lawsuit,

   17   or were there criminal charges filed, if you know?

   18               PROSPECTIVE JUROR:     There is criminal charges,

   19   they're filed, and it's a civil lawsuit through one of the

   20   lawyers up there in Lancaster.

   21               THE COURT:    First of all, I am sorry to hear about

   22   your son.    I hope the recovery process has gone relatively

   23   well.

   24               PROSPECTIVE JUROR:     That's gone well, but he got

   25   hurt pretty bad.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             56
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 56 of 104 Page ID #:2946

    1               THE COURT:    Okay.    Is there anything about the

    2   fact that your son is going through that litigation that

    3   would make it difficult for you to sit through a trial where

    4   parties are disputing issues?

    5               PROSPECTIVE JUROR:     No.

    6               THE COURT:    Great.   Thank you.

    7               Anyone else in the back row?

    8               Miss Brown, did you have your hand up?         Yes.

    9               PROSPECTIVE JUROR:     A previous job let me go, but

   10   I was pregnant at the time so I did file a lawsuit.           We

   11   ended up settling.

   12               THE COURT:    If you don't mind me asking, how long

   13   ago was that?

   14               PROSPECTIVE JUROR:     That was eight, nine years

   15   ago.

   16               THE COURT:    And the matter settled.

   17               Did you have to testify in court prior to the

   18   matter settling?

   19               PROSPECTIVE JUROR:     No.

   20               THE COURT:    Were you deposed prior to the matter

   21   settling?

   22               PROSPECTIVE JUROR:     No.

   23               THE COURT:    Were you asked to respond to any

   24   what's known as interrogatories or any questions by the

   25   other side prior to the matter settling?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             57
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 57 of 104 Page ID #:2947

    1               PROSPECTIVE JUROR:      Yes.

    2               THE COURT:    Did you work with your lawyers in

    3   crafting those responses?

    4               PROSPECTIVE JUROR:      Yes.

    5               THE COURT:    The reason why I ask is just to see if

    6   there is anything about that experience dealing with

    7   lawyers, responding to questions from lawyers from the other

    8   side, there may be testimony here about responses to

    9   questions or deposition testimony.         Will that make it

   10   difficult?    Will you harbor some sort of animus against

   11   either side because of your unfortunate experience?

   12               PROSPECTIVE JUROR:      No.

   13               THE COURT:    Great.    Thank you.

   14               Anyone else?    Okay.

   15               Oh, I'm sorry.     Miss Kaddo -- Kaddo.

   16               PROSPECTIVE JUROR:      Kaddo (pronouncing).

   17               THE COURT:    Kaddo, sorry.

   18               PROSPECTIVE JUROR:      So, many years ago I had a

   19   lawsuit filed against me.       It was a car accident, and we

   20   ended up settling.

   21               THE COURT:    Did you have to testify in court?

   22               PROSPECTIVE JUROR:      No.

   23               THE COURT:    This was all dealt with through the

   24   insurance companies?

   25               PROSPECTIVE JUROR:      Correct.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             58
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 58 of 104 Page ID #:2948

    1               THE COURT:    Were you upset at the lawyers who

    2   filed the case against you?

    3               PROSPECTIVE JUROR:     No.

    4               THE COURT:    Okay.   So is there anything about that

    5   experience that might make you -- for lack of a better

    6   term -- have flashbacks about, oh, I hate lawyers and so I

    7   am going to hold it against either side here?

    8               PROSPECTIVE JUROR:     Not at all.

    9               THE COURT:    Okay.   Great.    Thank you.

   10               Anyone else that we missed?       Okay.

   11               Do you, close family, or friends have any legal

   12   training?    I know -- I'm sorry.      Who was it that is married

   13   to an attorney?     Miss brown.    Who else?    Anyone else?     All

   14   right.    Let's -- Miss Kaddo, while you have the mic, go

   15   ahead.

   16               PROSPECTIVE JUROR:     So my father is a judge in

   17   Van Nuys.

   18               THE COURT:    Oh, I wondered if that was the case.

   19   First name Jim?

   20               PROSPECTIVE JUROR:     Yes.

   21               THE COURT:    Yes.    I have had the pleasure of

   22   meeting your father, and he's been a judge for a long time.

   23               PROSPECTIVE JUROR:     Long time.

   24               THE COURT:    In fact, I think he just recently had

   25   an election.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             59
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 59 of 104 Page ID #:2949

    1               PROSPECTIVE JUROR:     Yes.

    2               THE COURT:    Okay.   All right.

    3               So let me ask -- so you have probably -- based on

    4   my experience with your father, your father has a lot of

    5   stories from his life and his experience, and so have you

    6   had the opportunity to absorb some of that knowledge and his

    7   experience of his -- I think it's 40-some-odd years on the

    8   bench, right?

    9               PROSPECTIVE JUROR:     Yes, his advice is don't do

   10   anything wrong.

   11               THE COURT:    Okay.

   12               PROSPECTIVE JUROR:     That's what I have learned.

   13               THE COURT:    All right.     Words of wisdom.

   14               Well, but in all -- separate from that, is there

   15   anything about the conversations that you've have had with

   16   your father, do you think if you were picked on this jury,

   17   something might occur, whether it's the style of questions

   18   or the questions that are asked and you might think oh, my

   19   dad said lawyers should never ask this question or anything

   20   like that?

   21               PROSPECTIVE JUROR:     No.

   22               THE COURT:    Okay.   All right.    Thank you.

   23               Miss Teroganesyan.

   24               PROSPECTIVE JUROR:     Yes.   My sister is a P.I.

   25   attorney as well as litigation.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             60
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 60 of 104 Page ID #:2950

    1               THE COURT:    Okay.   And how long has she been

    2   practicing, if you know?

    3               PROSPECTIVE JUROR:      Six years.

    4               THE COURT:    Has she shared any war stories with

    5   you about her experience and with lawyers and/or judges and

    6   specifically anything that might affect your ability to be

    7   fair to either side in this case?

    8               PROSPECTIVE JUROR:      No, not really.

    9               THE COURT:    Okay.   All right.     I am assuming that

   10   she loved every judge she appeared in front of, right?

   11               PROSPECTIVE JUROR:      Of course.

   12               THE COURT:    Of course.    Anyone else?

   13               Mr. Clark?

   14               PROSPECTIVE JUROR:      Yes.   I have an uncle that's a

   15   retired lawyer.

   16               THE COURT:    He got out while he could.

   17               PROSPECTIVE JUROR:      Yes, sir.

   18               THE COURT:    Do you know what type of law he

   19   practiced?

   20               PROSPECTIVE JUROR:      From what I remember, it

   21   was -- in his past he had practiced, I guess, different

   22   avenues, and in the end I think it was accidents.

   23               THE COURT:    Got it.

   24               Is there anything about the stories that he may

   25   have told you or your experience with him that might make it


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             61
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 61 of 104 Page ID #:2951

    1   difficult for you to be fair and impartial to either side in

    2   this case?

    3               PROSPECTIVE JUROR:     Not that I am aware of.

    4               THE COURT:    Who else had their hands up?       I know

    5   Miss brown and Miss Kim.

    6               So Miss Brown, other than what we have talked

    7   about, is there anything else?        I know you said your husband

    8   is not practicing now, but he had done some civil

    9   litigation, correct?

   10               PROSPECTIVE JUROR:     Yes.

   11               I also work very closely with our legal team at

   12   our company who we have to go through a bunch of names to

   13   make sure that they're cleared.        So trademarks, copyright.

   14               THE COURT:    Okay.   And we're going to talk a

   15   little bit more about that.       All right.    So I guess I will

   16   ask -- my condolences for having to deal with that, but is

   17   there anything about your experience with the lawyers -- I

   18   mean, I know from friends of mine that do similar type of

   19   work, and the people that deal with them would say, you

   20   know, they're always telling us, no, or they're always, sort

   21   of, pains in our posteriors, if you will.          So I guess my

   22   question is whether or not your experience dealing with

   23   in-house counsel at your company would make it difficult for

   24   you to be fair to either side in this case?

   25               PROSPECTIVE JUROR:     No.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             62
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 62 of 104 Page ID #:2952

    1               THE COURT:    Would you be thinking during the trial

    2   well, my lawyer would never ask a question like that, or my

    3   lawyer's style is completely different than that and so

    4   these lawyers must be wrong by virtue of that?

    5               PROSPECTIVE JUROR:     Possibly but no.

    6               THE COURT:    Okay.   All right.

    7               But do you think you could keep an open mind and

    8   listen to all the evidence and deliberate with your fellow

    9   jurors in deciding whether to come to conclusion?

   10               PROSPECTIVE JUROR:     Yes.

   11               THE COURT:    Okay.   Thank you.

   12               Miss Kim.

   13               PROSPECTIVE JUROR:     I have a niece who practices

   14   patent law in Chicago, and then I also work with our

   15   internal in-house counsel team at my work.

   16               THE COURT:    Again, I am not -- I hope I am making

   17   any gross assumptions, but from what I have heard, you know,

   18   dealing with the lawyers in-house has its own internal set

   19   of challenges, and so I ask you as well:         Do you think that

   20   that would impact your ability to be fair and impartial to

   21   either side in this case?

   22               PROSPECTIVE JUROR:     Shouldn't be a problem.

   23               THE COURT:    All right.    Great.   All right.

   24               Anyone else?

   25               And let's talk about the next question that was


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             63
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 63 of 104 Page ID #:2953

    1   alluded to earlier.      Anyone, close family, friends,

    2   relatives have any education or experience in copyright,

    3   trademark, commercial, intellectual property or patent law?

    4   I know Miss Kim and Miss Brown, we've talked about that.

    5   Anyone else at all?      Okay.

    6               Does anyone here own any copyrights or trademarks?

    7               Has anyone here ever been accused of infringing on

    8   somebody else's copyright or trademark?         Okay.    I see no

    9   hands.

   10               Are you, close friends, or family employed in the

   11   entertainment industry?       All right.

   12               So Miss Kim, let's talk a little more if we could.

   13               PROSPECTIVE JUROR:     I have a few close friends who

   14   work for Paramount Studios.

   15               THE COURT:    All right.    Is there anything about

   16   your relationship with those friends, whether they have

   17   shared stories about litigation that they have been involved

   18   in or any copyrights or things of that nature, have those

   19   kind of conversations come up and, if so, anything about

   20   those conversations that would make it difficult for you to

   21   be fair to either side in this case?

   22               PROSPECTIVE JUROR:     I am sure I have been told

   23   stories, but to be honest I don't think I remember them.

   24               THE COURT:    Okay.   All right.    Great.    Thank you.

   25               Miss Brown, you deal with patents, copyrights,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             64
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 64 of 104 Page ID #:2954

    1   trademarks all the time.

    2               PROSPECTIVE JUROR:      Yes, I do.

    3               THE COURT:    What about friends and family employed

    4   in the entertainment industry?

    5               PROSPECTIVE JUROR:      I have -- my sister-in-law

    6   works for the Disney Studios.

    7               THE COURT:    Can she get me some tickets for the

    8   holidays?    I'm kidding.

    9               THE WITNESS:    I will ask.

   10               THE COURT:    All right.      What does she do at

   11   Disney, if you know?

   12               PROSPECTIVE JUROR:      She works on the music.      She's

   13   like a music director for the Disney Junior shows.

   14               THE COURT:    Got it.

   15               Has she ever shared with you any stories about any

   16   litigation that Disney may have been involved in with

   17   respect to any copyrights or patents or things of that

   18   nature?

   19               PROSPECTIVE JUROR:      No.

   20               THE COURT:    Anything about that relationship with

   21   her that might make it difficult for you to be fair to

   22   either side in this case?

   23               PROSPECTIVE JUROR:      No.

   24               THE COURT:    All right.      Anyone else?

   25               Ah, Mr. Clark.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             65
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 65 of 104 Page ID #:2955

    1               PROSPECTIVE JUROR:      I have family members that are

    2   actors if that matters.

    3               THE COURT:    Well, that's part of the entertainment

    4   industry.

    5               Have they shared any stories with you about

    6   generally the business but more specifically about any

    7   copyrights or patents or any works that they had claimed

    8   that they had generated first, things of that nature?

    9               PROSPECTIVE JUROR:      No.

   10               THE COURT:    No.   Okay.

   11               Anything about that relationship that would make

   12   it difficult for you to be fair and impartial to either side

   13   in this case?

   14               PROSPECTIVE JUROR:      No.

   15               THE COURT:    Thank you.

   16               Anyone else?    Okay.

   17               Have you ever had any responsibility for

   18   registering any copyrights?       I see no hands.

   19               Have you ever posted a copyrighted work on an

   20   Internet Website?

   21               Have any of you ever heard or visited the Website,

   22   thunderstudios.com -- www.thunderstudios.com or the Website

   23   kazalfamilystory.com?      I see no hands.

   24               Have you, close friends, or family members ever

   25   been the victim of stalking?        And, again, we have the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             66
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 66 of 104 Page ID #:2956

    1   ability to discuss this at sidebar if that's an issue.            All

    2   right.

    3               Anyone else?

    4               Do you want to approach at sidebar?        All right.

    5         (The following proceedings were held at sidebar.)

    6               THE COURT:    Sorry, Miss Brown, I just have to have

    7   the lawyers hear your responses so that's why -- I don't

    8   mean to surround you so -- if you could just step a little

    9   closer to the microphone here.

   10               PROSPECTIVE JUROR:     Sure.

   11               THE COURT:    So if you wouldn't mind sharing with

   12   us your experience.

   13               PROSPECTIVE JUROR:     So my brother-in-law actually

   14   was fired from a job, and both of them were stalked for a

   15   couple of weeks by another employee from that company, which

   16   made it really difficult for them for some time.           This

   17   happened a couple of months ago.

   18               THE COURT:    I am sorry to hear about that

   19   experience.

   20               Did your brother-in-law go to the police, or did

   21   he file any sort of temporary restraining order?

   22               PROSPECTIVE JUROR:     They did.

   23               THE COURT:    Okay.   And do you know what the

   24   outcome -- if there was one -- were there any charges filed?

   25   Were there any lawsuits steming from that stalking?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             67
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 67 of 104 Page ID #:2957

    1               THE WITNESS:    At the end it wasn't -- eventually,

    2   it just stopped.

    3               THE COURT:    Okay.    Do you know whether the police

    4   were involved at some point?

    5               PROSPECTIVE JUROR:     I believe so.

    6               THE COURT:    Do you know whether or not the police

    7   ever made contact with either your brother-in-law or the

    8   person who was alleged to have been doing the stalking?

    9               PROSPECTIVE JUROR:     I believe my brother-in-law

   10   was in contact with the police, but I don't know if that

   11   other person was.

   12               THE COURT:    This case involves a stalking claim.

   13   Do you think it would be difficult for you to be fair and

   14   impartial to either side hearing facts that may or may not

   15   be similar to what your brother experienced?          If the fact,

   16   you know, allegations involving harassment.          You heard the

   17   brief statement of the case.       Do you think that would be

   18   difficult for you to be fair and impartial to either side in

   19   this case?

   20               PROSPECTIVE JUROR:     No.

   21               THE COURT:    Okay.

   22               Does either side have any questions?

   23               MR. TAYLOR:    I do.

   24               You said both of them were stalked.        You mean your

   25   sister and her husband?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             68
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 68 of 104 Page ID #:2958

    1               PROSPECTIVE JUROR:     Uh-huh.

    2               MR. TAYLOR:    Can you tell us -- Your Honor?

    3               THE COURT:    Go ahead.

    4               MR. TAYLOR:    -- what the nature --

    5               PROSPECTIVE JUROR:     They were --

    6               MR. TAYLOR:    -- form it took.

    7               PROSPECTIVE JUROR:     -- followed driving.      They

    8   were followed into stores.        They -- the person drove in

    9   front of their house.

   10               MR. TAYLOR:    This is by a co-worker?

   11               PROSPECTIVE JUROR:     Yes.

   12               MR. TAYLOR:    Over what period?

   13               PROSPECTIVE JUROR:     It happened over, I would say,

   14   like, three weeks.

   15               THE COURT:    Okay.    Any questions?

   16               MR. WIENER:    Was any of the stalking conduct

   17   directed to you personally?

   18               PROSPECTIVE JUROR:     No.

   19               THE COURT:    All right.     Thank you very much.

   20   Appreciate it.

   21         (The following was heard in open court in the presence

   22          of the prospective jurors.)

   23               THE COURT:    All right.

   24               Anyone else have any response to the questions

   25   about close family, friends that have ever been the victim


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             69
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 69 of 104 Page ID #:2959

    1   of stalking or whether or not you or a close friend or

    2   family ever been accused of stalking someone?          I see no

    3   hands.    We're coming to the home stretch here.

    4               Can you keep an open mind about the case until you

    5   hear all of the evidence presented, the jury instructions,

    6   and the arguments of counsel?        Does anyone have any hard

    7   time about that concept?       I see no hands.

    8               And then lastly can you follow the law even if you

    9   disagree with it?      Does anyone have any heartburn or issues

   10   with respect to that?      I see no hands.

   11               Let me have counsel approach at sidebar, please.

   12         (The following proceedings were held at sidebar.)

   13               THE COURT:    Okay.   So at this time, I would ask if

   14   either side have any challenges for cause.

   15               Start with the plaintiff.       Mr. Wiener, just make

   16   sure you speak into the microphone.         Any challenges for

   17   cause?

   18               MR. WIENER:    No challenges for cause, Your Honor.

   19               THE COURT:    All right.    Mr. Taylor, any challenges

   20   for cause?

   21               MR. TAYLOR:    None, Your Honor.

   22               THE COURT:    All right.    So at this point, why

   23   don't we go through the peremptory challenges.

   24               Plaintiff, you have the first peremptory

   25   challenge.    Do you wish to -- do you need to get your sheet?


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             70
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 70 of 104 Page ID #:2960

    1               MR. TAYLOR:    Can I grab my --

    2               THE COURT:    Yes, absolutely.     We'll take a moment.

    3               Do you need your paperwork?

    4               MR. WIENER:    Yes.

    5               THE COURT:    Okay.   So just as a reminder, I am

    6   going to ask for the peremptories, and as you go through the

    7   peremptories, peremptory should be in the first eight.            As

    8   you make a peremptory, I will replace that seat with Jurors

    9   9 through 16 because based on no challenges for cause, the

   10   jury is in the box.      What composition they will be remains

   11   to be seen, but we know this group of 16, eight of them will

   12   be part of this jury.

   13               Does that make sense to both sides?        Mr. Wiener?

   14               MR. WIENER:    Yes, it does.

   15               THE COURT:    Mr. Taylor?

   16               MR. TAYLOR:    Yes, Your Honor.

   17               THE COURT:    All right.

   18               So with that, the first peremptory with the

   19   plaintiff.

   20               MR. WIENER:    Number 6, Your Honor.

   21               THE COURT:    Number 6, Mr. Elakabawi.

   22               So Number 9 will go into Number 6's seat.

   23               Next peremptory with the defense.

   24               MR. TAYLOR:    Number 2, Your Honor, Miss Brown.

   25               THE COURT:    Number 2, Miss Brown.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             71
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 71 of 104 Page ID #:2961

    1               So Number 10 will go into Seat Number 2.

    2               Next.

    3               MR. WIENER:    Number 8, Your Honor.

    4               THE COURT:    Number 8, Mr. Perez.

    5               So Number 11 will go to Number 6.

    6               Next peremptory with the defense.

    7               MR. TAYLOR:    Number 3, Your Honor.

    8               THE COURT:    Miss Cross -- Cross?

    9               MR. TAYLOR:    Cross, yes.

   10               THE COURT:    Miss Cross.

   11               Mr. Maaske will go into Number 3.

   12               Last peremptory with the plaintiff.

   13               MR. WIENER:    No one else, Your Honor.

   14               THE COURT:    All right.    Pass.

   15               Peremptory is with the defense.

   16               MR. TAYLOR:    May I have a second, Your Honor?

   17               THE COURT:    So I will pick the first eight, just

   18   so you know.

   19               MR. TAYLOR:    I understand.

   20               THE COURT:    Okay.

   21               MR. TAYLOR:    Number 7, Your Honor.

   22               THE COURT:    Number 7, Mr. Clark.

   23               Miss Kaddo will go to Number 7.

   24               Just so we're clear, our jurors will be, just

   25   so -- Juror Number 1 is Miss Kim; Juror Number 2 is Miss Lu;


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             72
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 72 of 104 Page ID #:2962

    1   Juror Number 3 is Mr. Maaske; Juror Number 4 is Mr. Ravago;

    2   Juror Number 5 is Mr. Regala; Juror Number 6 is Mr. Rosales;

    3   Juror Number 7 is Miss Kaddo; and Juror Number 8 is

    4   Mr. Barela.     I'm sorry.    My handwriting is bad.

    5               Okay.   So I am going to excuse the following

    6   jurors:    Mr. Elakabawi; Miss Brown; Mr. Perez, Miss Cross;

    7   Mr. Clark; Mr. Bacolod; Mr. Boe; and Miss Teroganesyan.            All

    8   right.    So we'll have our jurors.

    9               What we'll do is take a break.       Our courtroom

   10   deputy needs to assemble the jurors.         I will give the jury

   11   instructions to both sides; we'll bring the jury back; I'll

   12   read the instructions; and then we'll begin with opening

   13   statements.     All right?

   14               MR. WIENER:    All right.

   15               MR. TAYLOR:    Okay, Your Honor.     Alternates?

   16               THE COURT:    No.   We do the first eight and knock

   17   on wood that will suffice.

   18               MR. WIENER:    What did he just ask?

   19               THE COURT:    He asked whether there were

   20   alternates.

   21               All right.    Thank you.

   22         (The following was heard in open court in the presence

   23          of the prospective jurors.)

   24               THE COURT:    So I am going at the read off a number

   25   of names.    If I read your name, I want to thank you in


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             73
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 73 of 104 Page ID #:2963

    1   advance, but you can return back to the jury assembly room.

    2               Mr. Elakabawi, thank you.       You can return back to

    3   the jury assembly room.       Miss Brown, thank you.      You can

    4   return back to the jury assembly room.         Feel free to leave

    5   the gift certificates for the toys downstairs.          I am

    6   kidding, of course.      Mr. Corado Perez, you can return to the

    7   jury assembly room.      Thank you very much.      Miss Cross, you

    8   can return back to the jury assembly room.          Mr. Clark, you

    9   can return back to the jury assembly room.          Mr. Bacolod, you

   10   can return back to the jury assembly room.          Mr. Boe, you can

   11   return back to the jury assembly room, and

   12   Miss Teroganesyan, you can return back to the jury assembly

   13   room.    Let me make sure.     All right.

   14               So ladies and gentlemen, you are the remaining

   15   eight.    So although you probably are too young to know this,

   16   but I will make the reference nevertheless.          You have won

   17   the golden ticket.      All right?    And so you are going to be

   18   the jurors in this case.

   19               So I would ask you to reassemble if you could in

   20   the following order:      So Miss Kim, you are going to be

   21   Juror Number 1.     Miss Lu, if you would sit next to Miss Kim.

   22   Mr. Maaske, if you would sit in Juror Seat Number 3.

   23   Mr. Ravago, you can remain where you are seated.

   24   Mr. Regala, you are going to switch to where Mr. Rosales is,

   25   and Mr. Rosales, if you would move one seat over, and then,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             74
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 74 of 104 Page ID #:2964

    1   for reasons I will explain at a later time, Mr. Barela and

    2   Miss Kaddo, if you would switch seats, please.          Perfect.

    3               So you all are going to be the jurors in this

    4   case.    We're going to have you sworn in at this time, and

    5   then we'll discuss how we're going to proceed.

    6               THE CLERK:    Please stand and raise your right

    7   hand.

    8               Ladies and gentlemen of the jury, do you solemnly

    9   swear that you will well and truly try the cause now before

   10   the Court and a true verdict therein render according to the

   11   evidence and instructions of the Court so help you God?

   12               (All jurors answer in the affirmative.)

   13               THE COURT:    All right.    So what we're going to do,

   14   we're going to take a brief recess so that the courtroom

   15   deputy can sort of explain where you're going to assemble

   16   every morning, things of that nature, and then we'll come

   17   back and begin by instructing you.        I will give you some

   18   opening jury instructions.       That will take about 15 or 20

   19   minutes, and depending on the hour, we may take a break for

   20   lunch and then come back with opening statement and then

   21   testimony.

   22               You are going to hear me say this ad nauseam

   23   throughout the trial:      Please do not form or express any

   24   opinion about the matter until it's finally submitted to

   25   you.    Don't talk to anyone about the case.        Don't allow


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             75
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 75 of 104 Page ID #:2965

    1   anyone to talk to you about the case.         And do not conduct

    2   any research of any kind on any subject matter connected

    3   with this case.

    4               We are going to take probably a ten-minute recess.

    5   We'll have you go back to the jury assembly room to get you

    6   situated.    All right.    Thank you.

    7               THE CLERK:    All rise for the jury.

    8               Please be seated.

    9               THE COURT:    All right.    To the folks in the

   10   audience, what we will need you to do is come back tomorrow

   11   morning at 8:00 A.M. for your service -- I am just kidding.

   12   Just wanted to make sure you were paying attention.           You can

   13   all return back to the jury assembly room, have a wonderful

   14   rest of the weekend, a wonderful holiday season.           Thank you

   15   for coming in today, greatly appreciated.

   16         (The following was heard outside the presence of the

   17          jury.)

   18               THE COURT:    We're outside the presence of the

   19   jury; all the other jury members have been excused.           We're

   20   going to get to you a copy of the jury instructions.             We'll

   21   take a brief recess, and we'll come back with our closing

   22   instructions -- I should say opening instructions.           I

   23   probably will let the jurors out early.         This way they can

   24   have lunch, and then you all can prepare for your opening

   25   statements.     We'll come back maybe at a quarter to 1:00 or a


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             76
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 76 of 104 Page ID #:2966

    1   little earlier than 1:00 o'clock, depending on when we

    2   finish the opening instructions, and then you can begin with

    3   opening statement and testimony.

    4               Do you have witnesses ready to go today,

    5   Mr. Wiener?

    6               MR. WIENER:    We do, Your Honor.

    7               THE COURT:    All right.    So then let's take a

    8   brief -- let's take a ten-minute recess, please.

    9         (Recess taken 11:19 A.M. to 11:38 A.M.)

   10         (The following was heard in open court in the presence

   11           of the jury:)

   12               THE COURT:    Welcome back.

   13               And as I promised, I think you all have in front

   14   of you a copy of some opening jury instructions that I am

   15   going to read at this time.       These are instructions that --

   16   to help guide in the consideration of the evidence in this

   17   case.

   18               As I mentioned earlier, you are now the jury on

   19   this case, and it is now my duty to instruct you on the law.

   20               These instructions are preliminary instructions to

   21   help you understand the principles that apply to civil

   22   trials and to help you understand the evidence as you listen

   23   to it.    You will be allowed to keep this set throughout the

   24   trial to refer to.      This set of instructions is not to be

   25   taken home and must remain in the jury room when you leave


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             77
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 77 of 104 Page ID #:2967

    1   in the evenings.     At the end of the trial, I will give you a

    2   final set of instructions.       It is the final set of

    3   instructions that will govern your deliberations.

    4               It is your duty to find the facts from all the

    5   evidence in the case.      To those facts you will apply the law

    6   as I give it to you.      You must follow the law as I give it

    7   to you whether you agree with it or not, and you must not be

    8   influenced by any personal or dislikes, opinions, prejudice

    9   or sympathy.     That means you must decide the case solely on

   10   the evidence before you.       You will recall that you took an

   11   oath to do so.

   12               Please do not read into these instructions or

   13   anything I may say or do that I have an opinion regarding

   14   the evidence or what your verdict should be.

   15               To help you follow the evidence, I will give you a

   16   brief summary of the position of the parties:

   17               Plaintiff Thunder Studios, Inc. asserts a claim

   18   for copyright infringement.       Plaintiff Rodric David asserts

   19   a claim for stalking.      Plaintiffs have the burden of proving

   20   these claims.

   21               Defendants deny these claims.

   22               When a party has the burden of proving any claim

   23   or affirmative defense by a preponderance of the evidence,

   24   it means you must be persuaded by the evidence that a claim

   25   or affirmative defense is more probably true than not true.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             78
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 78 of 104 Page ID #:2968

    1               You should base your decision on all the evidence

    2   regardless of which party presented it.

    3               The plaintiff, Thunder Studios, Inc. claims

    4   ownership of copyrights and seeks damages against defendants

    5   for copyright infringement.       The defendants deny infringing

    6   copyrights.     To help you understand the evidence in this

    7   case, I will explain some of the legal terms you will hear

    8   during this trial.

    9               The owner of a copyright has the right to exclude

   10   any other person from reproducing, distributing, performing,

   11   displaying, or preparing derivative works from the work

   12   covered by copyright for a specific period of time.

   13               A copyrighted work can be a literary work, musical

   14   work, dramatic work, pantomime, choreographic work,

   15   pictorial work, graphic work, sculptural work, motion

   16   picture, audio visual work, sound recording, architectural

   17   work, or computer program.

   18               Facts, ideas, procedures, processes, systems,

   19   methods of operation, consents, principles, or discoveries

   20   cannot themselves be copyrighted.

   21               The copyrighted work must be original.         An

   22   original work that closely resembles other works can be

   23   copyrighted so long as the similarity between the two works

   24   is not the result of copyrighting.

   25               Copyright automatically attaches to a work the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             79
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 79 of 104 Page ID #:2969

    1   moment the work is fixed in any tangible medium of

    2   expression.     The owner of the copyright may register the

    3   copyright by completing a registration form and depositing a

    4   copy of the copyrighted work with the Copyright Office.

    5   After determining that the material deposited constitutes

    6   copyrightable subject matter and that certain legal and

    7   formal requirements are satisfied, the Register of the

    8   Copyright -- I'm sorry -- the Register of Copyrights

    9   registers the work and issues a certificate of registration

   10   to the copyright owner.

   11               In this case, plaintiff Thunder Studios, Inc.,

   12   contends that defendants have infringed on plaintiffs'

   13   copyrights.     The plaintiff has the burden of proving by a

   14   preponderance of the evidence that the plaintiff is the

   15   owner of the copyright and that the copyright and that

   16   defendants copied original expression from the copyrighted

   17   work.    Preponderance of the evidence means that you must be

   18   persuaded by the evidence that it is more probably true than

   19   not true that the copyrighted work was infringed.

   20               The plaintiffs must also prove that the

   21   defendants' use of the copyrighted work was substantial.            In

   22   determining whether the defendants' use of the copyrighted

   23   work was substantial, you may consider how important the

   24   copied portion was to the copyrighted work as a whole.

   25               To prove that the defendants copied the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             80
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 80 of 104 Page ID #:2970

    1   plaintiffs' work, the plaintiff may show that the defendants

    2   had access to the plaintiffs' copyrighted work and that

    3   there are substantial similarities between the defendants'

    4   work and the plaintiffs' copyrighted work.

    5               One who produces, publicly distributes, publicly

    6   and/or prepares derivative works from a copyrighted work

    7   without authority from the owner during the term of the

    8   copyright infringes the copyright.        Copyright may also be

    9   infringed by contributorily or vicariously infringing.

   10               A person is liable for copyright infringement by

   11   another if the person knows or should have known of the

   12   infringing activity and induces or materially contributes to

   13   the activity.

   14               A person is liable for copyright infringement by

   15   another if the person has profited directly from the

   16   infringing activity and had the right and ability to

   17   supervise or control the infringing activity whether or not

   18   the person knew of the infringement.

   19               Plaintiff Rodric David has filed a claim for the

   20   tort of stalking against defendants.         Defendants are liable

   21   for the tort of stalking when the following elements of the

   22   tort are proven:

   23               (1)   The defendant engaged in a pattern of conduct

   24   the intent of which was to follow, alarm, place under

   25   surveillance, or harass the plaintiff.         In order to


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             81
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 81 of 104 Page ID #:2971

    1   establish this element, the plaintiff shall be required to

    2   support his or her allegations with independent

    3   corroborating evidence.

    4               (2)   As a result of that pattern of conduct,

    5   either of the following occurred:

    6                     (A)   The plaintiff reasonably feared for his

    7   safety -- for his or her safety or the safety of an

    8   immediate family member.       For purposes of this subparagraph,

    9   "immediate family" means a spouse, parent, child, any person

   10   related by consanguinity or affinity within the second

   11   degree, or any person who regularly resides, or within the

   12   six months preceding any portion of the pattern of conduct

   13   regularly resided, in the plaintiffs' household.

   14                     (B)   The plaintiff suffered substantial

   15   emotional distress and the pattern of conduct would cause a

   16   reasonable person to suffer substantial emotional distress.

   17               (3)   One of the following:

   18                     (A)   The defendant as a part of the pattern

   19   of conduct specified in paragraph (1) made a credible threat

   20   with either (i) the intent to place the plaintiff in

   21   reasonable fear for his safety or the safety of an immediate

   22   family member, or (ii) reckless disregard for the safety of

   23   the plaintiff or that of an immediate family member.           In

   24   addition the plaintiff must have on at least one occasion

   25   clearly and definitively demanded that the defendant cease


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             82
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 82 of 104 Page ID #:2972

    1   and abate his or her pattern of conduct and the defendant

    2   persisted in his or her pattern of conduct unless exigent

    3   circumstances made the plaintiffs' communication of the

    4   demand impractical or unsafe.

    5                     (B) The defendant violated the restraining

    6   order including, but not limited to, any order issued

    7   pursuant to Section 527.6 of the Code of Civil Procedure

    8   prohibiting any act described in subdivision (a).

    9               You should decide the case as to each party

   10   separately.      Unless otherwise stated, the instructions apply

   11   to all parties.

   12               The evidence you are to consider in deciding what

   13   the facts are consists of:

   14               1.    The sworn testimony of any witness;

   15               2.    The exhibits which are received into evidence;

   16               3.   Any facts to which the lawyers have agreed;

   17   and

   18               4.    Any facts that I may instruct you to accept as

   19   proved.

   20               In reaching your verdict, you may consider only

   21   the testimony and exhibits received into evidence.           Certain

   22   things are not evidence, and you may not consider them in

   23   deciding what the facts are.       I will list them for you.

   24               1.    Arguments and statements by lawyers are not

   25   evidence.    The lawyers are not witnesses.        What they may say


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             83
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 83 of 104 Page ID #:2973

    1   in their opening statements, closing arguments and at other

    2   times is intended to help you interpret the evidence, but it

    3   is not evidence.     If the facts as you remember them differ

    4   from the way the lawyers have stated them, your memory of

    5   them controls.

    6               2.   Questions and objections by lawyers are not

    7   evidence.    Attorneys have a duty to their clients to object

    8   when they believe a question is improper under the rules of

    9   evidence, but you should not be influenced by the objection

   10   or by the Court's ruling on it.

   11               3.   Testimony that is excluded or stricken or that

   12   you have been instructed to disregard is not evidence and

   13   must not be considered.       In addition, some evidence may be

   14   received only for a limited purpose.         When I instruct you to

   15   consider certain evidence only for a limited purpose, you

   16   must do so, and you may not consider that evidence for any

   17   other purpose.

   18               4.   Anything you may see or hear when the Court is

   19   not in session is not evidence.        You are to decide the case

   20   solely on the evidence received at trial.

   21               Evidence may be direct or circumstantial.         Direct

   22   evidence is direct proof of a fact such as testimony by a

   23   witness about what that witness personally saw or heard or

   24   did.   Circumstantial evidence is proof of one or more facts

   25   from which you could find another fact.         You should consider


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             84
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 84 of 104 Page ID #:2974

    1   both kinds of evidence.       The law makes no distinction

    2   between the weight to be given to either direct or

    3   circumstantial evidence.       It is for you to decide how much

    4   weight to give any evidence.

    5               There are rules that control what can be received

    6   into evidence.     When a lawyer asks a question or offers an

    7   exhibit into evidence and the lawyer on the other side

    8   thinks that it is not permitted by the rules of evidence,

    9   that lawyer may object.       If I overrule the objection, the

   10   question may be answered or the exhibit received.           If I

   11   sustain the objection, the question cannot be answered and

   12   the exhibit cannot be received.        Whenever I sustain an

   13   objection to a question, you must ignore the question and

   14   must not guess what the answer might have been.

   15               Sometimes I may order that evidence be stricken

   16   from the record and that you disregard or ignore the

   17   evidence.    That means when you are deciding the case you

   18   must not consider the stricken evidence for any purpose.

   19               In deciding the facts in this case, you may have

   20   to decide which testimony to believe and which testimony not

   21   to believe.      You may believe everything a witness says or

   22   part of it or none of it.

   23               In considering the testimony of any witness, you

   24   may take into account:

   25               1.    The opportunity and ability of the witness to


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             85
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 85 of 104 Page ID #:2975

    1   see or hear or know the things testified to;

    2               2.   The witness's memory;

    3               3.   The witness's manner while testifying;

    4               4.   The witness's interest in the outcome of the

    5   case, if any;

    6               5.   The witness's bias or prejudice, if any;

    7               6.   Whether other evidence contradicted the

    8   witness's testimony;

    9               7.   Reasonableness of the witness's testimony in

   10   light of all the evidence and;

   11               8.   Any other factors that bear on believability.

   12               Sometimes a witness may say something that is not

   13   consistent with something else he or she said.          Sometimes

   14   different witnesses will give different versions of what

   15   happened.    People often forget things or make mistakes in

   16   what they remember.      Also, two people may see the same event

   17   but remember it differently.       You may consider these

   18   differences but do not decide the testimony is untrue just

   19   because it differs from other testimony.

   20               However, if you decide that a witness has

   21   deliberately testified untruthfully about something

   22   important, you may choose not to believe anything that

   23   witness said.     On the other hand, if you think the witness

   24   testified untruthfully about some things but told the truth

   25   about others, you may accept the part you think is true and


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             86
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 86 of 104 Page ID #:2976

    1   ignore the rest.

    2               The weight of the evidence as to a fact does not

    3   necessarily depend on the number of witnesses who testify.

    4   What is important is how believable the witnesses are and

    5   how much weight you think their testimony deserves.

    6               I will now say a few words about your conduct as

    7   jurors.

    8               First, keep an open mind throughout the trial and

    9   do not decide what the verdict should be until you and your

   10   fellow jurors have completed your deliberations at the end

   11   of the case.

   12               Second, because you must decide this case based

   13   only on the evidence received in the case and on my

   14   instructions as to the law that applies, you must not be

   15   exposed to any other information about the case or to the

   16   issues it involves during the course of your jury duty.

   17   Thus, until the end of the case or unless I tell you

   18   otherwise:

   19               Do not communicate with anyone in any way and do

   20   not let anyone else communicate with you in any way about

   21   the merits of the case or anything to do with it.           This

   22   includes discussing the case in person, in writing, by phone

   23   or electronic means, via e-mail, text messaging or any

   24   Internet chartroom, blog, Websites or application including,

   25   but not limited to, Facebook, YouTube, Twitter, Instagram,


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             87
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 87 of 104 Page ID #:2977

    1   LinkedIn, Snapchat, or any other forms of social media.

    2   This applies to communicating with your fellow jurors until

    3   I give you the case for your deliberation, and it applies to

    4   communicating with everyone else including your family

    5   members, your employer, the media or press and the people

    6   involved in the trial, although you may notify your family

    7   and your employer that you have been seated as a juror in

    8   the case and how long you expect the trial to last.           But if

    9   you are asked or approached in anyway about your jury

   10   service or anything about this case, you must respond that

   11   you have been ordered not to discuss the matter and report

   12   the contact to the Court.

   13               Because you will receive all the evidence and

   14   legal instruction you may properly consider to return a

   15   verdict, do not read, watch, or listen to any news or media

   16   accounts or commentary about the case or anything to do with

   17   it, although I have no information to suggest that there

   18   will be news reports about this case, but do not do any

   19   research such as consulting dictionaries, searching the

   20   Internet or using other reference materials and do not make

   21   any investigation or in any other way try to learn about

   22   this case on your own.      Do not visit or view any place

   23   discussed in this case and do not use Internet programs or

   24   devices to search for or view any place discussed during the

   25   trial.    Also, do not do any research about this case, the


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             88
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 88 of 104 Page ID #:2978

    1   law, or the people involved, including the parties, the

    2   witnesses, or the lawyers until you have been excused as

    3   jurors.    If you happen to read or hear anything touching on

    4   this case in the media, turn away and report it to me as

    5   soon as possible.

    6               These rules protect each party's rights to have

    7   this case decided only on evidence that has been presented

    8   here in court.     Witnesses here in court take an oath to tell

    9   the truth, and the accuracy of their testimony is tested

   10   through the trial process.       If you do any research or

   11   investigation outside the courtroom or gain any information

   12   through improper communications, then your verdict may be

   13   influenced by inaccurate, incomplete, or misleading

   14   information that has not been tested by the trial process.

   15   Each of the parties is entitled to a fair trial by an

   16   impartial jury, and if you decide the case based on

   17   information not presented in court, you will have denied the

   18   parties a fair trial.      Remember, you have taken an oath to

   19   follow the rules, and it is very important that you follow

   20   these rules.

   21               A juror who violates these restrictions

   22   jeopardizes the fairness of these proceedings, and a

   23   mistrial could result that would require the entire trial

   24   process to start over.      If any juror is exposed to any

   25   outside information, please notify the Court immediately.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             89
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 89 of 104 Page ID #:2979

    1               I urge you to pay close attention to the trial

    2   testimony as it's given.       During your deliberations you will

    3   not have a transcript of the trial testimony.

    4               If at any time you cannot hear or see the

    5   testimony, evidence, questions, or arguments, please let me

    6   know so that I can correct the problem.

    7               If you wish, you may take notes to help you

    8   remember the evidence.      If you do take notes, please keep

    9   them to yourself until you go to the jury room to decide the

   10   case.    Do not let note taking distract you.        When you leave,

   11   your notes should be left in the jury room.          No one will

   12   read your notes.

   13               Whether or not you take notes, you rely on your

   14   own memory of the evidence.       Notes are only to assist your

   15   memory.    You should not be overly influenced by your notes

   16   or those of other jurors.

   17               From time to time during the trial, it may become

   18   necessary for me to talk to the attorneys out of the hearing

   19   of the jury either by having a conference at the bench when

   20   the jury is present in the courtroom or by calling a recess.

   21   Please understand that while you are waiting, we are

   22   working.    The purpose of these conferences is not to keep

   23   relevant information from you but to decide how certain

   24   evidence is to be treated under the rules of evidence and to

   25   avoid confusion and error.


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             90
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 90 of 104 Page ID #:2980

    1               Of course we will do what we can to keep the

    2   number and the length of conferences to a minimum.           I may

    3   not grant an attorney's request for a conference.           Do not

    4   consider my granting or denying a request for a conference

    5   as any indication of my opinion of the case or of what your

    6   verdict should be.

    7               Trials proceed in the following way:        First, each

    8   side may make an opening statement.         Again, an opening

    9   statement is not evidence.       It is simply an outline to help

   10   you understand what that party expects the evidence will

   11   show.    A party is not required to make an opening statement.

   12               The plaintiff will then present evidence, and

   13   counsel for the defendant may cross-examine; then defendant

   14   may present evidence, and counsel for plaintiff may

   15   cross-examine.

   16               After the evidence has been presented, I will

   17   instruct you on the law that applies to the case, and the

   18   attorneys will make closing arguments.

   19               After that you will go to the jury room to

   20   deliberate on your verdict.

   21               So that concludes the opening jury instructions,

   22   and I note it's about 12:06 right now.         So why don't we take

   23   our noon recess.     All right?    I am going to ask you to come

   24   back at 1:15.     As I mentioned earlier -- I am going to say

   25   this again before every time you break:         Please do not form


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             91
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 91 of 104 Page ID #:2981

    1   or express any opinion about the case until the matter is

    2   finally submitted to you.       Don't talk to anyone about the

    3   case.    Don't allow anyone to talk to you about the case.

    4   And do not conduct any research of any kind on any subject

    5   matter connected with this case.

    6               So we'll see you back at 1:15, and we'll begin at

    7   that point with opening statements and trial testimony.            All

    8   right.    Have a good lunch.

    9               THE CLERK:    All rise for the jury.

   10               Please be seated.

   11         (The following was heard in open court outside the

   12           presence of the jury:)

   13               THE COURT:    Why don't I have you all come back at

   14   about ten after 1:00 just in case there any preliminary

   15   matters we need to discuss.

   16               So just be prepared for opening statement if

   17   you're going to make one and just have your witnesses ready.

   18               I presume you're going to have enough witnesses to

   19   fill up the afternoon, Mr. Wiener?

   20               MR. WIENER:    We will, Your Honor.

   21               THE COURT:    Okay.   All right.    So I'll see you

   22   back at ten after 1:00.

   23               THE CLERK:    All rise.    This Court is in recess.

   24         (Lunch recess taken at 12:08 P.M.)

   25                                  --oOo--


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                             92
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 92 of 104 Page ID #:2982

    1                                CERTIFICATE

    2

    3           I hereby certify that pursuant to Section 753,

    4   Title 28, United States Code, the foregoing is a true and

    5   correct transcript of the stenographically reported

    6   proceedings held in the above-entitled matter and that the

    7   transcript page format is in conformance with the

    8   regulations of the Judicial Conference of the United States.

    9

   10   Date:     May 1, 2019.

   11

   12

   13

   14                              /S/ CHIA MEI JUI _______

   15                            Chia Mei Jui, CSR No. 3287

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                      CHIA MEI JUI, CSR 3287, CRR, FCRR
        UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                           93
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 93 of 104 Page ID #:2983
                            31/10 31/12 31/13        28/18                    25/17 73/1               38/22 61/20 61/20
                            34/17 35/13 70/9        9:20 [2]   1/16 3/2      advanced [1] 10/21       amended [2] 9/7
    MR. GEBELIN: [3]
                            70/11                   9:40 [1]   20/10         advice [1] 59/9           11/25
    3/12 9/2 17/22
                           168 [2] 9/3 9/4          9:52 [1]   20/10         affect [1] 60/6          Amendment [1] 26/20
    MR. TAYLOR: [55]
                           17-0871-AB [3] 1/7       9:59 [1]   25/10         affinity [1] 81/10       AMR [1] 41/6
    3/15 4/9 4/13 5/12
                            3/4 25/13                                        affirmative [4] 34/25    analyst [1] 52/19
    5/24 6/7 6/9 6/15 7/24                          A
                           1776 [1] 26/20                                     74/12 77/23 77/25       anchor [1] 26/25
    8/6 8/11 8/14 9/22
                           1880 [1] 2/13            AB [3] 1/7 3/4 25/13     after [12] 11/8 14/18    and/or [3] 54/5 60/5
    10/13 11/13 13/7
                           1:00 [1] 91/22           abate [1] 82/1            17/9 20/3 24/17 29/21    80/6
    13/11 13/15 15/10
                           1:00 just [1] 91/14      abide [6] 38/4 42/21      42/4 79/5 90/16 90/19   ANDRÉ [1] 1/3
    15/17 15/25 16/6
                           1:00 o'clock [1] 76/1     44/14 45/18 50/20        91/14 91/22             anesthesia [1] 45/2
    16/17 16/24 17/7
                           1:00 or [1] 75/25         52/6                    afternoon [6] 7/17       ANGELES [4] 1/17
    17/12 17/23 18/16
                           1:15 [2] 90/24 91/6      abiding [1] 31/25         16/13 16/23 16/24        1/24 2/13 3/1
    18/22 19/13 19/16
                                                    ability [6] 39/17 60/6    17/4 91/19              animus [1] 57/10
    20/6 22/18 22/23       2                         62/20 66/1 80/16        Afterwards [1] 14/18     another [6] 18/21
    23/10 24/15 24/24
                           20 [3] 40/13 41/13        84/25                   again [14] 11/15          41/19 66/15 80/11
    25/1 32/16 67/22 68/1
                            74/18                   able [8] 5/2 5/18 6/23    11/22 14/24 17/16        80/15 83/25
    68/3 68/5 68/9 68/11
                           201-7600 [1] 2/14         42/19 44/14 45/17        19/2 27/10 27/14        answer [7] 8/25 34/25
    69/20 69/25 70/15
                           2013 [1] 45/4             50/18 52/6               29/11 29/17 52/24        36/2 38/12 44/24
    70/23 71/6 71/8 71/15
                           2018 [2] 1/15 3/1        about to [1] 41/5         62/16 65/25 90/8         74/12 84/14
    71/18 71/20 72/14
                           2019 [1] 92/10           absolutely [2] 4/14       90/25                   answered [2] 84/10
    MR. WIENER: [30]
                           24/7 [1] 48/2             70/2                    against [10] 19/4         84/11
    3/8 10/18 10/22 13/18
                           28 [1] 92/4              absorb [1] 59/6           22/23 23/1 53/13        answering [3] 29/14
    16/2 19/6 19/17 20/19
                           2:00 o'clock [1] 17/11   accept [2] 82/18          57/10 57/19 58/2 58/7    31/1 31/3
    21/9 21/17 21/23 22/4
                                                     85/25                    78/4 80/20              answers [2] 31/4
    22/9 22/15 22/24 23/2 3
                                                    access [1] 80/2          ago [16] 37/17 37/19      34/21
    23/8 23/17 32/8 68/15 3072 [1] 2/9
                                                    accident [1] 57/19        40/13 41/11 41/14       anticipate [1] 28/14
    69/17 70/3 70/13       310 [2] 2/9 2/14         accidents [1] 60/22       44/6 44/7 48/12 48/13   Antonello [1] 34/10
    70/19 71/2 71/12       3287 [2] 1/23 92/15      according [1] 74/10       50/2 50/3 50/5 56/13    anyway [2] 6/21 87/9
    72/13 72/17 76/5       341-3072 [1] 2/9         account [1] 84/24         56/15 57/18 66/17       apart [1] 19/2
    91/19                  350 [1] 1/24             accounts [1] 87/16       agree [2] 13/15 77/7     apologize [4] 10/19
    MS. BANI-ESRAILI: 3:00 o'clock [1] 17/9
                                                    accuracy [1] 88/9        agreed [8] 5/12 5/15      20/21 21/11 30/16
    [1] 3/20               3:00 on [1] 17/11        accused [4] 23/24         7/20 7/23 9/12 12/12    appear [1] 54/4
    PROSPECTIVE                                      24/4 63/7 69/2           14/5 82/16              appearances [2] 2/1
    JUROR: [153]           4                        acknowledge [1]          agreement [9] 5/2 5/5    3/8
    THE CLERK: [10] 3/3 40-some-odd [1] 59/7         31/24                    5/17 5/22 5/24 6/23     appeared [2] 48/18
    20/8 25/8 25/12 34/17 4311 [1] 1/24
                                                    act [1] 82/8              13/19 13/21 20/23        60/10
    34/25 74/5 75/6 91/8 487-5607 [1] 2/5
                                                    acting [1] 33/22         Ah [1] 64/25             application [1] 86/24
    91/22                  4:30 [1] 28/20           activity [4] 80/12       ahead [6] 39/25 43/2     applies [4] 86/14 87/2
    THE COURT: [246]       4:30 or [1] 7/16          80/13 80/16 80/17        49/19 52/17 58/15        87/3 90/17
    THE WITNESS: [6]
                                                    actor [1] 40/3            68/3                    apply [3] 76/21 77/5
    39/23 42/12 43/2       5                        actors [1] 65/2          Aircraft [1] 40/11        82/10
    50/11 64/8 66/25       520 [1] 2/8              ad [1] 74/22             airplane [2] 26/7        appreciate [4] 36/3
   $                       527.6 [1] 82/7           ad nauseam [1] 74/22      43/22                    47/5 49/14 68/20
                           5607 [1] 2/5             ADAM [7] 1/9 3/18        al [2] 3/5 25/14         appreciated [1] 75/15
   $20 [1] 26/22           5:00 o'clock [1] 28/20    25/22 32/21 33/21       alarm [1] 80/24          approach [6] 14/15
   -                       5:00 P.M [1] 7/16         34/8 34/10              Alhambra [1] 46/13        24/10 29/15 53/2 66/4
                                                    Adam Kazal [3] 3/18      allegations [2] 67/16     69/11
   --oOo [1] 91/25         6                         32/21 34/8
   -and [1] 2/6                                                               81/2                    approached [1] 87/9
                           6's [2] 15/23 70/22      Adam Swart [1] 34/10     allege [1] 22/2          approving [1] 39/6
   1                       609 [1] 2/4              added [1] 5/1            alleged [2] 45/9 67/8    architectural [1]
   10 [1] 71/1             7                        addition [2] 81/24       alleges [3] 21/21 22/7    78/16
   100 [1] 1/9                                       83/13                    33/10                   area [2] 14/8 35/19
                           714 [1] 2/13             address [2] 35/20        allotted [1] 19/8        areas [2] 5/21 37/7
   10:13 [1] 25/10         753 [1] 92/3
   11 [2] 35/9 71/5                                  35/23                   allow [3] 20/3 74/25     aren't [1] 7/13
                           7600 [1] 2/14            administrative [1]        91/3                    arguably [1] 12/7
   11:19 [1] 76/9          7B [1] 25/15
   11:38 [1] 76/9                                    40/25                   allowed [1] 76/23        arguments [5] 69/6
   12 [2] 28/18 35/10      8                        administrator [1]        alluded [1] 63/1          82/24 83/1 89/5 90/18
   12:06 right [1] 90/22                             49/21                   alone [1] 25/24          arising [1] 34/2
                           8383 [1] 2/8             admissibility [9] 7/23   already [2] 23/15        around [2] 33/13
   12:08 [1] 91/24         8:00 A.M [1] 75/11
   13 [1] 35/11                                      9/5 9/6 9/14 10/3        31/17                    33/14
   14 [2] 5/21 35/11       9                         10/25 11/24 12/11       alternate [4] 43/5       articles [2] 11/4 29/25
   15 [4] 35/12 40/13                                14/5                     43/24 45/5 45/11        artist [1] 40/2
                           90012 [1] 1/24           admit [2] 12/15 33/21
    41/13 74/18                                                              alternates [2] 72/15     aside [4] 42/19 45/18
                           90067 [1] 2/13           admitted [1] 10/12
   157 [1] 21/4                                                               72/20                    50/18 52/7
                           90211 [1] 2/8            adult [5] 36/9 40/12
   16 [15] 14/13 14/14                                                       although [4] 50/16       asked [7] 4/4 20/4
                           925 [1] 2/5               41/2 48/9 51/13
    14/17 14/22 14/24                                                         73/15 87/6 87/17         52/3 56/23 59/18
                           94582 [1] 2/4            advance [3] 10/2
    15/4 15/13 15/22                                                         always [5] 15/5 38/21     72/19 87/9
                           9:00 A.M [2] 7/17
                                                                                                                        94
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 94 of 104 Page ID #:2984
   A                badly [1] 36/20 biotechnology [1] call [5] 18/15 18/20 49/22 51/5 51/13
                         BANI [3] 2/12 3/22        36/23                    31/10 34/17 47/20         52/20
   asking [7] 9/9 28/22
                         32/19                     BIROTTE [1] 1/3         called [4] 18/7 31/13     choose [1] 85/22
    30/2 39/1 46/6 47/17
                         BANI-ESRAILI [3]          bit [2] 8/20 61/15       31/16 42/16              choreographic [1]
    56/12
                         2/12 3/22 32/19           blog [1] 86/24          calling [4] 3/4 25/13      78/14
   asks [1] 84/6
                         bank [6] 36/8 37/10       Blow [1] 12/22           31/8 89/20               circumstances [2]
   assaulted [1] 55/12
                         37/12 49/23 50/4          Boe [4] 35/11 51/7      came [1] 27/4              6/22 82/3
   assemble [2] 72/10
                         51/11                     72/7 73/10              car [1] 57/19             circumstantial [3]
    74/15
                         banners [1] 33/12         book [1] 13/13          care [2] 48/1 48/1         83/21 83/24 84/3
   assembly [11] 73/1
                         Barela [4] 35/9 47/11     boss [1] 30/15          cases [11] 26/19 28/3     City [1] 40/1
    73/3 73/4 73/7 73/8
                         72/4 74/1                 both [13] 5/12 9/19      28/4 41/16 41/17         civil [24] 16/16 25/20
    73/9 73/10 73/11
                         Barnes [1] 6/7            19/9 21/22 25/6 29/8     41/22 42/11 42/12         27/10 28/3 32/23
    73/12 75/5 75/13
                         base [1] 78/1             48/10 54/7 66/14         42/14 50/2 50/19          32/23 34/2 36/10
   asserting [1] 20/24
                         baseball [1] 41/8         67/24 70/13 72/11       cause [16] 14/16           37/16 39/9 42/12
   asserts [2] 77/17
                         based [7] 25/23 32/2      84/1                     14/16 14/19 14/20         42/15 44/13 45/16
    77/18
                         32/3 59/3 70/9 86/12      bottom [1] 31/12         14/21 14/25 17/7          49/22 49/24 50/15
   assist [1] 89/14
                         88/16                     BOULEVARD [1] 2/8        17/21 34/23 69/14         50/16 52/4 55/16
   associate [1] 32/19
                         batteries [1] 26/11       box [3] 31/9 35/18       69/17 69/18 69/20         55/19 61/8 76/21 82/7
   assume [6] 3/24
                         Bay [2] 35/20 45/2        70/10                    70/9 74/9 81/15          claim [15] 5/2 6/13
    38/18 47/1 50/7 54/2
                         Beach [2] 35/21 51/11     boyfriend [1] 40/3      caveat [2] 17/2 28/6       20/16 20/25 21/1
    54/9
                         bear [1] 85/11            bracketed [1] 5/16      CCRR [1] 1/23              53/10 53/13 53/15
   assuming [1] 60/9
                         become [2] 43/11          brand [1] 39/2          cease [1] 81/25            53/21 67/12 77/17
   assumptions [1]
                         89/17                     Bratz [2] 6/8 6/9       cell [2] 26/3 26/10        77/19 77/22 77/24
    62/17
                         before [22] 4/1 5/14      break [4] 31/21 72/9    CENTRAL [1] 1/2            80/19
   Atascadero [1] 47/13
                         7/15 12/18 14/7 14/10     74/19 90/25             CENTURY [1] 2/13          claimed [1] 65/7
   attaches [1] 78/25
                         16/5 19/16 24/21          brief [6] 25/4 67/17    certain [4] 79/6 82/21    claims [10] 20/25
   attention [5] 25/17
                         26/12 26/17 30/10         74/14 75/21 76/8         83/15 89/23               22/22 23/1 33/1 53/6
    26/9 31/14 75/12 89/1
                         31/19 34/23 36/10         77/16                   certainly [2] 9/25 10/4    53/25 54/2 77/20
   audience [3] 25/24
                         41/24 44/3 45/12          briefly [1] 4/1         certificate [2] 79/9       77/21 78/3
    26/3 75/10
                         49/25 74/9 77/10          bring [9] 4/1 16/5       92/1                     clarify [2] 15/12 19/9
   audio [1] 78/16
                         90/25                     16/18 16/23 19/16       certificates [1] 73/5     clarifying [1] 16/1
   Australia [8] 11/5
                         began [1] 29/23           19/21 20/4 25/6 72/11   certify [1] 92/3          Clarita [1] 35/21
    11/10 12/8 12/23
                         begin [11] 7/15 17/5      Britain [1] 26/17       cetera [2] 22/9 22/9      Clark [8] 35/7 45/22
    12/24 12/25 18/1
                         18/22 19/1 19/21 25/7     brother [5] 66/13       challenge [4] 15/23        53/23 60/13 64/25
    33/14
                         28/9 72/12 74/17 76/2     66/20 67/7 67/9 67/15    17/7 30/23 69/25          71/22 72/7 73/8
   authenticating [2] 8/8
                         91/6                      brother-in-law [4]      challenges [14] 14/16     Claudia [1] 35/3
    8/23
                         beginning [5] 24/20       66/13 66/20 67/7 67/9    14/16 14/18 14/21        clear [9] 8/17 8/20
   authenticity [9] 9/5
                         24/20 25/19 26/13         brown [14] 34/9 35/3     14/25 15/13 17/21         16/22 17/16 18/13
    9/14 10/3 11/1 11/3
                         27/22                     38/9 56/8 58/13 61/5     62/19 69/14 69/16         22/22 24/21 24/25
    11/15 11/23 12/11
                         begins [3] 17/4 29/2      61/6 63/4 63/25 66/6     69/18 69/19 69/23         71/24
    14/5
                         32/24                     70/24 70/25 72/6 73/3    70/9                     cleared [1] 61/13
   authority [1] 80/7
                         behalf [2] 3/14 3/17      bunch [1] 61/12         chance [1] 22/17          clearly [1] 81/25
   automated [1] 45/24
                         behaviorally [1] 48/2     burden [13] 42/11       change [5] 14/2 21/14     clerk [2] 19/19 30/13
   automatically [2]
                         believability [1] 85/11   42/14 42/20 42/22        21/20 22/11 22/12        client [3] 18/10 18/14
    53/16 78/25
                         believable [1] 86/4       44/12 44/15 45/16       changed [2] 21/6 22/6      32/8
   avenues [1] 60/22
                         believe [15] 5/16 6/1     50/14 52/3 53/12        changes [3] 22/14         client's [1] 18/1
   avionics [1] 43/20
                         6/20 19/7 20/13 20/23     77/19 77/22 79/13        22/20 23/6               clients [1] 83/7
   avoid [4] 8/8 10/25
                         23/14 49/24 67/5 67/9     burning [1] 49/3        chanting [1] 33/13        clock [2] 19/1 19/4
    11/3 89/25
                         83/8 84/20 84/21          Bush [1] 28/1           charges [4] 41/17         close [10] 44/21 53/20
   aware [5] 7/4 20/14
                         84/21 85/22               business [2] 52/19       55/17 55/18 66/24         58/11 63/1 63/10
    22/16 54/18 61/3
                         Bellflower [1] 51/21      65/6                    CHARIF [9] 1/8 3/5         63/13 65/24 68/25
   away [1] 88/4
                         bench [3] 24/17 59/8      businesses [1] 43/10     3/17 3/18 25/14 25/21     69/1 89/1
   B                     89/19                     busy [4] 38/18 38/21     32/20 32/20 34/8         closed [2] 7/6 28/1
   back [29] 17/5 26/15 benefit [1] 26/19
                                                   47/1 47/3               Charif Kazal [2] 3/17     closely [2] 61/11
   26/20 28/11 28/16     benefits [1] 49/21        button [1] 29/16         34/8                      78/22
   28/19 55/12 56/7      BENJAMIN [3] 2/12                                 chartroom [1] 86/24       closer [1] 66/9
                         3/17 32/18                C                       check [2] 19/20 31/15     closest [2] 15/22
   72/11 73/1 73/2 73/4
                         Benjamin   Taylor [2]     cable [1] 46/13         checked [1] 7/5            31/11
   73/8 73/9 73/10 73/11
                         3/17  32/18               Cal [1] 51/15           chess [1] 19/1            closing [3] 75/21 83/1
   73/12 74/17 74/20
                         best [2] 26/23 27/19      Cal State [1] 51/15     CHIA [3] 1/23 92/14        90/18
   75/5 75/10 75/13
                         better [1] 58/5           Calabasas [2] 36/4       92/15                    cmjui.csr [1] 1/25
   75/21 75/25 76/12
                         between   [3] 78/23        36/15                  Chicago [1] 62/14         co [2] 32/13 68/10
   90/24 91/6 91/13
                         80/3 84/2                 calendar [6] 16/16      chief [2] 7/6 32/11       co-counsel [1] 32/13
   91/22
                                         2/8        16/17 16/22 17/18      child [1] 81/9            co-worker [1] 68/10
   background [1] 33/4 BEVERLY [1]
                         beyond   [1] 42/15         28/3 28/12             children [16] 36/9        COC [1] 41/8
   Bacolod [4] 35/11
                         bias [1] 85/6             CALIFORNIA [9] 1/2 36/9 38/16 40/4 40/12          Code [2] 82/7 92/4
   50/24 72/7 73/9
                         biopharmaceutical [1]      1/17 1/24 2/4 2/8 2/13 41/3 43/4 45/3 45/25      college [2] 41/7 48/10
   bad [4] 26/11 48/17
                          36/5                      3/1 33/24 47/13         47/9 47/16 48/10         comes [7] 9/10 10/6
   55/25 72/4
                                                                                                                        95
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 95 of 104 Page ID #:2985
   C                connection [2] 23/25 79/21 79/22 79/24 51/13    deliberations [7] 17/6
                           34/12                     80/2 80/4 80/6        DAVID [16] 1/5 3/10       28/10 28/11 45/12
   comes... [5] 11/20
                          consanguinity [1]         copyrighting [1]        20/16 21/1 21/21         77/3 86/10 89/2
    13/1 14/7 20/1 24/9
                           81/10                     78/24                  21/24 22/7 23/1 32/11    demand [1] 82/4
   comfortable [1] 53/1
                          consents [1] 78/19        copyrights [13] 20/17 33/9 33/17 33/18 34/6      demanded [1] 81/25
   coming [8] 14/2 14/4
                          consider [12] 27/19        21/18 24/1 63/6 63/18 34/7 77/18 80/19          denied [2] 32/25
    15/18 29/22 39/6
                           79/23 82/12 82/20         63/25 64/17 65/7      David's [2] 33/15         88/17
    47/21 69/3 75/15
                           82/22 83/15 83/16         65/18 78/4 78/6 79/8   33/25                    deny [4] 33/19 34/2
   commentary [1]
                           83/25 84/18 85/17         79/13                 day [8] 1/18 3/6 7/5      77/21 78/5
    87/16
                           87/14 90/4               Corado [3] 35/7 46/9 19/5 27/15 27/25            denying [1] 90/4
   comments [2] 22/14
                          consideration [1]          73/6                   28/17 29/1               department [3] 36/25
    23/7
                           76/16                    corporate [1] 37/13    Day 1 [1] 3/6             37/4 43/13
   commercial [2] 36/24
                          considered [2] 26/24      correctly [1] 44/9     days [1] 27/21            depend [1] 86/3
    63/3
                           83/13                    corroborating [1]      deal [8] 12/4 12/9 28/4   depending [2] 74/19
   common [1] 26/21
                          considering [1] 84/23      81/3                   28/13 30/18 61/16        76/1
   communicate [3] 39/4
                          consistent [1] 85/13      counsel [15] 2/1 3/7    61/19 63/25              depends [1] 49/11
    86/19 86/20
                          consists [1] 82/13         6/2 10/17 24/19 32/13 dealing [4] 55/6 57/6     deposed [1] 56/20
   communicating [2]
                          constitutes [1] 79/5       32/14 32/18 32/22      61/22 62/18              deposited [1] 79/5
    87/2 87/4
                          constitution [2] 26/21     61/23 62/15 69/6      dealt [1] 57/23           depositing [1] 79/3
   communication [1]
                           27/1                      69/11 90/13 90/14     death [1] 41/19           deposition [2] 19/9
    82/3
                          consulting [1] 87/19      country [5] 27/3 27/5 debate [1] 14/17           57/9
   communications [1]
                          consume [1] 8/23           27/6 27/12 30/10      DECEMBER [2] 1/15         depriving [1] 26/19
    88/12
                          contact [3] 67/7 67/10    county [4] 47/21        3/1                      deputy [3] 23/14
   community [1] 40/22
                           87/12                     49/11 54/11 54/12     decide [15] 27/16         72/10 74/15
   companies [2] 38/23
                          contend [1] 21/5          couple [8] 3/25 20/11 30/7 32/2 77/9 82/9        derivative [2] 78/11
    57/24
                          contends [3] 21/16         26/7 36/13 47/2 55/13 83/19 84/3 84/20          80/6
   company [15] 36/5
                           33/6 79/12                66/15 66/17            85/18 85/20 86/9         described [1] 82/8
    36/23 37/3 38/15
                          content [1] 11/1          course [9] 24/9 30/1    86/12 88/16 89/9         deserves [1] 86/5
    38/20 38/25 40/19
                          contention [1] 9/15        30/19 50/22 60/11      89/23                    design [1] 39/3
    40/20 43/21 46/13
                          contents [3] 8/10 10/6     60/12 73/6 86/16 90/1 decided [2] 27/10         designed [1] 29/11
    51/4 52/20 61/12
                           11/12                    court reporter [6]      88/7                     desire [1] 49/3
    61/23 66/15
                          continue [3] 15/24         4/13 30/22 48/9 48/16 deciding [5] 62/9         determining [2] 79/5
   Complaint [3] 32/24
                           17/19 28/11               48/21 49/8             82/12 82/23 84/17        79/22
    32/24 33/2
                          continuing [2] 18/13      Court's [3] 9/24 32/1 84/19                      device [1] 26/4
   completed [1] 86/10
                           28/15                     83/10                 decision [1] 78/1         devices [1] 87/24
   completely [1] 62/3
                          contradicted [1] 85/7     Courtroom 7B [1]       deck [1] 14/20            DIANE [3] 2/12 3/22
   completing [1] 79/3
                          contributes [1] 80/12      25/15                 Declaration [1] 26/16     32/19
   components [1] 6/14
                          contributing [1] 38/23    covered [1] 78/12      declared [2] 7/5 27/25    dictator [1] 27/7
   composition [1] 70/10
                          contributorily [1] 80/9   crafting [1] 57/3      defendant [7] 80/23       dictionaries [1] 87/19
   computer [3] 7/21
                          control [2] 80/17 84/5    credible [1] 81/19      81/18 81/25 82/1 82/5    differ [1] 83/3
    51/15 78/17
                          controls [1] 83/5         criminal [19] 16/16     90/13 90/13              differences [1] 85/18
   concept [1] 69/7
                          controversy [1] 26/22      18/22 28/3 40/13      defendants [28] 1/10      different [12] 6/13
   concepts [1] 39/6
                          conversation [1]           41/11 42/11 42/14      2/10 3/17 3/22 21/5      22/1 38/3 42/11 44/13
   concern [2] 4/18 4/19
                           29/17                     42/21 43/5 44/12 45/4 21/17 21/22 22/3 22/8     45/16 50/15 52/4
   concerned [1] 16/11
                          conversations [4]          45/8 45/19 49/22       22/23 23/2 32/18         60/21 62/3 85/14
   concerning [1] 33/18
                           39/15 59/15 63/19         49/23 50/14 51/20      32/20 32/25 33/7         85/14
   concerns [1] 20/13
                           63/20                     55/17 55/18            33/10 33/19 33/21        differently [1] 85/17
   concludes [1] 90/21
                          coordinator [1] 51/3      cross [10] 35/4 39/21 33/23 77/21 78/4 78/5      differs [1] 85/19
   conclusion [1] 62/9
                          copied [3] 79/16           71/8 71/8 71/9 71/10   79/12 79/16 79/25        difficult [15] 8/24
   condolences [1]
                           79/24 79/25               72/6 73/7 90/13 90/15 80/1 80/20 80/20          37/21 54/15 55/5 55/8
    61/16
                          copies [2] 19/22 25/6     cross-examine [2]      defendants' [3] 79/21     56/3 57/10 61/1 61/23
   conduct [11] 68/16
                          copy [4] 23/15 75/20       90/13 90/15            79/22 80/3               63/20 64/21 65/12
    75/1 80/23 81/4 81/12
                           76/14 79/4               CSR [2] 1/23 92/15     defense [9] 18/6          66/16 67/13 67/18
    81/15 81/19 82/1 82/2
                          copyright [29] 4/20       curious [2] 39/15       32/16 53/6 53/12         dire [13] 14/11 14/14
    86/6 91/4
                           6/1 20/24 21/2 21/6       48/16                  70/23 71/6 71/15         19/22 21/13 24/9 25/7
   confer [2] 4/4 13/25
                           21/17 22/23 23/23        currently [3] 41/5 46/7 77/23 77/25              26/15 29/3 29/3 29/18
   conference [5] 5/15
                           33/7 61/13 63/2 63/8      47/15                 definitively [1] 81/25    31/2 31/6 31/22
    89/19 90/3 90/4 92/8
                           77/18 78/5 78/9 78/12    CV [3] 1/7 3/4 25/13 degree [2] 51/15            direct [4] 83/21 83/21
   conferences [2] 89/22
                           78/25 79/2 79/3 79/4                             81/11                    83/22 84/2
    90/2                                            D
                           79/8 79/10 79/15                                delays [1] 30/16          directed [1] 68/17
   confirm [2] 12/14
                           79/15 80/8 80/8 80/8     Dabab [1] 34/9         deleting [1] 21/1         directly [1] 80/15
    35/16
                           80/10 80/14              dad [1] 59/19          deliberate [6] 17/10      director [1] 64/13
   conformance [1] 92/7
                          copyrightable [1]         damages [4] 4/21        41/25 44/4 49/2 62/8     disagree [1] 69/9
   confusing [1] 5/9
                           79/6                      6/19 20/17 78/4        90/20                    disagreement [2] 4/21
   confusion [1] 89/25
                          copyrighted [15]          dark [3] 7/9 7/11      deliberately [1] 85/21    6/19
   congratulations [1]
                           33/20 65/19 78/13         17/17                 deliberating [1] 17/4     discoveries [1] 78/19
    51/17
                           78/20 78/21 78/23        Date [1] 92/10         deliberation [3] 43/25    discuss [14] 4/17 7/2
   connected [2] 75/2
                           79/4 79/16 79/19         daughter [2] 41/6       50/1 87/3                7/10 14/15 14/17 16/5
    91/5
                                                                                                                            96
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 96 of 104 Page ID #:2986
   D                Edgard [1] 35/7 entitled [2] 88/15 92/6 Experian [1] 51/13 7/22 7/25 33/2 53/13
                           editing [2] 23/12 25/5   envision [1] 8/6          experience [20] 23/23     53/16 53/20 55/17
    discuss... [8] 19/16
                           education [1] 63/2       equally [2] 19/11          37/21 51/20 51/25        55/19 57/19 58/2
    20/12 24/10 49/1 66/1
                           effect [1] 7/22           30/20                     54/14 55/4 55/6 57/6     66/24 80/19
    74/5 87/11 91/15
                           efficient [2] 31/17      equipment [1] 45/25        57/11 58/5 59/4 59/5    fill [3] 14/22 15/4
    discussed [4] 4/7
                            43/11                   error [1] 89/25            59/7 60/5 60/25 61/17    91/19
    13/4 87/23 87/24
                           eight [17] 14/22 14/23   ESRAILI [3] 2/12 3/22      61/22 63/2 66/12        filled [1] 15/14
    discussing [3] 18/3
                            15/1 15/2 15/4 15/7      32/19                     66/19                   final [6] 5/14 5/18
    53/1 86/22
                            15/14 19/3 24/18        establish [1] 81/1        experienced [1] 67/15     16/13 16/20 77/2 77/2
    discussion [2] 4/16
                            24/20 24/23 56/14       estimate [3] 27/20        explain [6] 42/17 52/5   finally [2] 74/24 91/2
    53/3
                            70/7 70/11 71/17         27/21 27/22               53/7 74/1 74/15 78/7    financial [1] 30/4
    discussions [1] 4/9
                            72/16 73/15             evacuate [1] 36/16        exposed [2] 86/15        find [7] 9/2 12/14
    disease [1] 37/5
                           either [31] 7/2 14/13    even [5] 7/7 11/15         88/24                    18/18 29/11 45/12
    dislikes [1] 77/8
                            15/9 17/22 20/5 26/3     31/1 31/24 69/8          express [3] 27/2          77/4 83/25
    dismissed [2] 41/24
                            37/22 39/17 42/8        evening [4] 7/1 7/2        74/23 91/1              fine [7] 17/13 17/15
    42/4
                            47/21 47/22 54/16        16/9 28/10               expressed [1] 6/3         17/15 17/23 19/12
    Disney [4] 64/6 64/11
                            55/8 57/11 58/7 60/7    evenings [1] 77/1         expression [2] 79/2       19/12 19/14
    64/13 64/16
                            61/1 61/24 62/21        event [1] 85/16            79/16                   fines [1] 40/23
    displaying [1] 78/11
                            63/21 64/22 65/12       eventually [1] 67/1       extent [4] 7/11 7/12     finish [1] 76/2
    disputing [2] 11/3
                            67/7 67/14 67/18        Eviction [1] 54/2          18/4 51/24              fire [1] 46/23
    56/4
                            67/22 69/14 81/5        evidence [68] 8/4 8/5     extortion [1] 44/10      fired [1] 66/14
    disregard [3] 81/22
                            81/20 84/2 89/19         32/2 32/25 42/16 52/5                             fires [1] 36/15
    83/12 84/16                                                               F
                           Elakabawi [6] 35/6        53/7 53/10 62/8 69/5                              FIRM [1] 2/11
    distillery [1] 40/4
                            44/19 54/21 70/21        74/11 76/16 76/22        Facebook [1] 86/25       first [27] 1/24 4/3
    distinction [1] 84/1
                            72/6 73/2                77/5 77/10 77/14         facility [1] 47/25        12/19 14/22 14/23
    distract [1] 89/10
                           elation [1] 29/21         77/15 77/23 77/24        fact [10] 24/23 29/21 15/1 15/2 15/3 15/7
    distress [2] 81/15
                           election [1] 58/25        78/1 78/6 79/14 79/17     33/2 54/14 56/2 58/24 15/14 24/17 31/10
    81/16
                           electronic [1] 86/23      79/18 81/3 82/12          67/15 83/22 83/25        34/17 36/14 42/2
    distributes [1] 80/5
                           element [1] 81/1          82/15 82/21 82/22         86/2                     46/14 53/4 55/21
    distributing [1] 78/10
                           elementary [1] 46/7       82/25 83/2 83/3 83/7     factors [1] 85/11         58/19 65/8 69/24 70/7
    DISTRICT [3] 1/1 1/2
                           elements [1] 80/21        83/9 83/12 83/13         facts [11] 67/14 77/4 70/18 71/17 72/16
    1/3
                           Elizabeth [1] 34/7        83/15 83/16 83/19         77/5 78/18 82/13         86/8 90/7
    DIVISION [1] 1/2
                           Elizabeth David [1]       83/20 83/21 83/22         82/16 82/18 82/23       five [2] 44/7 50/3
    docket [2] 4/6 21/4
                            34/7                     83/24 84/1 84/3 84/4      83/3 83/24 84/19        fixed [1] 79/1
    Docket 157 [1] 21/4
                           else's [1] 63/8           84/6 84/7 84/8 84/15     fair [19] 10/13 10/14 flashbacks [1] 58/6
    document [3] 8/9 9/3
                           emails [1] 33/16          84/17 84/18 85/7          29/12 29/19 37/21       flexibility [1] 18/18
    11/20
                           Emanuel [1] 6/6           85/10 86/2 86/13          39/17 54/16 55/8 60/7 flown [1] 18/1
    Document 168 [1] 9/3
                           embarrass [1] 29/11       87/13 88/7 89/5 89/8      61/1 61/24 62/20        folks [2] 36/19 75/9
    documents [1] 12/5
                           Emily [1] 35/10           89/14 89/24 89/24         63/21 64/21 65/12       follow [7] 36/14 69/8
    doubt [1] 42/15
                           emotional [2] 81/15       90/9 90/10 90/12          67/13 67/18 88/15        77/6 77/15 80/24
    down [10] 10/21 23/5
                            81/16                    90/14 90/16               88/18                    88/19 88/19
    26/6 27/16 29/21 30/2
                           emphasize [1] 27/14      exactly [3] 15/20         fairness [1] 88/22       follow-up [1] 36/14
    31/5 45/4 46/17 49/10
                           employed [2] 63/10        24/21 47/19              fall [2] 49/25 50/11     followed [2] 68/7 68/8
    downstairs [2] 19/20
                            64/3                    examine [2] 90/13         family [17] 24/3 27/4 following [14] 25/11
    73/5
                           employee [1] 66/15        90/15                     36/15 58/11 63/1         66/5 68/21 69/12 72/5
    downtown [1] 29/22
                           employer [2] 87/5        example [3] 11/4 11/8      63/10 64/3 65/1 65/24 72/22 73/20 75/16
    drain [1] 26/11
                            87/7                     31/21                     68/25 69/2 81/8 81/9     76/10 80/21 81/5
    dramatic [1] 78/14
                           EMT [1] 41/6             exceed [1] 26/22           81/22 81/23 87/4 87/6 81/17 90/7 91/11
    driving [2] 33/13 68/7
                           encourage [1] 18/12      exclude [1] 78/9          faster [2] 28/7 28/9     follows [1] 29/2
    drove [1] 68/8
                           encourages [1] 9/25      excluded [1] 83/11        father [5] 58/16 58/22 force [1] 27/7
    drugs [2] 37/7 51/22
                           end [9] 15/22 19/5       excuse [2] 17/11 72/5      59/4 59/4 59/16         foregoing [1] 92/4
    during [13] 21/13 24/9
                            28/5 28/15 60/22 67/1   excused [3] 45/11         FCRR [1] 1/23            foreign [1] 12/5
    30/18 30/25 31/1
                            77/1 86/10 86/17         75/19 88/2               fear [1] 81/21           Forest [1] 46/23
    31/21 62/1 78/8 80/7
                           ended [3] 6/2 56/11      executive [1] 32/12       feared [1] 81/6          forget [1] 85/15
    86/16 87/24 89/2
                            57/20                   exercise [2] 15/1 15/3    featuring [1] 33/11      forgotten [1] 52/10
    89/17
                           energy [2] 43/11         exercised [2] 15/6        federal [7] 1/23 10/17 form [16] 4/5 4/16
    duty [6] 27/17 27/17
                            43/12                    15/13                     11/4 11/9 12/7 16/10     4/20 4/22 5/4 5/8 5/12
    76/19 77/4 83/7 86/16
                           engage [1] 30/12         exhibits [21] 7/19         50/8                     5/14 5/18 6/2 6/11
    E                      engaged [1] 80/23         7/23 8/5 8/18 8/23 9/6   feel [5] 29/13 35/22      27/6 68/6 74/23 79/3
                           engineering [1] 51/15     9/14 9/20 10/3 11/24      38/23 53/1 73/4          90/25
    e-mail [1] 86/23
                           enough [2] 44/21          12/12 12/15 13/4         fellow [3] 62/8 86/10 formal [1] 79/7
    each [10] 15/1 19/3
                            91/18                    13/13 13/14 14/1 14/4     87/2                    format [1] 92/7
     19/5 19/6 19/8 24/24
                                                                              female [1] 41/20
     82/9 88/6 88/15 90/7 ensuing [2] 4/16 4/25      14/6 30/16 82/15                                  former [1] 13/24
                                                     82/21                    few [5] 5/1 23/13        forms [1] 87/1
    earlier [8] 27/17 30/5 entertainment [5]
                                                                               23/19 63/13 86/6
     44/11 50/14 63/1 76/1 24/1 43/21 63/11 64/4    exigent [1] 82/2                                   forward [1] 3/7
                            65/3                    expect [2] 18/6 87/8      fighter [1] 46/23        foundation [5] 8/3
     76/18 90/24
                           entire [3] 14/13 14/17   expected [1] 28/10        figure [2] 13/14 14/6     8/11 8/12 9/17 10/10
    early [1] 75/23
                            88/23                   expects [1] 90/10         filed [15] 4/6 5/14 7/19 foundational [2] 10/7
    EAST [1] 2/13
                                                                                                                      97
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 97 of 104 Page ID #:2987
   F                good [53] 3/9 3/12 harass [1] 80/25 house [5] 30/14 61/23 26/16
                          3/13 3/15 3/16 3/20      harassment [1] 67/16    62/15 62/18 68/9       independent [3] 49/9
   foundational... [1]
                          3/21 3/23 6/12 13/22     harbor [1] 57/10        household [1] 81/13     49/12 81/2
    53/5
                          25/2 26/5 30/6 32/17     hard [1] 69/6           However [1] 85/20      indicates [1] 26/21
   four [6] 9/11 27/21
                          35/25 36/1 36/17         hardest [1] 30/21       huh [1] 68/1           indicating [1] 7/20
    44/7 50/3 50/4 50/6
                          36/18 37/24 38/8         hardship [1] 30/5       hundred [1] 8/16       indication [1] 90/5
   frankly [1] 27/11
                          38/10 38/11 39/23        harmless [2] 23/20      hurt [1] 55/25         Indies [1] 27/5
   free [1] 73/4
                          39/24 40/8 40/9 43/2     23/21                   husband [4] 38/16      individuals [3] 28/22
   French [1] 29/3
                          44/24 45/1 45/22         hate [1] 58/6           39/7 61/7 67/25         29/5 30/9
   Friday [15] 16/12
                          45/23 46/11 46/12        having [6] 8/8 11/18                           induces [1] 80/12
    16/16 16/17 16/21                                                      I
                          46/21 46/22 47/6 47/7    21/1 51/17 61/16                               industry [4] 24/1
    16/22 16/23 16/24
                          47/11 47/12 48/6 48/7    89/19                   I'd [1] 53/2            63/11 64/4 65/4
    17/2 17/5 17/9 17/11
                          48/14 48/17 49/17        he's [3] 46/14 55/14    I.T [1] 51/12          infamous [1] 27/7
    17/12 17/18 28/2
                          49/18 51/1 51/2 51/9     58/22                   idea [1] 8/19          infant [1] 41/19
    28/11
                          51/10 52/11 52/15        head [2] 31/5 37/13     ideas [1] 78/18        inflight [1] 43/21
   Fridays [1] 28/4
                          52/16 91/8               healthcare [1] 52/19    ignore [4] 38/5 84/13 influenced [4] 77/8
   friend [1] 69/1
                          govern [1] 77/3          hear [14] 4/13 16/19     84/16 86/1             83/9 88/13 89/15
   friend's [1] 55/13
                          government [2] 26/25     32/3 36/20 55/21 66/7   ii [1] 81/22           information [8] 29/9
   friends [10] 53/20
                          27/6                     66/18 69/5 74/22 78/7   illustrious [1] 30/9    86/15 87/17 88/11
    58/11 61/18 63/1
                          grab [1] 70/1            83/18 85/1 88/3 89/4    images [1] 21/2         88/14 88/17 88/25
    63/10 63/13 63/16
                          gracious [1] 24/23       heard [18] 4/8 20/2     imagined [1] 26/25      89/23
    64/3 65/24 68/25
                          grade [1] 46/5           24/2 25/11 25/25 38/5   immediate [4] 81/8     infractions [1] 40/21
   front [5] 11/21 35/16
                          graduated [1] 51/14      45/19 50/19 52/8         81/9 81/21 81/23      infringed [7] 21/6
    60/10 68/9 76/13
                          grant [1] 90/3           62/17 65/21 67/16       immediately [1] 88/25 21/17 21/18 33/7
   Fullerton [1] 51/15
                          granting [1] 90/4        68/21 72/22 75/16       impact [2] 39/16        79/12 79/19 80/9
   fully [1] 5/15
                          graphic [1] 78/15        76/10 83/23 91/11        62/20                 infringement [7]
   further [10] 4/17 4/25
                          great [23] 26/17 27/12   hearing [4] 11/8 12/4   impacted [2] 36/15      20/24 23/25 77/18
    5/3 19/16 22/2 22/7
                          34/15 35/18 36/13        67/14 89/18              36/20                  78/5 80/10 80/14
    22/20 25/4 33/9 53/3
                          39/20 40/6 41/9 42/24    heartburn [2] 12/17     impartial [12] 29/12    80/18
   G                      44/18 44/23 45/21        69/9                     29/19 37/22 39/17     infringes [1] 80/8
                          46/8  46/16 46/20        held [4] 26/25 66/5      54/16 55/8 61/1 62/20 infringing [6] 63/7
   Gabriel [1] 47/8
                          47/10 49/13 50/23        69/12 92/6               65/12 67/14 67/18      78/5 80/9 80/12 80/16
   gain [1]  88/11
                          56/6 57/13 58/9 62/23    Hello [1] 43/1           88/16                  80/17
   gate [1] 9/13
                          63/24                    help [16] 27/16 30/7    implement [1] 43/12 initial [1] 4/18
   gave [3] 19/2 24/24
                          Great Britain [1]        34/23 37/6 43/8 43/10   import [1] 11/18       injuries [1] 26/18
   37/25
                          26/17                    43/13 74/11 76/16       important [18] 26/14 injury [1] 36/12
   GEBELIN [4] 2/7 2/7
                          greatly  [1] 75/15       76/21 76/22 77/15        27/2 27/3 27/14 27/16 inside [1] 32/3
   3/14 32/13
                          gross  [1]  62/17        78/6 83/2 89/7 90/9      28/5 29/6 30/3 30/6   insights [1] 39/16
   general [3] 6/18 19/23
                          group   [5] 29/6 30/9    hereby [1] 92/3          30/7 30/12 30/20 31/3 Instagram [1] 86/25
   35/17
                          52/22   53/19 70/11      HILLS [1] 2/8            32/1 79/23 85/22 86/4 instruct [4] 76/19
   generally [2] 44/15
                          groups   [1] 24/8        hired [1] 41/5           88/19                  82/18 83/14 90/17
   65/6
                          guess [8] 5/23 8/24      history [2] 26/17       imposed [1] 8/20       instructed [1] 83/12
   generated [1] 65/8
                          14/8 40/20 60/21         26/18                   impractical [1] 82/4 instructing [1] 74/17
   gentlemen [3] 34/20
                          61/15 61/21 84/14        hold [2] 9/1 58/7       impromptu [1] 16/10 instruction [6] 20/15
   73/14 74/8
                          guide  [1] 76/16         holding [1] 33/12       improper [2] 83/8       20/19 21/7 33/22
   George [1] 28/1
                          guilty [1]  45/14        holiday [3] 16/10        88/12                  50/17 87/14
   gets [1] 12/18
                          guy  [1]  54/25          24/22 75/14             in 2013 [1] 45/4       instructions [41]
   getting [3] 17/14
                          gymnastics [1] 40/2      holidays [1] 64/8       in-house [3] 61/23      20/14 22/13 22/15
   18/17 51/18
                                                   Hollywood [1] 49/20      62/15 62/18            22/18 23/8 23/13 25/5
   Ghalo [1] 34/10        H                        home [7] 40/15 43/17    inaccurate [1] 88/13 38/1 38/2 38/4 42/7
   gift [1] 73/5
                          Haiti [1] 27/5           46/3 55/13 55/14 69/3   inasmuch [1] 17/8       42/19 42/21 44/2
   gist [1] 53/8
                          hallway [1] 31/23        76/25                   INC [9] 1/5 3/5 3/11    44/14 45/18 45/18
   give [19] 21/12 23/16
                          Hammond [1] 34/8         honest [2] 29/7 63/23    25/14 32/10 32/12      49/1 50/19 50/20 52/7
   24/7 25/18 28/23 31/4
                          hand [9] 13/13 23/21     Hong [1] 39/4            77/17 78/3 79/11       69/5 72/11 72/12
   33/4 35/23 38/4 44/15
                          26/1 34/14 34/19         Hong Kong [1] 39/4      incentivizes [1] 43/13 74/11 74/18 75/20
   72/10 74/17 77/1 77/6
                          52/24 56/8 74/7 85/23    Honor's [1] 4/19        include [1] 6/17        75/22 75/22 76/2
   77/6 77/15 84/4 85/14
                          handle [2] 8/17 28/12    HONORABLE [1] 1/3       includes [2] 6/13       76/14 76/15 76/20
   87/3
                          hands [13] 26/1 26/5     honored [1] 25/16        86/22                  76/20 76/24 77/2 77/3
   given [6] 8/21 23/15
                          34/15 40/20 53/17        hope [6] 7/14 28/4      including [5] 10/2      77/12 82/10 86/14
   31/19 38/19 84/2 89/2
                          54/20 61/4 63/9 65/18    28/25 36/14 55/22        82/6 86/24 87/4 88/1   90/21
   gives [1] 40/21
                          65/23 69/3 69/7 69/10    62/16                   inclusion [1] 6/19     instructor [1] 40/2
   glad [3] 8/15 16/19
                          hands-on [1] 40/20       hopefully [2] 7/15      INCLUSIVE [1] 1/9      insurance [1] 57/24
   36/20
                          handwriting [1] 72/4     37/23                   incompetent [1] 47/22 intellectual [2] 23/23
   gmail.com [1] 1/25
                          hanging [1] 33/12        hospital [2] 47/14      incomplete [1] 88/13 63/3
   God [2] 34/24 74/11
                          happen [5] 18/6 18/8     47/19                   inconsistent [1] 11/23 intend [1] 13/3
   goes [1] 26/15
                          30/16 31/22 88/3         hour [2] 28/19 74/19    incorrect [3] 21/14    intended [2] 10/24
   golden [1] 73/17
                          happened [4] 4/9         hours [4] 19/3 19/8      22/4 22/5              83/2
   gone [3] 16/20 55/22
                          66/17 68/13 85/15        24/18 24/24             Independence [1]       intending [1] 12/15
   55/24
                                                                                                                          98
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 98 of 104 Page ID #:2988
   I                Joseph [1] 35/5 32/21 32/21 32/21 lawyer [5] 60/15 62/2 40/10 45/1 45/23
                           JR [1] 1/3                 33/21 34/8 34/8 34/8    84/6 84/7 84/9            46/12 46/23 47/7
   intent [3] 11/3 80/24
                           judge [10] 1/3 7/6        kazalfamilystory.com lawyer's [1] 62/3             47/13 48/7 49/20
    81/20
                            37/25 42/7 44/3 48/19     [1] 65/23              lawyers [20] 31/22         51/10 52/18
   intention [4] 10/5
                            49/5 58/16 58/22         keep [9] 26/12 31/6      48/17 55/20 57/2 57/7 lives [2] 28/23 30/3
    13/10 13/16 13/18
                            60/10                     62/7 69/4 76/23 86/8    57/7 58/1 58/6 59/19 Lockheed [2] 40/11
   interactions [1] 32/3
                           judges [1] 60/5            89/8 89/22 90/1         60/5 61/17 62/4 62/18 42/5
   interest [1] 85/4
                           judicial [3] 26/14 55/7   keeper [1] 30/14         66/7 82/16 82/24         Lockheed Martin [1]
   internal [2] 62/15
                            92/8                     keeps [1] 30/15          82/25 83/4 83/6 88/2      42/5
    62/18
                           Judy [1] 35/8             kid [1] 46/14           lay [4] 8/3 9/17 10/10 logistics [1] 47/8
   Internet [5] 29/23
                           JUI [3] 1/23 92/14        kidding [4] 43/8 64/8 23/16                       Lompoc [1] 45/24
    65/20 86/24 87/20
                            92/15                     73/6 75/11             leads [1] 7/3             long [14] 18/9 37/17
    87/23
                           Julie [1] 35/2            kidnapping [1] 41/19 learn [1] 87/21               41/11 44/6 48/12 50/2
   interpret [1] 83/2
                           jumping [1] 29/21         kids [3] 38/22 46/24 learned [1] 59/12             51/11 51/22 56/12
   interrogatories [4] 5/1
                           Junior [1] 64/13           51/18                  least [8] 4/18 10/5        58/22 58/23 60/1
    6/12 6/17 56/24
                           juror [18] 29/10 29/12    Kim [9] 35/2 35/25       12/1 12/10 13/1 52/12 78/23 87/8
   interrupt [1] 22/22
                            29/19 29/20 50/21         61/5 62/12 63/4 63/12 52/12 81/24                Long Beach [1] 51/11
   introduce [6]   10/10
                            71/25 71/25 72/1 72/1     71/25 73/20 73/21      leave [4] 14/6 73/4       look [6] 9/16 12/4
    13/4 30/11 32/6 32/8
                            72/2 72/2 72/3 72/3      kind [8] 39/3 39/4 44/8 76/25 89/10                22/18 23/14 23/19
    32/16
                            73/21 73/22 87/7          45/6 53/21 63/19 75/2 lectern [4] 4/11 10/20 30/1
   introduced [3] 9/18
                            88/21 88/24               91/4                    19/3 24/19               looking [1] 51/16
    11/2 34/13
                           Juror Number 1 [2]        kinds [2] 37/5 84/1     left [4] 24/17 30/22      looks [1] 41/5
   investigation [2]
                            71/25 73/21              king [1] 26/17           32/11 89/11              LOS [4] 1/17 1/24 2/13
    87/21 88/11
                           Juror Number 2 [1]        knew [1] 80/18          legal [5] 58/11 61/11 3/1
   investigator [1] 33/24
                            71/25                    knock [1] 72/16          78/7 79/6 87/14          lot [8] 6/13 8/8 8/23
   invited [1] 55/14
                           Juror Number 3 [1]        knowledge [3] 23/11 lending [1] 37/14              10/21 12/17 30/2
   involved [5] 63/17
                            72/1                      33/23 59/6             length [1] 90/2            36/19 59/4
    64/16 67/4 87/6 88/1
                           Juror Number 4 [1]        known [6] 26/15 27/7 LESOWITZ [1] 2/7             loved [1] 60/10
   involves [2] 67/12
                            72/1                      29/3 53/6 56/24 80/11 let [24] 4/2 7/12 10/15 Lu [4] 35/8 47/6 71/25
    86/16
                           Juror Number 5 [1]        knows [2] 49/6 80/11 13/25 14/3 16/15 17/1 73/21
   involving [1] 67/16
                            72/2                     Kolesa [1] 34/7          19/5 21/15 21/20 28/7 Luis [1] 35/8
   iron [1] 5/17
                           Juror Number 6 [1]        Kong [1] 39/4            30/11 43/7 44/19         lunch [6] 26/12 28/19
   island [1] 27/5
                            72/2                     Korean [1] 51/3          48/15 53/2 56/9 59/3      74/20 75/24 91/8
   Israel [1] 34/9
                           Juror Number 7 [1]                                 69/11 73/13 75/23         91/24
   Israel Lacey [1] 34/9                             L
                            72/3                                              86/20 89/5 89/10
   issue [17] 7/3 12/3                                                                                 M
                           Juror Number 8 [1]        L.A [1] 49/10           liability [1] 34/2
    13/2 13/3 16/8 16/12
                            72/3                     La [1] 48/8             liable [9] 21/22 22/3 Maaske [7] 35/10 48/4
    16/17 16/23 17/24
                           jurors [43] 5/9 14/13     La Verne [1] 48/8        22/8 33/3 33/10 53/16 48/5 48/6 71/11 72/1
    18/10 18/19 20/2
                            14/14 14/19 14/22        Lacey [1] 34/9           80/10 80/14 80/20         73/22
    20/18 21/2 24/16
                            14/22 15/5 15/7 15/7     lack [1] 58/5           life [3] 30/4 48/20 59/5 Macoute [1] 27/8
    53/11 66/1
                            19/20 19/24 20/2 20/6    ladies [3] 34/20 73/14 light [1] 85/10            made [5] 20/14 66/16
   issued [1] 82/6
                            21/13 23/16 24/11         74/8                   like [18] 4/8 8/17 9/8     67/7 81/19 82/3
   issues [10] 5/5 7/12
                            25/7 25/12 28/8 30/17    LADWP [3] 43/4 43/7 12/4 27/16 30/7 30/7 mail [1] 86/23
    8/22 20/21 23/21
                            32/2 34/16 34/22          43/9                    38/23 40/22 40/23        maintenance [1] 51/3
    30/18 56/4 69/9 79/9
                            34/25 42/1 50/18 62/9    laid [2] 4/20 4/21       41/5 41/14 49/4 53/2 major [1] 48/22
    86/16
                            68/22 70/8 71/24 72/6    Lakewood [1] 51/3        59/20 62/2 64/13         make [39] 12/20 15/9
   item [2] 5/12 39/5
                            72/8 72/10 72/23         Lancaster [4] 40/10      68/14                     18/5 19/20 21/14
   J                        73/18 74/3 74/12          40/17 41/7 55/20       likes [1] 48/23            21/15 21/20 26/8 29/8
                            75/23 86/7 86/10 87/2    LAPD [1] 41/6           limitations [1] 8/21       31/4 31/15 31/16
   jail [2] 27/9 47/21
                            88/3 89/16               last [11] 4/3 4/15 5/12 limited [4] 82/6 83/14 34/21 35/22 37/21
   Jamie [1] 34/9
                           Jurors  9 [1] 14/22        14/8 16/9 29/1 45/3     83/15 86/25               54/15 55/5 55/7 56/3
   Jamie Brown [1] 34/9
                           jurors  or [1] 42/1        47/1 52/12 71/12 87/8 limits [1] 18/25            57/9 58/5 60/25 61/13
   January [1] 55/13
                           justice  [3] 27/11        lastly [1] 69/8         LinkedIn [1] 87/1          61/23 63/20 64/21
   Jean [1] 34/10
                            27/19 30/6               late [1] 16/9           list [3] 9/7 11/25 82/23 65/11 69/15 70/8
   Jean Ghalo [1] 34/10
                                                     later [2] 20/22 74/1    listed [1] 9/6             70/13 73/13 73/16
   Jefferson [1] 26/23     K                         latter [3] 13/8 13/20   listen [5] 42/21 50/20 75/12 85/15 87/20
   jeopardizes [1] 88/22
                           Kaddo [13] 35/10           13/22                   62/8 76/22 87/15          90/8 90/11 90/18
   Jim [1] 58/19
                            49/15 49/15 49/16        law [25] 2/3 2/3 2/7    literally [2] 27/8 29/4 91/17
   job [3] 30/21 56/9
                            49/17 57/15 57/15         2/11 2/12 2/12 23/24 literary [1] 78/13          makes [4] 15/11 27/18
    66/14
                            57/16 57/17 58/14         26/21 38/1 60/18       litigant [2] 54/15 55/7 43/21 84/1
   Joe [2] 12/22 34/9
                            71/23 72/3 74/2           62/14 63/3 64/5 66/13 litigation [5] 56/2        making [5] 22/22 23/1
   Joe Dabab [1] 34/9
                           Kaiser [1] 45/2            66/20 67/7 67/9 69/8    59/25 61/9 63/17          33/17 39/5 62/16
   John [1] 35/7
                           Kaley [1] 35/4             76/19 77/5 77/6 84/1    64/16                    man [1] 26/25
   join [1] 30/9
                           KARINA [1] 2/4             86/14 88/1 90/17       litigious [1] 53/19       manage [1] 40/2
   joint [6] 5/3 5/7 5/11
                           KAZAL [21] 1/8 1/8        lawsuit [7] 53/18       little [8] 7/21 8/19 26/2 manager [3] 39/2
    11/25 21/4 21/7
                            1/9 3/5 3/17 3/18 3/18    53/21 55/14 55/16       36/22 61/15 63/12         43/20 51/12
   jointly [1] 4/23
                            3/18 24/2 25/14 25/21     55/19 56/10 57/19       66/8 76/1                managing [1] 36/25
   joking [1] 30/1
                            25/22 25/22 32/20        lawsuits [1] 66/25      live [13] 36/4 38/14      manner [2] 11/6 85/3
   Jonathan [1] 35/9
                                                                                                                       99
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 99 of 104 Page ID #:2989
   M                methods [1] 78/19 month [1] 4/15 21/2           Northridge [1] 52/18
                           mic [1] 58/14          months [2] 66/17        murder [3] 41/20 45/9    Norwalk [1] 43/3
   many [4] 26/2 26/19
                           Michael [2] 34/8 35/11 81/12                   45/9                     note [3] 31/15 89/10
   51/11 57/18
                           Michael Hammond [1] more [8] 31/17 36/22       music [2] 64/12 64/13    90/22
   Marine [1] 48/8
                            34/8                  61/15 63/12 65/6        musical [1] 78/13        notes [8] 4/2 89/7
   Mark [1] 34/9
                           microphone [7] 35/15 77/25 79/18 83/24         must [20] 53/6 53/10     89/8 89/11 89/12
   Mark Woodward [1]
                           46/17 52/24 53/22      morning [47] 3/9 3/12   62/4 76/25 77/6 77/7     89/13 89/14 89/15
   34/9
                           53/22 66/9 69/16       3/13 3/15 3/16 3/20     77/9 77/24 78/21         nothing [2] 25/4 48/22
   marketing [1] 38/15
                           Mid [1] 40/1           3/21 3/23 7/14 16/22    79/17 79/20 81/24        notice [1] 16/9
   marks [1] 30/15
                           Mid-City [1] 40/1      17/5 24/14 32/17        83/13 83/16 84/13        noticed [1] 7/19
   married [10] 36/5
                           middle [1] 27/9        34/14 35/25 36/1        84/14 84/18 86/12        notify [2] 87/6 88/25
   38/15 40/12 43/4
                           might [9] 31/15 39/16 38/10 38/11 39/23        86/14 87/10              number [51] 8/21
   43/16 45/25 47/14
                           58/5 59/17 59/18 60/6 39/24 40/8 40/9 43/2     myself [1] 9/24          15/15 15/23 15/23
   48/9 51/12 58/12
                           60/25 64/21 84/14      44/24 45/1 45/22                                 20/15 35/3 35/4 35/5
   Martin [2] 40/11 42/5                                                  N
                           mind [13] 20/1 23/13 45/23 46/11 46/12                                  35/5 35/6 35/6 35/7
   material [2] 33/20
                           31/6 31/17 36/22 39/1 46/21 46/22 47/6 47/7    name [5] 25/21 25/24     35/8 35/8 35/9 35/9
   79/5
                           46/5 47/17 56/12 62/7 47/11 47/12 48/6 48/7    32/17 58/19 72/25        35/10 35/11 35/11
   materially [1] 80/12
                           66/11 69/4 86/8        49/17 49/18 51/1 51/2   names [8] 31/8 31/10     35/12 35/12 70/20
   materials [1] 87/20
                           minds [1] 12/21        51/9 51/10 52/15        34/4 34/6 34/11 34/17    70/21 70/22 70/22
   matter [17] 7/2 21/1
                           mine [1] 61/18         52/16 74/16 75/11       61/12 72/25              70/24 70/25 71/1 71/1
   25/20 25/21 28/5 49/1
                           minimum [1] 90/2       mostly [2] 49/10 54/9   national [2] 7/5 27/25   71/3 71/4 71/5 71/5
   56/16 56/18 56/20
                           minor [2] 45/25 47/16 motion [1] 78/15         nature [7] 20/3 39/8     71/7 71/11 71/21
   56/25 74/24 75/2 79/6
                           minute [2] 75/4 76/8 mourning [2] 7/5          63/18 64/18 65/8 68/4    71/22 71/23 71/25
   87/11 91/1 91/5 92/6
                           minutes [2] 30/15      27/25                   74/16                    71/25 72/1 72/1 72/2
   matters [6] 20/12
                           74/19                  move [5] 8/4 8/5 28/8   nauseam [1] 74/22        72/2 72/3 72/3 72/24
   27/10 27/16 30/7 65/2
                           misleading [1] 88/13 42/25 73/25               necessarily [3] 10/6     73/21 73/22 86/3 90/2
   91/15
                           Miss [39] 38/9 39/21 moved [1] 28/6            11/12 86/3               Number 1 [1] 35/3
   Matthew [1] 34/7
                           47/6 49/15 49/17       moves [1] 15/16         necessary [1] 89/18      Number 10 [1] 71/1
   Matthew Price [1]
                           52/13 53/23 56/8       Mr. Bacolod [2] 72/7    need [23] 10/17 11/2     Number 11 [1] 71/5
   34/7
                           57/15 58/13 58/14      73/9                    12/20 13/25 14/3 16/5    Number 2 [2] 70/24
   maximize [2] 28/21
                           59/23 61/5 61/5 61/6 Mr. Barela [3] 47/11      16/21 18/10 18/14        70/25
   28/24
                           62/12 63/4 63/4 63/12 72/4 74/1                18/20 18/21 18/22        Number 3 [2] 71/7
   maybe [5] 8/19 9/21
                           63/25 66/6 70/24       Mr. Boe [3] 51/7 72/7   19/16 20/12 21/14        71/11
   12/5 45/4 75/25
                           70/25 71/8 71/10       73/10                   22/12 30/6 35/20         Number 4 [1] 20/15
   mean [12] 9/9 9/10
                           71/23 71/25 71/25      Mr. Charif Kazal [2]    35/22 69/25 70/3         Number 6 [3] 15/23
   9/10 9/11 11/16 12/1
                           72/3 72/6 72/6 72/7    3/18 32/20              75/10 91/15              70/20 71/5
   47/19 48/22 55/5
                           73/3 73/7 73/12 73/20 Mr. Clark [7] 45/22      needs [1] 72/10          Number 6's [1] 70/22
   61/18 66/8 67/24
                           73/21 73/21 74/2       53/23 60/13 64/25       negative [1] 48/19       Number 7 [3] 71/21
   means [9] 11/20 12/6
                           Miss Brown [8] 56/8 71/22 72/7 73/8            neighborhood [2]         71/22 71/23
   42/17 77/9 77/24
                           58/13 61/5 61/6 66/6 Mr. Corado [2] 46/9       33/15 34/1               Number 8 [2] 71/3
   79/17 81/9 84/17
                           70/24 70/25 73/3       73/6                    Neil [1] 35/10           71/4
   86/23
                           Miss Cross [1] 73/7 Mr. David [1] 21/24        neither [1] 5/22         Number 9 [3] 15/15
   meant [1] 9/1
                           Miss Kaddo [6] 49/17 Mr. Elakabawi [4]         never [6] 27/10 43/24    15/23 70/22
   meantime [1] 19/22
                           57/15 58/14 71/23      44/19 54/21 72/6 73/2   45/25 48/19 59/19        nursing [1] 47/15
   media [5] 33/9 87/1
                           72/3 74/2              Mr. Maaske [3] 48/4     62/2                     Nuys [1] 58/17
   87/5 87/15 88/4
                           Miss Kim [7] 61/5      72/1 73/22              nevertheless [1]
   medically [1] 48/2                                                                              O
                           62/12 63/4 63/12       Mr. Perez [1] 71/4      73/16
   medium [1] 79/1
                           71/25 73/20 73/21      Mr. Ravago [6] 40/7     new [1] 39/6             o'clock [4] 17/9 17/11
   meet [2] 4/4 13/25
                           Miss Lu [3] 47/6 71/25 42/18 44/12 55/11       news [3] 13/22 87/15     28/20 76/1
   meeting [2] 12/21
                           73/21                  72/1 73/23              87/18                    oath [3] 77/11 88/8
   58/22
                           Miss Teroganesyan Mr. Regala [3] 42/25         newspaper [1] 11/4       88/18
   MEI [3] 1/23 92/14
                           [4] 52/13 59/23 72/7 72/2 73/24                next [12] 7/3 15/19      object [6] 8/9 8/13
   92/15
                           73/12                  Mr. Rosales [3] 72/2    18/4 18/22 28/5 29/1     9/19 11/11 83/7 84/9
   member [3] 81/8
                           missed [1] 58/10       73/24 73/25             36/5 62/25 70/23 71/2    objection [6] 9/18
   81/22 81/23
                           mistakes [1] 85/15     Mr. Taylor [12] 4/9     71/6 73/21               19/13 83/9 84/9 84/11
   members [4] 65/1
                           mistrial [1] 88/23     7/24 11/7 13/7 13/19    next from [1] 15/19      84/13
   65/24 75/19 87/5
                           misunderstood [1]      15/10 16/6 19/13        nexus [1] 10/7           objections [2] 10/25
   memory [7] 4/22 6/6
                           5/20                   22/17 23/10 69/19       niece [1] 62/13          83/6
   41/16 83/4 85/2 89/14
                           mobile [1] 26/3        70/15                   night [1] 27/9           obligation [1] 27/17
   89/15
                           mode [1] 26/7          Mr. Wiener [10] 4/8     nine [1] 56/14           Obviously [2] 18/3
   mental [1] 31/15
                           molestation [1] 41/18 5/25 13/17 16/2 23/17    nods [1] 31/5            24/8
   mention [1] 16/13
                           moment [3] 39/10       32/7 69/15 70/13 76/5   noise [1] 29/16          occasion [1] 81/24
   mentioned [8] 16/8
                           70/2 79/1              91/19                   non [1] 53/19            occupation [5] 36/6
   26/13 30/5 34/12
                           moments [2] 23/13      much [12] 10/1 18/18    non-litigious [1]        40/11 43/3 45/24
   41/10 44/11 76/18
                           23/19                  19/5 24/21 28/21        53/19                    52/19
   90/24
                           Monday [4] 17/18       28/24 29/8 39/20        none [2] 69/21 84/22     occupations [1] 41/3
   merits [1] 86/21
                           28/5 28/16 29/1        68/19 73/7 84/3 86/5    noon [4] 7/15 7/15       occur [1] 59/17
   messaging [1] 86/23
                           Monica [1] 38/14       multiple [2] 20/25      28/18 90/23              occurred [1] 81/5
   met [2] 4/7 30/13
                                                                                                                         100
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 100 of 104 Page ID
 O                22/21         36/25
                                   #:2990         picking [1] 26/9 preceding [1] 81/12
                          others [2] 52/3 85/25    party [6] 53/18 77/22    pictorial [1] 78/15       pregnant [1] 56/10
odd [1] 59/7
                          otherwise [3] 11/20      78/2 82/9 90/10 90/11    picture [1] 78/16         prejudice [3] 8/13
off [4] 4/3 29/17 36/14
                          82/10 86/18              party's [1] 88/6         place [7] 32/4 33/15      77/8 85/6
72/24
                          ourselves [1] 13/9       pass [2] 46/17 71/14     36/17 80/24 81/20         preliminarily [1] 25/23
offers [1] 84/6
                          out [29] 4/20 4/22       passing [1] 27/25        87/22 87/24               preliminary [3] 23/7
Office [1] 79/4
                          5/17 8/2 9/12 12/14      past [1] 60/21           plaintiff [31] 21/9       76/20 91/14
officer [1] 32/12
                          13/14 14/6 14/21         patent [3] 23/24 62/14   21/16 21/21 22/7 33/6     prepare [1] 75/24
OFFICES [1] 2/3
                          18/15 18/18 18/20        63/3                     33/9 33/14 33/17          prepared [1] 91/16
OFFICIAL [1] 1/23
                          19/16 19/22 23/16        patents [3] 63/25        33/18 53/9 69/15          prepares [1] 80/6
often [1] 85/15
                          26/3 26/11 27/15         64/17 65/7               69/24 70/19 71/12         preparing [1] 78/11
oh [4] 57/15 58/6
                          28/22 30/2 31/15         patients [1] 47/21       77/17 77/18 78/3          preponderance [7]
58/18 59/18
                          36/18 40/17 41/6         pattern [7] 80/23 81/4   79/11 79/13 79/14         42/16 52/4 53/7 53/10
once [5] 14/25 15/6
                          45/12 51/18 60/16        81/12 81/15 81/18        80/1 80/19 80/25 81/1     77/23 79/14 79/17
19/1 19/21 29/20
                          75/23 89/18              82/1 82/2                81/6 81/14 81/20          presence [8] 25/11
one [34] 12/13 13/2
                          outcome [2] 66/24        Paul [2] 34/7 35/11      81/23 81/24 90/12         31/25 68/21 72/22
15/11 15/16 16/7 17/1
                          85/4                     Paul Kolesa [1] 34/7     90/14                     75/16 75/18 76/10
19/8 20/1 20/14 24/16
                          outline [1] 90/9         pay [2] 31/14 89/1       plaintiffs [13] 1/6 2/2   91/12
26/8 27/18 28/5 28/19
                          outside [11] 31/20       paying [1] 75/12         3/10 3/14 20/15 20/16     present [5] 3/18 26/17
31/11 41/4 41/18 42/3
                          32/4 34/1 40/15 43/17    payroll [1] 49/21        21/5 21/8 21/23 22/2      89/20 90/12 90/14
42/3 45/3 46/14 49/1
                          46/2 75/16 75/18         people [14] 23/23        32/10 77/19 79/20         presented [6] 35/15
51/21 52/23 55/19
                          88/11 88/25 91/11        23/25 26/3 30/7 30/12    plaintiffs' [8] 10/15     69/5 78/2 88/7 88/17
66/24 71/13 73/25
                          over [7] 15/16 27/4      40/21 48/22 48/23        11/3 79/12 80/1 80/2      90/16
80/5 81/17 81/24
                          38/9 68/12 68/13         55/13 61/19 85/15        80/4 81/13 82/3           president [2] 7/4
83/24 89/11 91/17
                          73/25 88/24              85/16 87/5 88/1          play [1] 8/2              27/24
one-hour [1] 28/19
                          overly [2] 24/23 89/15   Pepperdine [1] 36/19     playing [2] 41/7 41/8     press [2] 29/15 87/5
online [1] 33/21
                          overrule [1] 84/9        per [2] 24/18 24/24      pleaded [1] 42/3          pressure [1] 49/3
only [17] 9/11 9/23
                          own [6] 33/22 54/24      percent [1] 8/16         please [32] 3/7 25/25     presumably [2] 37/25
13/9 17/8 17/24 18/7
                          62/18 63/6 87/22         peremptories [6] 15/1    26/5 26/6 31/5 31/14      44/3
20/23 21/8 21/24
                          89/14                    15/2 15/6 15/25 70/6     31/14 31/14 32/7          presume [2] 33/1
26/24 32/2 82/20
                          owner [5] 78/9 79/2      70/7                     32/16 34/14 34/18         91/18
83/14 83/15 86/13
                          79/10 79/15 80/7         peremptory [10] 15/3     35/1 35/2 35/3 35/4       pretrial [5] 5/14 9/25
88/7 89/14
                          ownership [2] 20/16      69/23 69/24 70/7 70/8    38/13 52/17 52/23         12/4 16/14 16/20
oOo [1] 91/25
                          78/4                     70/18 70/23 71/6         69/11 74/2 74/6 74/23     pretty [3] 26/11 36/20
open [10] 25/11 29/14
                                                   71/12 71/15              75/8 76/8 77/12 88/25     55/25
53/1 62/7 68/21 69/4      P                        Perez [5] 35/7 46/9      89/5 89/8 89/21 90/25     previous [1] 56/9
72/22 76/10 86/8
                          P.I [1] 59/24            71/4 72/6 73/6           91/10                     Price [1] 34/7
91/11
                          pace [4] 17/3 28/7       Perfect [2] 44/22 74/2   pleasure [1] 58/21        primarily [1] 18/7
opening [17] 20/13
                          28/9 28/14               performing [1] 78/10     plural [3] 21/5 21/8      principles [3] 27/1
20/15 72/12 74/18
                          packaging [1] 39/3       perhaps [5] 24/22        22/2                      76/21 78/19
74/20 75/22 75/24
                          page [1] 92/7            29/24 29/24 30/20        point [7] 12/19 15/20     print [2] 19/22 25/6
76/2 76/3 76/14 83/1
                          pages [1] 33/9           49/4                     19/9 34/16 67/4 69/22     prior [16] 37/16 38/6
90/8 90/8 90/11 90/21
                          paid [1] 42/4            period [2] 68/12 78/12   91/7                      38/16 40/4 42/20
91/7 91/16
                          pains [1] 61/21          permitted [1] 84/8       police [5] 27/7 66/20     45/19 46/24 47/9
operation [1] 78/19
                          Palmdale [1] 46/23       persisted [1] 82/2       67/3 67/6 67/10           47/16 48/10 51/5 52/8
opinion [4] 74/24
                          panel [1] 14/17          person [14] 31/10        pop [1] 20/14             52/20 56/17 56/20
77/13 90/5 91/1
                          panels [1] 30/10         67/8 67/11 68/8 78/10    portion [5] 4/20 6/1      56/25
opinions [1] 77/8
                          pantomime [1] 78/14      80/10 80/11 80/14        13/22 79/24 81/12         prison [1] 47/22
opportunity [3] 4/17
                          paperwork [1] 70/3       80/15 80/18 81/9         position [3] 10/16        private [1] 40/20
59/6 84/25
                          paragraph [1] 81/19      81/11 81/16 86/22        10/24 77/16               probably [16] 6/12
option [1] 29/14
                          Paramount [1] 63/14      personal [3] 28/23       possible [6] 10/2         6/23 7/1 12/20 26/11
Orange [1] 49/11
                          parent [1] 81/9          36/12 77/8               19/11 28/21 28/25         29/22 30/21 37/18
Orange County [1]
                          park [2] 2/13 29/23      personally [3] 16/12     29/9 88/5                 48/18 52/9 59/3 73/15
49/11
                          Parlata [1] 34/10        68/17 83/23              Possibly [1] 62/5         75/4 75/23 77/25
order [19] 9/25 11/13
                          parole [1] 47/23         perspective [1] 10/9     posted [2] 33/20          79/18
11/13 11/16 11/17
                          part [9] 4/22 4/24       persuaded [2] 77/24      65/19                     problem [3] 16/25
12/3 12/8 12/23 12/24
                          40/16 43/6 65/3 70/12    79/18                    posteriors [1] 61/21      62/22 89/6
15/15 18/15 18/20
                          81/18 84/22 85/25        phase [1] 50/17          posting [1] 33/8          Procedure [1] 82/7
31/19 66/21 73/20
                          part-time [1] 40/16      phone [3] 26/3 26/10     postings [1] 33/17        procedures [1] 78/18
80/25 82/6 82/6 84/15
                          parties [27] 3/25 4/4    86/22                    potential [1] 34/5        proceed [7] 5/7 6/22
ordered [1] 87/11         4/6 5/22 5/24 7/20       phones [2] 26/6 26/12    power [1] 26/6            14/7 18/21 26/9 74/5
orders [3] 11/4 11/9
                          7/22 9/12 10/1 12/12     photocopy [1] 11/16      PowerPoint [1] 23/15      90/7
32/1
                          12/15 13/3 14/15 20/4    photographs [1] 5/23     practice [1] 39/8         proceedings [6] 1/14
organize [1] 33/25        20/23 31/19 31/23        photos [1] 33/8          practiced [2] 60/19       30/25 66/5 69/12
organizing [3] 22/3
                          32/5 32/15 34/13 53/6    pick [3] 25/20 29/19     60/21                     88/22 92/6
22/8 33/11
                          56/4 77/16 82/11 88/1    71/17                    practices [1] 62/13       process [17] 25/7
original [4] 31/13
                          88/15 88/18              picked [4] 7/15 42/18    practicing [3] 39/9       25/20 26/14 26/15
78/21 78/22 79/16
                          partnerships [1]         48/25 59/16              60/2 61/8                 27/4 29/2 29/7 29/10
other than [2] 22/20
                                                                                                                     101
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 101 of 104 Page ID
 P                questioning [1] 24/18 recall [4] 41/16 41/21 remember [10] 6/7
                                           #:2991                                88/23
                       questions [41] 5/21       45/6 77/10               44/9 51/23 60/20        resume [4] 7/17 17/18
process... [9] 30/13
                        5/23 14/12 14/14 16/2   receive [4] 38/2 42/7     63/23 83/3 85/16         28/1 28/16
31/2 31/7 31/22 43/14
                        19/23 19/24 20/4 20/5    44/2 87/13               85/17 88/18 89/8        retire [1] 48/12
55/22 88/10 88/14
                        23/16 24/8 24/11        received [10] 14/12      remind [1] 52/25         retired [3] 48/8 51/11
88/24
                        24/13 28/13 29/5 29/6    29/20 82/15 82/21       reminder [2] 19/2         60/15
processes [1] 78/18
                        29/10 31/1 31/4 31/14    83/14 83/20 84/5         70/5                    return [11] 73/1 73/2
produce [1] 37/7
                        31/18 34/21 35/17        84/10 84/12 86/13       removed [1] 14/19         73/4 73/6 73/8 73/9
produced [1] 39/5
                        36/3 36/14 38/12        recently [1] 58/24       render [1] 74/10          73/10 73/11 73/12
produces [1] 80/5
                        44/24 52/3 52/22        reception [1] 26/10      rental [1] 53/24          75/13 87/14
products [1] 37/8
                        52/23 53/4 56/24 57/7   recess [15] 20/9         rented [1] 54/24         reviewing [1] 9/24
profited [1] 80/15
                        57/9 59/17 59/18         20/10 25/4 25/9 25/10   repeated [1] 26/18       revisiting [1] 6/11
program [1] 78/17
                        67/22 68/15 68/24        28/19 74/14 75/4        replace [1] 70/8         right [105]
programs [1] 87/23
                        83/6 89/5                75/21 76/8 76/9 89/20   reported [1] 92/5        rights [2] 8/13 88/6
prohibiting [1] 82/8
                       Quinn [1] 6/6             90/23 91/23 91/24       reporter [7] 1/23 4/13   rise [7] 10/17 20/9
project [2] 43/11
                       Quinn Emanuel [1]        reckless [1] 81/22        30/22 48/9 48/16         25/9 32/7 75/7 91/9
51/12
                        6/6                     recognize [3] 30/1        48/21 49/8               91/23
projects [5] 36/25
                       quite [2] 6/4 27/10       30/4 34/6               REPORTER'S [1] 1/14      robbery [3] 41/19
37/2 37/5 37/6 37/6
                                                record [2] 11/18 84/16   reports [1] 87/18         49/23 50/4
promise [1] 27/22      R                        recording [1] 78/16      reproducing [1] 78/10    RODRIC [16] 1/5 3/10
promised [1] 76/13
                       raise [9] 12/1 12/13     recovery [1] 55/22       request [2] 90/3 90/4     20/16 21/1 21/21 22/7
pronouncing [2]
                        17/24 18/10 26/1        Redondo [1] 35/21        requested [1] 33/24       23/1 32/11 33/9 33/15
49/16 57/16
                        34/14 34/18 52/23       Redondo Beach [1]        require [1] 88/23         33/17 33/18 33/25
proof [11] 42/11 42/14
                        74/6                     35/21                   required [2] 81/1         34/6 77/18 80/19
42/20 42/22 44/12
                       raised [3] 8/16 12/3     reduce [2] 40/22          90/11                   role [2] 27/4 27/15
44/16 45/16 50/14
                        20/12                    43/12                   requirements [1] 79/7    room [19] 1/24 26/10
52/3 83/22 83/24
                       RAMON [1] 2/4            refer [1] 76/24          research [5] 75/2         28/12 43/25 73/1 73/3
properly [1] 87/14
                       rates [1] 43/8           reference [2] 73/16       87/19 87/25 88/10        73/4 73/7 73/8 73/9
property [4] 23/24
                       rather [1] 20/22          87/20                    91/4                     73/10 73/11 73/13
53/25 54/24 63/3
                       Raul [1] 35/5            refill [1] 14/23         reseat [1] 14/20          75/5 75/13 76/25 89/9
propose [2] 5/6 19/10
                       Ravago [7] 35/5 40/7     reflect [3] 4/17 21/2    resembles [1] 78/22       89/11 90/19
proposed [3] 5/1 5/4
                        42/18 44/12 55/11        22/13                   reservation [2] 4/24     Rosales [5] 35/8
14/12
                        72/1 73/23              reflection [1] 4/25       8/9                      46/18 72/2 73/24
prospective [4] 25/12
                       re [1] 9/5               Regala [4] 35/5 42/25    reserved [1] 26/23        73/25
34/25 68/22 72/23
                       reach [5] 5/2 6/23        72/2 73/24              reserving [2] 9/19       roust [1] 27/8
protect [1] 88/6
                        36/11 43/5 49/23        regard [1] 12/18          11/11                   row [4] 15/21 31/11
protestors [1] 33/12
                       reached [5] 41/22        regarding [2] 12/16      reside [2] 40/1 51/2      31/12 56/7
protests [5] 22/3 22/8
                        41/23 41/24 45/11        77/13                   resided [1] 81/13        rude [1] 31/25
33/11 33/25 34/3
                        45/13                   regardless [1] 78/2      residence [2] 35/20      ruled [1] 27/6
prove [5] 53/6 53/10
                       reaching [1] 82/20       register [3] 79/2 79/7    43/3                    rules [9] 52/7 52/10
53/14 79/20 79/25
                       read [18] 9/8 12/2        79/8                    resides [1] 81/11         83/8 84/5 84/8 88/6
proved [1] 82/19
                        12/7 12/10 12/21 13/1   registering [2] 24/1     respect [20] 4/5 4/18     88/19 88/20 89/24
proven [1] 80/22
                        14/1 14/3 33/3 34/4      65/18                    4/19 5/23 7/19 10/2     ruling [1] 83/10
proving [3] 77/19
                        72/12 72/24 72/25       registers [1] 79/9        13/8 14/9 15/13 16/8    run [1] 37/5
77/22 79/13
                        76/15 77/12 87/15       registration [2] 79/3     16/11 16/12 17/25       running [1] 19/4
pry [1] 29/18
                        88/3 89/12               79/9                     19/24 20/18 22/14       runs [1] 30/14
psychiatric [2] 47/13
                       reading [1] 19/9         regularly [2] 81/11       23/7 24/13 64/17
47/18                                                                                             S
                       ready [7] 3/24 3/25       81/13                    69/10
publicly [2] 80/5 80/5
                        19/1 19/20 19/21 76/4   regulations [1] 92/8     respectfully [1] 26/6    safety [6] 81/7 81/7
punitive [1] 6/19
                        91/17                   related [2] 55/5 81/10   respond [4] 31/16         81/7 81/21 81/21
purpose [7] 9/22
                       ready for [1] 3/24       relates [8] 12/19         31/18 56/23 87/10        81/22
29/18 83/14 83/15
                       real [2] 30/25 31/2       13/22 24/5 24/8 27/20   responding [1] 57/7      sales [3] 36/24 45/24
83/17 84/18 89/22
                       reality [1] 26/10         38/1 42/18 42/22        response [4] 12/5         47/8
purposes [1] 81/8
                       realized [1] 6/11        relation [1] 34/12        13/6 52/23 68/24        same [6] 45/15 45/15
pursuant [2] 82/7 92/3
                       really [7] 6/13 21/8     relationship [3] 63/16   responses [3] 57/3        50/13 52/3 54/25
Q                       29/18 48/23 55/5 60/8    64/20 65/11              57/8 66/7                85/16
                        66/16                   relatively [2] 23/20     responsibilities [1]     SAN [2] 2/4 47/8
qualifications [1]
                       reason [7] 13/1 17/4      55/22                    47/24                   San Gabriel [1] 47/8
34/22
                        28/6 29/13 39/14        relatives [2] 53/20      responsibility [1]       Santa [2] 35/21 38/14
quarter [1] 75/25
                        52/25 57/5               63/2                     65/17                   Santa Monica [1]
question [28] 5/14
                       reasonable [3] 42/15     relays [1] 30/24         rest [3] 27/13 75/14      38/14
8/25 9/9 9/21 12/1
                        81/16 81/21             relevant [1] 89/23        86/1                    satisfied [1] 79/7
12/13 13/6 13/8 13/20
                       Reasonableness [1]       rely [1] 89/13           restaurants [1] 29/24    save [1] 8/19
13/24 15/12 17/1 24/3
                        85/9                    remain [2] 73/23         restraining [2] 66/21    saying [1] 5/21
29/13 36/6 50/17
                       reasonably [1] 81/6       76/25                    82/5                    scheduling [5] 16/8
52/25 53/9 59/19
                       reasons [3] 12/13        remaining [3] 6/2 15/4   restrictions [1] 88/21    16/12 17/21 18/3
61/22 62/2 62/25 83/8
                        26/8 74/1                73/14                   resubmit [1] 5/18         18/19
84/6 84/10 84/11
                       reassemble [1] 73/19     remains [1] 70/10        result [3] 78/24 81/4    school [3] 36/18
84/13 84/13
                                                                                                                         102
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 102 of 104 Page ID
 S                separates [2] 27/12 19/9 29/8 70/13 72/11 South [2] 35/20 45/2 10/24 11/23 12/10
                                        #:2992
                           27/18                   signage [1] 33/13         South Bay [1] 35/20       12/22 13/2 14/1 14/3
 school... [2] 47/15
                          series [1] 35/17         significant [2] 45/3      speak [8] 4/10 9/23      stocks [1] 38/23
  51/18
                          serve [1] 34/22           51/4                      13/9 14/21 18/10 29/5   stop [1] 16/15
 screen [4] 26/16
                          served [5] 40/12         signs [1] 33/12            31/20 69/16             stopped [1] 67/2
  29/25 30/24 36/3
                           41/10 43/4 49/22        similar [3] 38/2 61/18    speaking [1] 10/5        stores [1] 68/8
 screens [2] 35/16
                           50/16                    67/15                    special [1] 4/5          stories [9] 48/17
  43/22
                          serves [2] 4/23 6/6      similarities [1] 80/3     specific [6] 19/24        48/20 59/5 60/4 60/24
 sculptural [1] 78/15
                          service [18] 36/10       similarity [1] 78/23       23/22 35/20 35/23        63/17 63/23 64/15
 search [2] 29/23
                           38/17 40/5 45/3 45/24   simpler [1] 9/21           41/16 78/12              65/5
  87/24
                           46/1 46/15 46/24        simply [4] 31/25 38/4     specifically [5] 8/25    Story [1] 24/3
 searching [1] 87/19
                           46/25 47/4 47/9 47/16    53/15 90/9                42/20 44/15 60/6 65/6   streamline [1] 11/5
 season [4] 24/22
                           48/10 48/12 51/5        since [1] 18/6            specified [1] 81/19      street [3] 1/24 27/11
  38/19 38/21 75/14
                           52/20 75/11 87/10       single [7] 45/2 46/13     Spectrum [1] 41/4         45/4
 seat [27] 14/10 14/13
                          serving [1] 37/25         46/24 47/8 49/21 51/4    spend [1] 8/8            stretch [1] 69/3
  15/23 35/2 35/2 35/3
                          session [4] 1/18 28/2     52/20                    spending [1] 27/15       stricken [3] 83/11
  35/3 35/4 35/4 35/5
                           29/14 83/19             sir [14] 40/8 42/23       split [1] 19/10           84/15 84/18
  35/6 35/6 35/7 35/8
                          set [10] 18/22 42/19      43/2 44/18 44/25         spouse [9] 36/8 37/9     student [1] 41/7
  35/8 35/9 35/9 35/10
                           45/18 50/18 53/4         45/21 46/10 46/11         37/12 40/14 40/15       students [1] 48/10
  35/10 35/11 35/12
                           62/18 76/23 76/24        46/21 48/3 51/9 52/11     43/16 43/19 46/2 81/9   STUDIOS [17] 1/5 3/5
  35/12 70/8 70/22 71/1
                           77/2 77/2                54/21 60/17              spouse's [1] 36/6         3/11 20/16 20/24 21/9
  73/22 73/25
                          SETH [4] 2/3 2/3 3/10    sister [3] 59/24 64/5     squatter [1] 54/25        21/16 22/22 24/2
 seat 16 [1] 14/13
                           32/9                     67/25                    squeeze [1] 16/21         25/14 25/21 32/12
 Seat Number [1] 35/9
                          Seth Wiener [2] 3/10     sister-in-law [1] 64/5    staff [2] 7/8 34/13       33/6 33/16 34/1 63/14
 Seat Number 2 [1]
                           32/9                    sit [3] 56/3 73/21        stalked [2] 66/14         64/6
  71/1
                          settled [3] 49/25         73/22                     67/24                   Studios, [4] 32/10
 Seat Number 3 [1]
                           50/16 56/16             sitting [1] 15/14         stalking [21] 4/22 5/2    77/17 78/3 79/11
  73/22
                          settling [5] 56/11       situated [1] 75/6          6/13 21/22 22/3 22/8    stuff [1] 40/23
 seated [8] 30/22 31/9
                           56/18 56/21 56/25       situation [1] 54/25        23/2 24/4 24/4 33/11    style [2] 59/17 62/3
  31/10 35/1 73/23 75/8
                           57/20                   six [3] 42/4 60/3 81/12    34/2 65/25 66/25 67/8   subdivision [1] 82/8
  87/7 91/10
                          seven [5] 19/8 24/19     slip [2] 49/25 50/11       67/12 68/16 69/1 69/2   subject [3] 75/2 79/6
 seats [5] 14/23 14/24
                           24/20 24/24 37/18       slip-and-fall [2] 49/25    77/19 80/20 80/21        91/4
  15/5 15/14 74/2
                          Seventh [1] 26/20         50/11                    stand [3] 34/18 47/23    submit [1] 5/3
 second [8] 9/7 11/24
                          Seventh Amendment        slogans [1] 33/14          74/6                    submitted [2] 74/24
  13/3 42/3 42/8 71/16
                           [1] 26/20               slow [1] 7/21             Starbucks [1] 51/14       91/2
  81/10 86/12
                          shakings [1] 31/5        smaller [1] 36/9          start [5] 24/21 35/24    subparagraph [1]
 secondly [1] 26/9
                          shall [3] 26/22 26/22    smartphone [1] 26/4        53/23 69/15 88/24        81/8
 section [3] 5/16 82/7
                           81/1                    Snapchat [1] 87/1         starting [2] 15/15       substantial [5] 79/21
  92/3
                          shared [6] 39/16         social [2] 33/8 87/1       15/15                    79/23 80/3 81/14
 Section 527.6 [1] 82/7
                           48/16 60/4 63/17        solely [2] 77/9 83/20     starts [1] 32/23          81/16
 see [26] 6/16 12/23
                           64/15 65/5              solemnly [2] 34/20        state [8] 3/7 36/10      such [4] 29/25 34/21
  17/14 20/4 23/4 26/1
                          Sharif [1] 35/6           74/8                      37/5 47/14 47/18         83/22 87/19
  26/16 29/4 31/22 34/5
                          sharing [1] 66/11        somebody [1] 63/8          50/11 51/15 54/9        suffer [1] 81/16
  34/15 44/19 53/19
                          sheet [1] 69/25          somehow [1] 53/14         stated [4] 9/13 30/25    suffered [1] 81/14
  57/5 63/8 65/18 65/23
                          shortly [1] 31/8         someone [3] 24/4           82/10 83/4              suffice [2] 35/21
  69/2 69/7 69/10 83/18
                          show [5] 10/11 26/4       30/20 69/2               statement [15] 10/13      72/17
  85/1 85/16 89/4 91/6
                           26/5 80/1 90/11         something [11] 7/20        21/4 21/7 21/13 21/25   suggest [1] 87/17
  91/21
                          showed [1] 6/2            7/22 12/16 22/1 24/9      22/1 22/12 33/3 67/17   suggests [3] 12/2
 seek [2] 9/17 20/17
                          shown [1] 12/23           41/14 53/14 59/17         74/20 76/3 90/8 90/9     12/6 12/11
 seeks [1] 78/4
                          shows [1] 64/13           85/12 85/13 85/21         90/11 91/16             SUITE [2] 2/8 2/13
 seems [1] 5/8
                          shuffle [1] 14/20        sometimes [6] 27/9        statements [5] 72/13     suits [1] 26/21
 seen [5] 4/5 6/4 27/10
                          side [41] 5/1 10/5        49/11 49/11 84/15         75/25 82/24 83/1 91/7   summary [1] 77/16
  29/25 70/11
                           10/16 14/13 15/9         85/12 85/13              STATES [3] 1/1 92/4      summons [1] 29/21
 selected [10] 27/23
                           17/22 19/3 19/6 19/8    somewhat [1] 53/4          92/8                    supervise [1] 80/17
  30/8 38/3 42/17 42/18
                           20/4 20/5 24/18 24/24   son [4] 51/14 55/12       status [1] 5/15          support [3] 10/7 37/6
  44/13 45/17 50/21
                           24/24 29/17 33/2         55/22 56/2               stay [1] 18/4             81/2
  52/6 53/8
                           37/22 39/17 40/25       Sona [1] 35/12            steming [1] 66/25        supposed [2] 14/4
 selecting [1] 29/10
                           48/20 53/12 53/16       soon [1] 88/5             stenographically [1]      21/8
 selection [2] 14/9
                           54/16 55/8 56/25 57/8   sooner [1] 20/22           92/5                    supposed to [1] 14/4
  29/2
                           57/11 58/7 60/7 61/1    sorry [14] 5/20 7/21      step [2] 3/7 66/8        sure [22] 4/10 5/13
 sell [1] 37/8
                           61/24 62/21 63/21        11/21 17/25 22/21        STEVEN [3] 2/7 3/14       6/21 8/25 12/20 19/7
 semiprivate [2] 29/14
                           64/22 65/12 67/14        46/4 55/21 57/15          32/13                    19/20 21/15 24/19
  29/17
                           67/18 67/22 69/14        57/17 58/12 66/6         Steven Gebelin [2]        26/8 29/8 31/4 35/22
 sending [1] 33/16
                           84/7 90/8                66/18 72/4 79/8           3/14 32/13               39/5 39/13 43/21
 senior [2] 39/2 52/19
                          sidebar [9] 14/15        sort [7] 8/6 16/10 26/4   stipulate [3] 9/5 10/1    61/13 63/22 66/10
 sense [4] 15/9 15/11
                           24/10 29/15 53/3 66/1    57/10 61/20 66/21         11/15                    69/16 73/13 75/12
  24/7 70/13
                           66/4 66/5 69/11 69/12    74/15                    stipulation [13] 7/25    surround [1] 66/8
 separate [1] 59/14
                          sides [6] 5/12 9/19      sound [1] 78/16            8/7 9/1 9/4 9/13 9/22   surveillance [1] 80/25
 separately [1] 82/10
                                                                                                                            103
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 103 of 104 Page ID
 S                tested [2] 88/9 88/14 85/23 85/25 86/5
                                          #:2993         toys [1] 73/5 under [4] 6/22 80/24
                          testified [3] 85/1        thinking [2] 24/8 62/1   trademark [2] 63/3         83/8 89/24
suspect [2] 29/20
                           85/21 85/24              thinks [1] 84/8           63/8                      understand [13] 5/13
 48/18
                          testifies [1] 11/13       Thomas [1] 26/23         trademarks [3] 61/13       8/2 8/6 20/18 21/15
sustain [2] 84/11
                          testify [9] 10/10 11/10   Thomas Jefferson [1]      63/6 64/1                 52/6 53/5 71/19 76/21
 84/12
                           11/17 11/19 54/5 55/2     26/23                   traffic [1] 40/21          76/22 78/6 89/21
Swart [1] 34/10
                           56/17 57/21 86/3         though [1] 11/23         training [1] 58/12         90/10
swear [4] 30/17 34/16
                          testifying [1] 85/3       thought [3] 4/3 7/21     transactional [1]          understanding [1]
 34/20 74/9
                          testimony [26] 7/16        24/23                    39/11                     53/9
switch [3] 38/9 73/24
                           10/8 12/16 28/15         threat [1] 81/19         transcribing [2] 30/23     understood [2] 10/1
74/2
                           28/25 57/8 57/9 74/21    three [6] 15/2 40/12      31/2                      18/23
sworn [2] 74/4 82/14
                           76/3 82/14 82/21          41/2 45/25 48/13        transcript [4] 1/14        undivided [1] 26/8
sympathy [1] 77/9
                           83/11 83/22 84/20         68/14                    89/3 92/5 92/7            unemployed [1] 47/15
system [4] 26/14 27/3
                           84/20 84/23 85/8 85/9    throughout [4] 30/10     transcripts [1] 19/10      unfortunate [1] 57/11
 27/19 30/6
                           85/18 85/19 86/5 88/9     74/23 76/23 86/8        treated [1] 89/24          unfortunately [2]
systems [1] 78/18
                           89/2 89/3 89/5 91/7      THUNDER [19] 1/5         treatment [1] 47/22        36/20 54/1
SYVERSON [1] 2/7
                          text [1] 86/23             3/4 3/10 20/16 20/24    trial [54] 1/18 3/5 3/25   unit [1] 48/2
T                         thank [43] 10/23 16/1      21/9 21/16 22/22 24/2    7/7 8/2 9/11 9/12 9/16    UNITED [3] 1/1 92/4
tailor [1] 24/5            20/7 20/8 25/2 25/8       25/13 25/21 32/10        11/5 13/5 14/10 15/8      92/8
                           25/16 32/14 32/22         32/12 33/6 33/16 34/1    17/3 17/17 17/18          unless [3] 82/2 82/10
take [25] 9/16 18/9
 23/13 23/19 25/4          35/1 38/8 38/24 39/20     77/17 78/3 79/11         17/19 18/14 18/22         86/17
 28/18 28/22 31/21         40/6 42/24 43/15         Thunder Studios [8]       26/19 26/22 26/24         unlikely [1] 17/13
 32/4 48/1 70/2 72/9       44/18 45/21 46/8 47/4     21/16 22/22 24/2         27/20 27/21 28/2 28/6     unsafe [1] 82/4
 74/14 74/18 74/19         47/10 48/3 48/11          25/21 32/12 33/6         28/8 28/17 28/21          until [11] 15/24 17/19
 75/4 75/21 76/7 76/8      49/13 50/23 51/6          33/16 34/1               30/15 30/19 34/23         49/2 69/4 74/24 86/9
 84/24 88/8 89/7 89/8      52/11 55/10 56/6         Thunder Studios, Inc      36/10 39/12 47/23         86/17 87/2 88/2 89/9
 89/13 90/22               57/13 58/9 59/22          [4] 32/10 77/17 78/3     56/3 62/1 74/23 76/24     91/1
taken [6] 20/10 25/10      62/11 63/24 65/15         79/11                    77/1 78/8 83/20 86/8      untrue [1] 85/18
 76/9 76/25 88/18          68/19 72/21 72/25        thunderstudios.com        87/6 87/8 87/25 88/10     untruthfully [2] 85/21
 91/24                     73/2 73/3 73/7 75/6       [1] 65/22                88/14 88/15 88/18         85/24
taking [1] 89/10           75/14                    Thursday [10] 7/3         88/23 89/1 89/3 89/17     up [24] 4/2 6/2 10/21
talk [19] 4/1 7/18 8/3    that the [1] 14/21         7/17 16/21 17/4 17/15    91/7                      12/22 16/5 16/18
 8/22 12/17 12/20 14/8    the -- I [1] 19/2          17/17 18/15 28/2        trials [3] 40/13 76/22     16/23 19/3 19/21
 18/2 18/5 18/18 35/19    theft [1] 51/21            28/10 28/16              90/7                      19/23 24/9 27/8 29/21
 61/14 62/25 63/12        them [24] 7/12 9/17       Thus [1] 86/17           tried [2] 23/22 24/5       31/16 35/18 36/14
 74/25 75/1 89/18 91/2     13/14 17/5 17/11         ticket [1] 73/17         true [8] 34/21 74/10       54/20 55/20 56/8
 91/3                      19/21 26/7 31/2 43/11    tickets [1] 64/7          77/25 77/25 79/18         56/11 57/20 61/4
                           43/13 47/20 53/13        till [3] 7/16 28/18       79/19 85/25 92/4          63/19 91/19
talked [4] 14/10 24/14
 61/6 63/4                 61/19 63/23 66/14         28/20                   truly [1] 74/9             upon [3] 5/15 34/22
                           66/16 67/24 70/11        Title [1] 92/4           truth [3] 29/5 85/24       34/23
talking [1] 11/9
                           82/22 82/23 83/3 83/4    today [6] 17/17 25/19     88/9                      upset [1] 58/1
tangible [1] 79/1
                           83/5 89/9                 27/23 49/10 75/15       try [11] 4/4 6/16 8/19     urge [1] 89/1
TAYLOR [17] 2/11
 2/12 3/17 4/9 7/24       themselves [3] 32/6        76/4                     12/15 18/5 25/5 25/20     us [11] 4/13 8/17
 11/7 13/7 13/19 15/10     32/16 78/20              told [3] 60/25 63/22      28/21 29/11 74/9          17/14 26/19 27/12
 16/6 19/13 22/17         therapeutic [1] 37/7       85/24                    87/21                     27/18 27/18 29/7
 23/10 24/15 32/18        there's [1] 21/2          tomorrow [8] 7/5 7/7     trying [2] 8/5 9/2         61/20 66/12 68/2
 69/19 70/15              therein [1] 74/10          7/9 7/11 7/13 17/17     TUESDAY [4] 1/15 3/1       use [4] 14/16 79/21
teacher [1] 46/4          thing [6] 7/1 7/10 7/18    27/23 75/10              16/20 18/22               79/22 87/23
                           16/7 45/16 50/13         tomorrow's [1] 16/10     turn [1] 88/4              used [1] 51/11
team [5] 39/3 39/3
 39/4 61/11 62/15         things [12] 3/25 20/3     Tonton [1] 27/8          Twice [1] 41/13            using [3] 11/8 12/2
                           27/18 30/4 63/18         Tonton Macoute [1]       Twitter [1] 86/25          87/20
technician [2] 47/14
 47/18                     64/17 65/8 74/16          27/8                    two [8] 40/13 41/11        usurpations [1] 26/18
                           82/22 85/1 85/15         TONY [5] 1/8 3/18         47/16 48/9 51/13
technology [2] 10/21                                                                                    V
 37/6                      85/24                     25/22 32/21 34/8         51/17 78/23 85/16
                          think [52] 4/18 5/3 5/8   Tony Kazal [3] 3/18      type [5] 31/5 37/2         Valley [1] 47/8
teenager [1] 46/14
                           5/19 6/3 6/22 8/7 8/12    25/22 34/8               47/20 60/18 61/18         value [1] 26/22
telling [2] 36/22 61/20
                           8/16 8/21 9/23 9/24      too [3] 36/15 38/22      typical [1] 28/17          van [2] 33/13 58/17
temporary [1] 66/21
                           10/4 10/14 11/22 12/3     73/15                   typically [2] 28/4 37/5    Van Nuys [1] 58/17
ten [5] 35/9 75/4 76/8
                           12/19 13/13 13/24        took [2] 68/6 77/10                                 various [1] 30/10
 91/14 91/22                                                                 U
                           17/13 19/2 19/17         top [2] 15/21 31/10                                 vastly [1] 50/15
ten-minute [2] 75/4
                           22/20 23/17 23/20        tort [3] 80/20 80/21     Uh [1] 68/1                Ventura [1] 35/21
 76/8
                           26/23 27/12 28/7 30/8     80/22                   Uh-huh [1] 68/1            verbal [1] 31/4
term [2] 58/6 80/7
                           41/13 42/2 42/3 45/8     touching [2] 34/22       ultimately [1] 55/1        verdict [23] 4/5 4/16
terms [2] 8/9 78/7
                           49/6 51/21 52/9 53/11     88/3                    unchanged [1] 6/2           4/20 4/22 5/4 5/7 5/11
Teroganesyan [5]
                           53/15 58/24 59/7         tough [1] 5/10           uncle [1] 60/14             6/1 6/11 28/13 36/11
 35/12 52/13 59/23
                           59/16 59/18 60/22        town [1] 29/24           unclear [1] 24/17           43/6 45/10 45/13
 72/7 73/12
                           62/7 62/19 63/23         toy [4] 38/15 38/19      uncomfortable [1]           49/23 74/10 77/14
terribly [1] 16/11
                           67/13 67/17 76/13         38/23 38/25             29/13                       82/20 86/9 87/15
test [1] 26/2
                                                                               104
Case 2:17-cv-00871-AB-SS Document 215 Filed 05/06/19 Page 104 of 104 Page ID
 V                whole [1] 79/24 40/3 40/16 40/17
                                    #:2994
                       why [13] 4/12 5/3 9/9     40/20 41/4 49/10
verdict... [3] 88/12
                       12/1 12/13 21/6 35/23     51/14 64/6 64/12 65/7
 90/6 90/20
                       39/14 57/5 66/7 69/22     78/11 78/22 78/23
verdicts [2] 41/22
                       90/22 91/13              80/6
 41/23
                       WIENER [14] 2/3 2/3      world [2] 27/13 27/19
Verne [1] 48/8
                       3/10 4/8 5/25 13/17      worry [1] 5/9
versa [1] 19/4
                       16/2 23/17 32/7 32/9     writing [1] 86/22
versions [1] 85/14
                       69/15 70/13 76/5         wrong [4] 5/8 6/1
versus [3] 3/5 25/14
                       91/19                     59/10 62/4
 25/21
                       wife [5] 47/14 48/9      www.thunderstudios.
via [3] 27/11 32/23
                       48/15 49/3 51/12         com [1] 65/22
 86/23
                       WILSHIRE [1] 2/8
vicariously [1] 80/9                            Y
                       wisdom [1] 59/13
vice [1] 19/4
                       wish [3] 14/7 69/25      years [14] 9/11 37/18
vice versa [1] 19/4
                       89/7                      39/6 40/13 41/14 44/7
vicinity [1] 50/8
                       wishes [1] 20/5           48/13 50/3 50/4 51/12
victim [3] 24/4 65/25
                       without [6] 8/13 10/6     56/14 57/18 59/7 60/3
 68/25
                       10/7 12/15 33/22 80/7    you hadn't [1] 6/4
view [2] 87/22 87/24
                       witness [24] 7/12 8/3    young [4] 38/16 38/22
violated [1] 82/5
                       9/16 10/10 10/11 11/2     41/20 73/15
violates [1] 88/21
                       11/10 11/12 11/17        youngest [1] 41/7
virtue [2] 33/1 62/4
                       11/19 11/25 12/6         Your Honor [39] 4/10
visit [1] 87/22
                       12/22 13/5 82/14          5/17 6/3 6/21 8/20 9/3
visited [2] 24/2 65/21
                       83/23 83/23 84/21         9/24 11/14 13/9 13/20
visual [1] 78/16
                       84/23 84/25 85/12         15/12 16/3 16/7 16/18
vitally [1] 30/6
                       85/20 85/23 85/23         16/20 17/23 19/17
voir [13] 14/11 14/14
                       witness's [7] 8/10        19/18 20/7 20/20
 19/22 21/13 24/9 25/7
                       85/2 85/3 85/4 85/6       21/19 21/24 22/10
 26/15 29/3 29/3 29/18
                       85/8 85/9                 22/16 22/19 23/9
 31/2 31/6 31/22
                       witnesses [12] 8/22       23/11 24/17 24/18
voir dire [13] 14/11
                       16/11 34/5 76/4 82/25     32/9 46/22 47/12
 14/14 19/22 21/13
                       85/14 86/3 86/4 88/2      69/18 69/21 70/20
 24/9 25/7 26/15 29/3
                       88/8 91/17 91/18          71/7 71/21 76/6 91/20
 29/3 29/18 31/2 31/6
                       won [1] 73/16            Your Honor's [1] 4/19
 31/22
                       wondered [1] 58/18       YouTube [1] 86/25
W                      wonderful [2] 75/13
                       75/14
waiting [1] 89/21
walk [1] 31/23         Wondering    [1] 4/6
                       wood   [1]  72/17
walked [1] 31/20
wanted [8] 6/16 7/7    Woodward [1] 34/9
7/10 7/18 12/14 12/17 word [2] 29/4 30/25
14/8 75/12             words [4] 29/4 29/4
                       59/13 86/6
war [3] 48/17 48/20
60/4                   work  [60] 4/4 20/25
                       28/22  33/15 36/4
was one [1] 66/24
                       36/24  38/15 38/19
watch [1] 87/15
                       38/19  39/3  39/12
Website [4] 33/8
65/20 65/21 65/22      39/12  40/11  40/15
                       40/22  40/24  43/4
websites [3] 20/2 24/3
86/24                  43/10 43/16 43/22
                       46/2  46/13 48/8 48/23
week [1] 18/5
                       51/11  51/16 57/2
weekend [1] 75/14
                       61/11 61/19 62/14
weeks [6] 4/16 4/25
42/4 47/2 66/15 68/14 62/15 63/14 65/19
                       78/11 78/13 78/13
weight [4] 84/2 84/4
86/2 86/5              78/14 78/14 78/14
                       78/15 78/15 78/15
Welcome [2] 25/15
76/12                  78/16 78/17 78/21
                       78/22 78/25 79/1 79/4
went [5] 29/22 36/18
43/25 44/3 49/25       79/9 79/17 79/19
                       79/21 79/23 79/24
WEST [3] 1/24 27/5
49/20                  80/1 80/2 80/4 80/4
West Hollywood [1]     80/6
49/20                  worker   [1] 68/10
West Indies [1] 27/5 working [5] 8/6 41/3
WESTERN [1] 1/2        49/10 51/18 89/22
white [1] 29/16        works   [16] 36/8 37/9
